EXHIBIT 10.1




EXECUTION VERSION



--------------------------------------------------------------------------------



CREDIT AGREEMENT


among


CALPINE CONSTRUCTION FINANCE COMPANY, L.P.,


as Borrower
 
and


THE LENDERS PARTY HERETO,


and


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as Administrative Agent and Collateral Agent


and


SUMITOMO MITSUI BANKING CORPORATION
and
ING CAPITAL LLC,


as Co-Managers
Dated as of December 15, 2017

--------------------------------------------------------------------------------



CREDIT SUISSE SECURITIES (USA) LLC
 
MORGAN STANLEY SENIOR FUNDING, INC.
 
 
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
 
DEUTSCHE BANK SECURITIES INC.
 
 
 
CITIGROUP GLOBAL MARKETS INC.
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
 
 
 
BARCLAYS BANK PLC
 
GOLDMAN SACHS LENDING PARTNERS LLC
 
 
 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
 
ROYAL BANK OF CANADA
 
 
 
BNP PARIBAS SECURITIES CORP.
 
UBS SECURITIES LLC
 
 
 
NATIXIS SECURITIES AMERICAS LLC
 
 



As Joint Lead Arrangers and Joint Bookrunners








        

--------------------------------------------------------------------------------






 
 
TABLE OF CONTENTS
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
SECTION 1
 
Definitions
 
 
 
 
 
1.1.
Defined Terms
1
 
1.2.
Other Definitional Provisions
37
 
1.3.
Delivery of Notices or Receivables
37
 
 
 
 
 
SECTION 2
 
Amount and Terms of Loans and Commitments
 
 
 
 
 
2.1.
Term Commitments
38
 
2.2.
Procedure for Term Loan Borrowing
38
 
2.3.
RESERVED
38
 
2.4.
RESERVED
38
 
2.5.
RESERVED
38
 
2.6.
RESERVED
38
 
2.7.
RESERVED
38
 
2.8.
Repayment of Loans; Evidence of Debt
38
 
2.9.
Interest Rates and Payment Dates
39
 
2.10.
Computation of Interest and Fees
40
 
2.11.
Inability to Determine Interest Rate
40
 
2.12.
RESERVED
40
 
2.13.
Optional Prepayment of Loans; Repricing Transaction
41
 
2.14.
Prepayment Offers
41
 
2.15.
Conversion and Continuation Options
42
 
2.16.
Limitations on Eurodollar Tranches
42
 
2.17.
Pro Rata Treatment, etc
43
 
2.18.
Requirements of Law
44
 
2.19.
Taxes
45
 
2.20.
Indemnity
48
 
2.21.
Change of Lending Office
48
 
2.22.
Fees
48
 
2.23.
RESERVED
49
 
2.24.
Nature of Fees
49
 
2.25.
Incremental Term Loans
49
 
2.26.
Replacement of Lenders
51
 
2.27.
Extensions of Loans and Commitments
51
 
2.28.
Dutch Auctions Buy Backs
53
 
 
 
 
 
SECTION 3
 
Representations and Warranties
 
 
 
 
 
3.1.
Existence; Compliance with Law
54



-i-
        

--------------------------------------------------------------------------------





 
3.2.
Power; Authorizations; Enforceable Obligations
54
 
3.3.
No Legal Bar
55
 
3.4.
Accuracy of Information
55
 
3.5.
No Material Adverse Effect
55
 
3.6.
Subsidiaries
55
 
3.7.
Title to Assets; Liens
55
 
3.8.
Intellectual Property
55
 
3.9.
Use of Proceeds
55
 
3.10.
Litigation
55
 
3.11.
Federal Reserve Regulations
56
 
3.12.
Solvency
56
 
3.13.
Taxes
56
 
3.14.
ERISA
56
 
3.15.
Environmental Matters; Hazardous Material
56
 
3.16.
Investment Company Act; Other Regulations
57
 
3.17.
Labor Matters
57
 
3.18.
Security Documents
57
 
3.19.
Energy Regulation
57
 
3.20.
Sanctions and Anti-Corruption Laws
57
 
 
 
 
 
SECTION 4
 
Conditions Precedent
 
 
 
 
 
4.1.
Conditions to the Effective Date
58
 
4.2.
Conditions to Each Borrowing of Term Loans
59
 
 
 
 
 
SECTION 5
 
Affirmative Covenants
 
 
 
 
 
5.1.
Financial Statements, Etc
59
 
5.2.
Compliance Certificate
60
 
5.3.
Maintenance of Existence
60
 
5.4.
Maintenance of Insurance
60
 
5.5.
RESERVED
60
 
5.6.
RESERVED
60
 
5.7.
RESERVED
60
 
5.8.
Additional Guarantees
61
 
5.9.
After-Acquired Collateral
61
 
5.10.
Post-Closing Matters
63
 
 
 
 
 
SECTION 6
 
Negative Covenants
 
 
 
 
 
6.1.
Limitation on Incurrence of Indebtedness and Issuance of Preferred Stock
65
 
6.2.
Limitation on Liens
68
 
6.3.
Merger, Consolidation, or Sale of Assets
68



-ii-
        

--------------------------------------------------------------------------------





 
6.4.
Limitation on Sale and Leaseback Transactions
69
 
6.5.
Business Activities
69
 
6.6.
Designation of Restricted and Unrestricted Subsidiaries
70
 
6.7.
Transactions with Affiliates
70
 
6.8.
Asset Sales
72
 
6.9.
Limitation on Restricted Payments
73
 
6.10.
Changes in Covenants When Term Loans Rated Investment Grade
77
 
 
 
 
 
SECTION 7
 
Events of Default
 
 
 
 
 
7.1.
Events of Default
77
 
 
 
 
 
SECTION 8
 
The Agents
 
 
 
 
 
8.1.
Appointment
79
 
8.2.
Delegation of Duties
80
 
8.3.
Exculpatory Provisions
80
 
8.4.
Reliance by the Administrative Agent
80
 
8.5.
Notice of Default
81
 
8.6.
Non-Reliance on Arrangers, Agents and Other Lenders
81
 
8.7.
Indemnification
81
 
8.8.
Agent in Its Individual Capacity
82
 
8.9.
Successor Administrative Agent
82
 
8.10.
RESERVED
82
 
8.11.
Collateral Security
82
 
8.12.
Enforcement by the Administrative Agent and Collateral Agent
82
 
8.13.
Withholding Tax
82
 
8.14.
Intercreditor Agreements
83
 
 
 
 
 
SECTION 9
 
Miscellaneous
 
 
 
 
 
9.1.
Amendments and Waivers
83
 
9.2.
Notices
85
 
9.3.
No Waiver; Cumulative Remedies
86
 
9.4.
Survival of Representations and Warranties
86
 
9.5.
Payment of Expenses and Taxes
87
 
9.6.
Successors and Assigns; Participations
88
 
9.7.
Adjustments; Setoff
92
 
9.8.
Counterparts
92
 
9.9.
Severability
92
 
9.10.
Integration
93
 
9.11.
GOVERNING LAW
93
 
9.12.
Submission To Jurisdiction; Waivers
93



-iii-
        

--------------------------------------------------------------------------------





 
9.13.
Acknowledgements
93
 
9.14.
Releases of Guarantees and Liens
94
 
9.15.
Confidentiality
94
 
9.16.
WAIVERS OF JURY TRIAL
96
 
9.17.
U.S.A. Patriot Act
96
 
9.18.
No Fiduciary Duty
96
 
9.19.
Certain ERISA Matters
96
 
9.20.
Acknowledgement and Consent to Bain-In of EEA Financial Institutions
98
 
 
 
 
 
SCHEDULES
 
 
 
 
 
 
Schedule 1.1A
-    Term Commitment Amounts
 
 
Schedule 1.1B
-    Mortgage Properties
 
 
Schedule 3.6
-    Subsidiaries
 
 
Schedule 4.2
-    Effective Date Loan Documents
 
 
 
 
 
 
EXHIBITS
 
 
 
 
 
 
Exhibit A-1
-    Form of Effective Date Certificate for the Borrower
 
 
Exhibit A-2
-    Form of Effective Date Certificate for the Guarantors
 
 
Exhibit B
-    Form of Notice of Borrowing
 
 
Exhibit C
-    Form of Assignment and Acceptance
 
 
Exhibit D
-    RESERVED
 
 
Exhibit E-1
-    Form of United States Tax Compliance Certificate (For Non-U.S.
     Lenders That Are Not Partnerships For U.S. Federal Income Tax
     Purposes)
 
 
Exhibit E-2
-    Form of United States Tax Compliance Certificate (For Non-U.S.
     Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
 
Exhibit E-3
-    Form of United States Tax Compliance Certificate (For Non-U.S.
     Participants That Are Not Partnerships For U.S. Federal Income Tax
     Purposes)
 
 
Exhibit E-4
-    Form of United States Tax Compliance Certificate (For Non-U.S.
     Participants That Are Partnerships For U.S. Federal Income Tax
     Purposes)
 
 
Exhibit F
-    Form of Notice of Continuation/Conversion
 
 
Exhibit G
-    RESERVED
 
 
Exhibit H
-    Form of Prepayment Notice
 
 
Exhibit I
-    Reverse Dutch Auction Procedures
 
 
Exhibit J
-    Form of Incremental Borrowing Request
 







-iv-
        

--------------------------------------------------------------------------------






THIS CREDIT AGREEMENT, dated as of December 15, 2017, among CALPINE CONSTRUCTION
FINANCE COMPANY, L.P., a Delaware limited partnership (the “Borrower”), CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent (in such capacity and
including any successors in such capacity, the “Administrative Agent”) and as
collateral agent (in such capacity and including any successors in such
capacity, the “Collateral Agent” and together with the Administrative Agent, the
“Agents”), SUMITOMO MITSUI BANKING CORPORATION and ING CAPITAL LLC
(collectively, the “Co-Managers”) and each of the financial institutions from
time to time party hereto (collectively, the “Lenders”).
W I T N E S S E T H:
WHEREAS, the Borrower has outstanding obligations under the 2013 Credit
Agreement (as defined below); and
WHEREAS, the Borrower intends to repay all outstanding obligations under the
2013 Credit Agreement and to pay fees and expenses related thereto (including,
without limitation, any breakage fees) and any swap breakage costs (if any)
resulting therefrom with the extensions of credit and commitments under this
Agreement on the Effective Date;
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1
Definitions


1.1    Defined Terms. As used in this Agreement, the following terms shall have
the meanings specified below:


“2013 Credit Agreement”: that certain Credit Agreement, dated as of May 3, 2013
(as amended, amended and restated, supplemented or otherwise modified from time
to time), by and among the Borrower, Goldman Sachs Lending Partners LLC, as
collateral agent and administrative agent, and the lenders party thereto.
“2017 Notes”: the 5.250% Senior Secured Notes due 2026 issued by Calpine
Corporation.
“Administrative Agent”: the meaning set forth in the preamble to this Agreement.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that a Person will be deemed to be an Affiliate
if the Borrower has knowledge that such Person beneficially owns 10% or more of
the Voting Stock of the Borrower. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.
“Agents”: the meaning set forth in the preamble to this Agreement.
“Agreement”: this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.
“ALTA”: American Land Title Association.




        

--------------------------------------------------------------------------------





“Anti-Corruption Laws”: means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Restricted Subsidiaries
from time to time concerning or relating to bribery or corruption.
“Applicable Margin”: a percentage per annum equal to, in the case of Term Loans
maintained as (i) Base Rate Loans, 1.50% and (ii) Eurodollar Loans, 2.50%.
“Approved Electronic Communication”: any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agents or to the Lenders by
means of electronic communications pursuant to Section 9.2(b).
“Approved Fund”: as defined in Section 9.6(b)(ii).
“Arranger”: each of the Joint Lead Arrangers and Co-Managers.
“Asset Sale”:
(1)    the sale, lease, conveyance or other disposition of any assets; provided
that the sale, conveyance or other disposition of all or substantially all of
the assets of the Borrower and its Restricted Subsidiaries taken as a whole will
be governed by the provisions of Section 2.14 and/or Section 6.3 and not Section
6.8; and
(2)    the issuance of Equity Interests in any of the Borrower’s Restricted
Subsidiaries.
Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:
(1)    any single transaction or series of related transactions that involves
assets having a Fair Market Value (calculated at the time of the relevant
transaction) of less than the greater of (x) $40.0 million and (y) 2.0% of Total
Assets;
(2)    a transfer of assets between or among the Borrower and any of its
Restricted Subsidiaries;
(3)    an issuance of Equity Interests by a Restricted Subsidiary to the
Borrower or any of its Restricted Subsidiaries;
(4)    the sale or lease of products, services, accounts receivable or other
assets (including power, capacity, fuel or emission credits or other
environmental attributes) in the ordinary course of business (it being
understood that a disposition of a quantity of power, capacity, fuel or emission
credits, environmental attributes or other products, services or accounts
receivable that is material to the Borrower and its Restricted Subsidiaries, as
the case may be, shall not alone cause such disposition not to be in the
ordinary course of business) and any sale or other disposition of damaged, worn
out or obsolete assets or assets no longer used or useful or desirable in the
Borrower or any of its Restricted Subsidiaries’ business;
(5)    the sale or other disposition of cash or Cash Equivalents;


-2-
        

--------------------------------------------------------------------------------





(6)    a Restricted Payment that either (x) does not violate Section 6.9 or (y)
constitutes a Permitted Investment;
(7)    a disposition resulting from any condemnation or other taking, or
temporary or permanent requisition, of any property, any interest therein or
right appurtenant thereto, or any change of grade affecting any property, in
each case, as the result of the exercise of any right of condemnation or eminent
domain, including any sale or other transfer to a Governmental Authority in lieu
of, or in anticipation of, any of the foregoing events; provided that if such
disposition involves assets having a Fair Market Value in excess of $40.0
million, any cash proceeds received in connection therewith are treated as Net
Proceeds of an Asset Sale;
(8)    any exchange of like property for use in a Permitted Business;
(9)    the creation of a Permitted Lien and dispositions in connection with
Permitted Liens;
(10)    a disposition of assets (other than any assets securing Parity Secured
Debt) in connection with a foreclosure, transfer or deed in lieu of foreclosure
or other exercise of remedial action;
(11)    any disposition of products, services or accounts receivable (including
power, capacity, fuel or emission credits) or other obligation pursuant to the
Power Purchase and Sale Agreement with South Texas Electric Cooperative, Inc.,
dated May 22, 1998, as in effect on the Effective Date;
(12)    [Reserved];
(13)    [Reserved];
(14)    any disposition of the rights to the Purchase Option for the pipeline
system more fully described in the Agreement to Construct, Lease, and Operate
Natural Gas Pipeline Facilities between Tejas Gas Pipeline, L.P. and Jack A.
Fusco Energy Center, LLC (f/k/a Brazos Valley Energy LLC), successor in interest
to Brazos Valley Energy LP, dated June 26, 2001;
(15)    [Reserved];
(16)    any disposition of up to 49.9% of (x) the Equity Interests of the
Subsidiary that owns exclusively the Bosque Facility (as well as other assets
with an aggregate value less than the greater of (x) $40.0 million and (y) 2.0%
of Total Assets) and any assets or contracts related thereto or (y) an interest
in the Bosque Facility and any assets or contracts related thereto;
(17)    dispositions of receivables in connection with the compromise,
settlement or collection thereof in the ordinary course of business or in
bankruptcy or similar proceedings and exclusive of factoring or similar
arrangements;
(18)    the licensing or sublicensing of intellectual property or other general
intangibles and licenses, leases or subleases of other property in the ordinary
course of business which do not materially interfere with the business of the
Borrower and its Restricted Subsidiaries (taken as a whole);


-3-
        

--------------------------------------------------------------------------------





(19)    the trading, exchange, swap or other sharing of parts and components,
among the Borrower and its Affiliates, in the ordinary course of business and
consistent with past or current best practices of the relevant Persons,
including for purposes of spare or replacement parts or emergency repairs; and
(20)    any sale or disposition of the Equity Interests of any Unrestricted
Subsidiary.
“Asset Sale Offer”: the meaning set forth in Section 6.8(d).
“Assignee”: as defined in Section 9.6(b)(i).
“Assignment and Acceptance”: in the case of assignments of Term Loans, an
assignment and acceptance entered into by a Lender and an Assignee and accepted
by the Administrative Agent to the extent required pursuant to Section 9.6,
substantially in the form of Exhibit C hereto.
“Attributable Debt”: in respect of a sale and leaseback transaction means, at
the time of determination, the present value of the obligation of the lessee for
net rental payments during the remaining term of the lease included in such sale
and leaseback transaction including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP; provided, however, that
if such sale and leaseback transaction results in a Capital Lease Obligation,
the amount of Indebtedness represented thereby will be determined in accordance
with the definition of “Capital Lease Obligation.”
“Auction”: the meaning set forth in Section 2.28.
“Auction Manager”: the meaning set forth in Section 2.28.
“Auction Notice”: the meaning set forth in Exhibit I.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code”: The Bankruptcy Reform Act of 1978, as heretofore and
hereafter amended, and codified as 11 U.S.C. §§ 101 et seq.
“Bankruptcy Law”: The Bankruptcy Code or any similar federal or state law for
the relief of debtors.
“Base Rate”: for any day, the highest of (a) the Federal Funds Effective Rate
plus ½ of 1% per annum, (b) the Prime Rate or (c) the Eurodollar Rate (which
rate shall be calculated based upon an Interest Period of one month and shall be
determined on a daily basis and, for the avoidance of doubt,the Eurodollar Rate
for any day shall be based on the rate determined on such day at 11:00 a.m.
(London Time)) on such date, plus 1.0%. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Published LIOB
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or Published
LIBO Rate, respectively.


-4-
        

--------------------------------------------------------------------------------





“Base Rate Loans”: Term Loans the rate of interest applicable to which is based
upon the Base Rate.
“Beneficial Owner”: has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act.
“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan.”
“Benefited Lender”: the meaning set forth in Section 9.7(a).
“Board of Directors”:
(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the board of directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the managing member or
members or any controlling committee of managing members or board of directors
thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Board of Governors”: the Board of Governors of the Federal Reserve System of
the United States or any Governmental Authority which succeeds to the powers and
functions thereof.
“Borrower”: the meaning set forth in the preamble to this Agreement.
“Borrowing”: the making of Term Loans by the Lenders on a Borrowing Date.
“Borrowing Date”: the Business Day specified in a notice pursuant to Section 2.2
as a date on which the Borrower requests the Term Loans or Incremental Term
Loans hereunder.
“Bosque Facility”: the approximately 762 MW nameplate capacity natural gas-fired
combined cycle electric generating facility located on a 280 acre site in Bosque
County, Texas. The plant consists of three GE combustion turbines, three Alstom
HRSGs, one GE steam turbine, one Alstom steam turbine, together with related
water supply agreements, gas and power interconnections and interconnection
agreements, equipment, supplies, permits, licenses, contracts and agreements.
“Business Day”: any day other than a Legal Holiday; provided that with respect
to notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, such day is also a day for trading by and between
banks in Dollar deposits in the interbank eurodollar market.
“Capital Lease Obligation”: at the time any determination is to be made, the
amount of the liability in respect of a capital lease that would at that time be
required to be capitalized on a balance sheet in accordance with GAAP, and the
Stated Maturity thereof shall be the date of the last payment of rent or any
other amount due under such capital lease prior to the first date upon which
such capital lease may be prepaid by the lessee without payment of a penalty.


-5-
        

--------------------------------------------------------------------------------





“Capital Stock”:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(4)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
“Cash Equivalents”:
(1)    United States dollars;
(2)    securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities) having maturities of not more than one
year from the date of acquisition;
(3)     marketable direct obligations issued by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the highest ratings obtainable from
either S&P or Moody’s;
(4)    deposit accounts with any Lender or bank that has a long-term debt rating
of A+ or better by S&P and A1 or better by Moody’s (an “Approved Bank”);
(5)    time deposits, certificates of deposit, acceptances or prime commercial
paper issued by an Approved Bank at the time acquired or issued (as applicable
and whichever is latest), in each case, having a maturity of not more than one
year from the date of acquisition;
(6)    repurchase obligations for underlying securities of the types described
in preceding clauses (2), (3) and (5) entered into with an Approved Bank at the
time acquired, issued or entered into (as applicable and whichever is latest),
in each case, having a maturity of not more than one year from the date of
acquisition;
(7)    commercial paper with a rating of at least A-1 by S&P and at least P-1 by
Moody’s and, in each case, maturing within one year after the date of
acquisition; and
(8)    money market funds which invest primarily in Cash Equivalents of the
kinds described in clauses (1) through (7) of this definition.


-6-
        

--------------------------------------------------------------------------------





“Cash Management Obligations”: with respect to a Loan Party, any obligations of
such Loan Party in respect of treasury management arrangements, depositary or
other cash management services, including in connection with any automated
clearing house transfer of funds or any similar transactions.
“Change of Control”: the occurrence of any of the following:
(1)    the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Subsidiaries taken as a whole to any “person” (as that term is
used in Section 13(d) of the Exchange Act, but excluding any employee benefit
plan of the Borrower or any of its Restricted Subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) other than Calpine Corporation, any Subsidiary
of Calpine Corporation, a Beneficial Owner of 50% or more of the Voting Stock of
Calpine Corporation or any Designated Holder;
(2)    the adoption of a plan relating to the liquidation or dissolution of the
Borrower other than (A) the consolidation with, merger into or transfer of all
or part of the properties and assets of any Restricted Subsidiary of the
Borrower to the Borrower or any other Restricted Subsidiary of the Borrower and
(B) the merger of the Borrower with an Affiliate solely for the purpose of
reincorporating the Borrower or reforming the Borrower in another jurisdiction;
or
(3)    the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined
above) becomes the Beneficial Owner, directly or indirectly, of more than 50% of
the Voting Stock of the Borrower, measured by voting power rather than number of
shares, other than Calpine Corporation, a Subsidiary of Calpine Corporation, a
Beneficial Owner of 50% or more of the Voting Stock of Calpine Corporation or a
Designated Holder.
“Co-Managers”: as defined in the preamble.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all properties and assets of the Loan Parties now owned or
hereafter acquired in which Liens have been granted to the Collateral Agent to
secure the Secured Obligations.
“Collateral Agent”: the meaning set forth in the preamble to this Agreement.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.
“Consolidated Cash Flow”: with respect to any specified Person for any period,
the Consolidated Net Income of such Person for such period plus, without
duplication:
(1)    an amount equal to any extraordinary, unusual or non-recurring loss plus
any net loss realized by such Person or any of its Restricted Subsidiaries in
connection with an Asset Sale or the disposition of any securities by such
Person or any of its Restricted Subsidiaries or the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries, to the extent
such losses were deducted in computing such Consolidated Net Income; plus


-7-
        

--------------------------------------------------------------------------------





(2)    provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus
(3)    the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus
(4)    depreciation, depletion, amortization (including amortization of
intangibles) and other non-cash expenses (excluding any such non-cash expense to
the extent that it represents an accrual of or reserve for cash expenses in any
future period) of such Person and its Restricted Subsidiaries for such period to
the extent that such depreciation, amortization and other non-cash expenses were
deducted in computing such Consolidated Net Income; plus
(5)    major maintenance expense as reflected in Consolidated Net Income; plus
(6)    charges associated with fees and expenses, including professional fees,
incurred in connection with the Term Commitments and Term Loans on any Borrowing
Date or the modification of or preparation in connection therewith of
Indebtedness of the Borrower to the extent such charges were deducted in
computing such Consolidated Net Income, and charges or expenses recognized as a
result of repayment of Indebtedness; plus
(7)    the upfront costs of any obligations under Swap Agreements or Cash
Management Obligations, to the extent such costs were deducted in computing
Consolidated Net Income; plus
(8)    cash received during such period related to mark-to-market activities;
less
(9)    cash paid during such period related to mark-to-market activities;
provided, however, that for purposes of this definition, any mark-to-market
earnings or losses shall be excluded from the calculation of Consolidated Cash
Flow to the extent taken into account in calculating Consolidated Net Income for
such period.
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Borrower and
its Restricted Subsidiaries for such period with respect to all outstanding
Indebtedness of the Borrower and its Restricted Subsidiaries, operating lease
expense of the Borrower and its Restricted Subsidiaries, and dividends paid in
cash in respect of any preferred Capital Stock of the Borrower and its
Restricted Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptance financing
and net costs under obligations under Swap Agreements or Cash Management
Obligations in respect of interest rates to the extent such net costs are
allocable to such period in accordance with GAAP but excluding any dividend paid
by a Restricted Subsidiary to the Borrower or any other Restricted Subsidiary),
net of interest income during such period, in each case determined on a
consolidated basis in accordance with GAAP.


-8-
        

--------------------------------------------------------------------------------





“Consolidated Net Income”: with respect to any specified Person for any period,
the aggregate of the Net Income of such Person and its Restricted Subsidiaries
for such period, on a consolidated basis, determined in accordance with GAAP;
provided that:
(1)    the Net Income of any Person that is not a Restricted Subsidiary or that
is accounted for by the equity method of accounting will be included only to the
extent of the amount of dividends or similar distributions (including pursuant
to other intercompany payments) paid in cash (or to the extent subsequently
converted into cash) to the specified Person or a Restricted Subsidiary of the
Person; and
(2)    any non-cash impairment charges incurred subsequent to the Effective Date
will be excluded.
“Consolidated Senior Secured Leverage Ratio”: as of any date, the ratio of
(i) Total Debt to the extent constituting senior secured Indebtedness of such
Person and its Restricted Subsidiaries as of the date of such transaction, after
giving effect to all incurrences and repayments of Indebtedness on or about such
date, to (ii) Consolidated Cash Flow of such Person for the most recent four
consecutive full fiscal quarters for which financial statements are available
ending on or prior to such date, with such pro forma and other adjustments as
are consistent with the pro forma and other adjustment provisions set forth in
the definition of “Fixed Charge Coverage Ratio.”
“Consolidated Total Leverage Ratio”: as of any date of determination, the ratio
of (1) the Total Debt as of such date to (2) Consolidated Cash Flow of the
Borrower and its Restricted Subsidiaries for the period of the most recent four
consecutive fiscal quarters for which internal financial statements are
available ending on or prior to such date, with such pro forma and other
adjustments as are consistent with the pro forma and other adjustment provisions
set forth in the definition of “Fixed Charge Coverage Ratio.”
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Credit Facility” or “Credit Facilities”: one or more debt facilities,
indentures, credit agreements, note purchase agreements, commercial paper
facilities or similar facilities, in each case, with banks or other lenders or
holders providing for revolving credit loans, term loans, receivables financing
(including through the sale of receivables to such lenders or holders or others
or to special purpose entities formed to borrow from such lenders or holders or
others against such receivables), letters of credit or debt securities, in each
case, as amended, restated, modified, renewed, refunded, replaced or refinanced,
in each case, in whole or in part from time to time.
“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the expiration of applicable cure or grace
periods, or both, has been satisfied.
“Designated Holders”: Energy Capital Partners III, LP (together with its
parallel funds and co-invest vehicles), Energy Capital Partners IV, LP (together
with its parallel funds and co-invest vehicles), Access Industries Inc.
(together with its parallel funds and co-invest vehicles), Canadian Pension Plan
Investment Board (together with its parallel funds and co-invest vehicles) and
the respective Affiliates of each of the foregoing (together with their
respective parallel funds and co-invest vehicles).
“Designated Non-Cash Consideration”: the Fair Market Value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is so designated as Designated Non-Cash
Consideration pursuant to an officer’s certificate, setting forth the basis of
such valuation.


-9-
        

--------------------------------------------------------------------------------





“Direct Parents”: Calpine CCFC GP, Inc. and Calpine CCFC LP, Inc.
“Disqualified Capital Stock”: any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Capital Stock, in whole or in part, on or prior to the date
that is 91 days after the latest applicable Termination Date in effect at the
time of the issuance of such Capital Stock (other than pursuant to a change of
control provision substantially similar to that described under Section 2.14).
Notwithstanding the preceding sentence, any Capital Stock that would constitute
Disqualified Capital Stock solely because the holders of the Capital Stock have
the right to require the Borrower to repurchase such Capital Stock upon the
occurrence of a change of control or an asset sale will not constitute
Disqualified Capital Stock if the terms of such Capital Stock provide that the
Borrower may not repurchase or redeem any such Capital Stock pursuant to such
provisions unless such repurchase or redemption complies with Section 6.9. The
amount of Disqualified Capital Stock deemed to be outstanding at any time for
purposes of this Agreement shall be equal to the maximum amount that the
Borrower and its Restricted Subsidiaries may become obligated to pay upon the
maturity of, or pursuant to any mandatory redemption provisions of, such
Disqualified Capital Stock, exclusive of accrued dividends.
“Disqualified Lender”:
(a)any Person identified in writing from time to time as a competitor (or an
affiliate of such competitor identified in writing) of the Borrower or its
Subsidiaries;
(b)any Person that is engaged as a principal primarily in private equity,
mezzanine financing or venture capital, and those banks, financial institutions,
other institutional lenders and other Persons, in each case, identified in
writing to the Administrative Agent on or prior to the Closing Date; and
(c)any reasonably identifiable (on the basis of its name or as identified in
writing from time to time) affiliate of the entities described in the preceding
clauses (a) and (b), other than, with respect to this clause (c), any bona fide
debt fund affiliate thereof (except to the extent separately identified under
clause (a) or (b) above) that is primarily engaged in, or that advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which such applicable
person or entity described in the preceding clause (a) or (b) does not, directly
or indirectly, possess the power to direct or cause the direction of the
investment policies of such entity,
it being understood and agreed that no written notice delivered pursuant to
clauses (a) and/or (c) above shall apply retroactively to disqualify any Person
that has previously acquired an assignment or participation interest in any
Loans.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Restricted Subsidiary of the Borrower that was formed
under the laws of the United States or any state of the United States or the
District of Columbia.


-10-
        

--------------------------------------------------------------------------------





“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date”: the date when all the conditions set forth in Section 4.1 have
been satisfied (or waived in accordance with Section 4.1), which shall be the
date hereof.
“Effective Date Facilities”: the Bosque facility, the Jack A. Fusco facility
(f/k/a the Brazos Valley facility), the Fore River facility, the Gaudalupe
facility, the Magic Valley facility, and the Westbrook facility, each as
designated on Schedule 1.1B.
“Environmental CapEx Debt”: Indebtedness of the Borrower or any of its
Restricted Subsidiaries incurred for the purpose of financing capital
expenditures deemed necessary by the Borrower or its Restricted Subsidiaries to
comply with Environmental Laws.
“Environmental Laws”: any and all applicable foreign, Federal, state or local
laws, rules, orders, regulations, statutes, ordinances, codes, decrees, legally
binding requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human health
(to the extent related to exposure to Materials of Environmental Concern), as
now or may at any time hereafter be in effect.
“Equity Interests”: Capital Stock and all warrants, options or other rights to
acquire Capital Stock (but excluding any debt security that is convertible into,
or exchangeable for, Capital Stock).
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
“Eurocurrency Reserve Requirements”: for any day, means the aggregate (without
duplication) of the maximum rates (expressed as a fraction) of reserve
requirements in effect on such day (including, basic, supplemental, marginal and
emergency reserves) under any regulations of the Board or other Governmental
Authority having jurisdiction with respect thereto dealing with reserve
requirements prescribed for eurocurrency funding (currently referred to as
"Eurocurrency Liabilities" in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
“Eurodollar Loans”: Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.


-11-
        

--------------------------------------------------------------------------------





“Eurodollar Rate”: means the Published LIBO Rate, as adjusted to reflect the
Eurocurrency Reserve Requirements; provided that in no event shall the
Eurodollar Rate be less than 0.0%.
“Event of Default”: any of the events specified in Section 7.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.
“Excluded Assets” shall have the meaning given to such term in the Security
Documents.
“Excluded Subsidiary”: (a) any Foreign Subsidiary, (b) any Subsidiary of the
Borrower that is (A) a Domestic Subsidiary of the Borrower substantially all of
the assets of which consist of the Capital Stock of one or more Foreign
Subsidiaries or (B) a Domestic Subsidiary of the Borrower substantially all of
the assets of which consist of the Capital Stock of one or more Subsidiaries
described in clause (A) hereof (whether such ownership is directly held or
through another one or more such Subsidiaries), (c) any Immaterial Subsidiary,
(d) [reserved], (e) any Unrestricted Subsidiary, and (f) any non-Wholly-Owned
Subsidiary that is a Restricted Subsidiary. Notwithstanding the foregoing, any
Excluded Subsidiary may be designated by the Borrower as a Guarantor under this
Agreement, in which case (including in case of Section 5.8(2)) upon such
Subsidiary executing and delivering a counterpart of the Guaranty Agreement and
the Pledge and Security Agreement, such Excluded Subsidiary shall cease to be an
Excluded Subsidiary for the purposes of this Agreement and the other Loan
Documents until such time, if any, as it becomes an Excluded Subsidiary
thereafter in accordance with the terms hereof.
“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof). If a
Swap Obligation arises under a Master Agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.
“Excluded Taxes”: with respect to the Administrative Agent or any Lender (i)
Taxes imposed on or measured by it’s overall net income (however denominated),
gross receipts Taxes (imposed in lieu of net income Taxes) and franchise Taxes
(imposed in lieu of net income Taxes) imposed on the Administrative Agent or any
Lender as a result of such Administrative Agent or Lender (A) being organized or
having its principal office in the applicable taxing jurisdiction, or in the
case of any Lender, having its applicable lending office in such jurisdiction,
or (B) having any other present or former connection with the applicable taxing
jurisdiction (other than any such connection arising solely from the
Administrative Agent or such Lender having executed, delivered, become a party
to, or performed its obligations or received a payment under, or enforced,
and/or engaged in any activities contemplated with respect to this Agreement or
any other Loan Document); (ii) any Taxes in the nature of the branch profits tax
within the meaning of Section 884 of the Code imposed by any jurisdiction
described in clause (i) above; (iii) other than in the case of an assignee
pursuant to a request by the Borrower under Section 2.26, any U.S. federal
withholding tax (A) except to the extent such withholding tax results from a
change in a Requirement of Law after the recipient became a party hereto or (B)
except to the extent that such recipient's assignor (if any) was entitled
immediately prior to such assignment to receive additional amounts from any Loan
Party with respect to such withholding tax pursuant to this Section 2.19(a);
(iv) any withholding tax that is attributable to a Lender’s failure to comply
with Section 2.19(e); and (v) any United States federal withholding Taxes
imposed pursuant to FATCA.


-12-
        

--------------------------------------------------------------------------------





“Extended Term Loans”: the meaning set forth in Section 2.27(a).
“Extending Term Lender”: the meaning set forth in Section 2.27(a).
“Extension”: the meaning set forth in Section 2.27(a).
“Extension Offer”: the meaning set forth in Section 2.27(a).
“Facilities”: the Effective Date Facilities and any other power or energy
generating facilities acquired or constructed after the Effective Date described
in the definition of “Permitted Business.”
“Fair Market Value”: the value that would be paid by a willing buyer to a
willing seller in a transaction, determined in good faith by a Responsible
Officer or Board of Directors of the Borrower (unless otherwise provided in this
Agreement).
“FATCA”: Sections 1471 through 1474 of the Code as in existence on the date
hereof (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any regulations thereunder or
published administrative guidance implementing such Sections and any agreements
entered into pursuant to current Section 1471(b) of the Code (or any amended or
successor version described above) and any fiscal or regulatory legislation,
rules or official administrative pronouncements adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of nationally recognized standing selected by it.
“Fees”: collectively, the fees pursuant to that certain fee letter dated
December 4, 2017 among the Borrower and the Joint Lead Arrangers, the fees
referred to in Section 2.22 or 9.5 and any other fees payable by any Loan Party
pursuant to this Agreement or any other Loan Document.
“Financial Officer”: the chief financial officer, principal accounting officer,
controller or treasurer of the Borrower.
“Fixed Amounts”: as such term is defined in Section 1.4.
“Fixed Charge Coverage Ratio”: with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person and its
Restricted Subsidiaries for such period to the Fixed Charges of such Person for
such period. In the event that the specified Person or any of its Restricted
Subsidiaries incurs, assumes, guarantees, repays, repurchases, redeems, defeases
or otherwise discharges any Indebtedness (other than ordinary working capital
borrowings) or issues, repurchases or redeems preferred stock subsequent to the
commencement of the period for which the Fixed Charge Coverage Ratio is being
calculated and on or prior to the date on which the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Calculation Date”),
then the Fixed Charge Coverage Ratio will be calculated giving pro forma effect
to such incurrence, assumption, guarantee, repayment, repurchase, redemption,
defeasance or other discharge of Indebtedness, or such issuance, repurchase or
redemption of preferred stock, and the use of the proceeds therefrom as if the
same had occurred at the beginning of the applicable four-quarter reference
period.


-13-
        

--------------------------------------------------------------------------------





In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
(1)    acquisitions that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations, or any
Person or any of its Restricted Subsidiaries acquired by the specified Person or
any of its Restricted Subsidiaries, and including any related financing
transactions and including increases in ownership of Restricted Subsidiaries,
during the four-quarter reference period or subsequent to such reference period
and on or prior to the Calculation Date will be given pro forma effect to any
intercompany tolling arrangements which shall be on terms reflecting the market
conditions at such time put into place and to any expense and cost reduction
that (x) has occurred or (y) in the reasonable judgment of a Financial Officer
of the Borrower, is reasonably expected to occur; provided that in the case of
this clause (y), the Borrower shall have delivered to the Administrative Agent
an officer’s certificate of a Responsible Officer certifying that such Financial
Officer believes in good faith that such expenses or cost reductions are
reasonably expected to occur within twelve months from the date of any such
acquisition, in each case, as if they had occurred on the first day of the
four-quarter reference period and Consolidated Cash Flow for such reference
period will be calculated on a pro forma basis;
(2)    the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, and operations or businesses (and ownership
interests therein) disposed of prior to the Calculation Date, will be excluded;
(3)    the Fixed Charges attributable to discontinued operations, as determined
in accordance with GAAP, and operations or businesses (and ownership interests
therein) disposed of prior to the Calculation Date, will be excluded, but only
to the extent that the obligations giving rise to such Fixed Charges will not be
obligations of the specified Person or any of its Restricted Subsidiaries
following the Calculation Date; and
(4)    if any Indebtedness that is being incurred on the Calculation Date bears
a floating rate of interest, the interest expense on such Indebtedness will be
calculated as if the rate in effect on the Calculation Date had been the
applicable rate for the entire period (taking into account any obligations under
Swap Agreements or Cash Management Obligations applicable to such Indebtedness,
but only for such period of time as equals the then remaining term of such
obligations under Swap Agreements or Cash Management Obligations as of the
Calculation Date).
“Fixed Charges”: with respect to any specified Person for any period, the sum,
without duplication, of:
(1)    Consolidated Interest Expense; plus
(2)    the consolidated interest of such Person and its Restricted Subsidiaries
that was capitalized during such period; plus
(3)    any interest paid on Indebtedness of a Person other than the Borrower and
its Restricted Subsidiaries that is Guaranteed by such Person or one of its
Restricted Subsidiaries or secured by a Lien on assets of such Person or one of
its Restricted Subsidiaries, to the extent such Guarantee or Lien is called
upon; plus
(4)    the product of (A) all dividends, paid in cash, on any series of
preferred stock of such Person or any of its Restricted Subsidiaries, other than
dividends on Equity Interests payable solely in Equity Interests of the Borrower
(other than Disqualified Capital Stock) or to the Borrower or a Restricted
Subsidiary of the Borrower, times (B) a fraction, the numerator of which is one
and the denominator of which is one minus the then current combined federal,
state and local statutory income


-14-
        

--------------------------------------------------------------------------------





tax rate of such Person, expressed as a decimal, in each case, on a consolidated
basis and in accordance with GAAP.
“Flood Insurance Laws”: collectively, (i) the National Flood Insurance Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto, (iii) the Biggert-Waters
Flood Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto, and (iv) all other applicable Laws relating to
policies and procedures that address requirements placed on federally regulated
lenders relating to flood matters, in each case, as now or hereafter in effect
or any successor statute thereto.
“Foreign Subsidiary”: any Subsidiary of the Borrower organized under the laws of
any jurisdiction outside the United States, any state thereof or the District of
Columbia.
“Funding Office”: the office of the Administrative Agent specified in Section
9.2(a) or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
“GAAP”: generally accepted accounting principles set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
have been approved by a significant segment of the accounting profession.
“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Grantors”: any Person that pledges any Collateral under the Security Documents
to secure any Obligation.
“Guarantee”: a guarantee other than by endorsement of negotiable instruments for
collection in the ordinary course of business, direct or indirect, in any manner
including, without limitation, by way of a pledge of assets or through letters
of credit or reimbursement agreements in respect thereof, of all or any part of
any Indebtedness (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services, to
take or pay or to maintain financial statement conditions or otherwise).
“Guarantor”: each of (1) Jack A. Fusco Energy Center LLC (f/k/a Brazos Valley
Energy LLC), Calpine Bosque Energy Center, LLC, Guadalupe Power Partners, LP,
Calpine Fore River Energy Center, LLC and Westbrook Energy Center, LLC and (2)
any other Restricted Subsidiary of the Borrower that executes a counterpart of
the Guaranty Agreement in accordance with the provisions of this Agreement, and
their respective successors and assigns, in each case, until the Guarantee of
such Person has been released in accordance with the provisions of this
Agreement or the Guaranty Agreement.


-15-
        

--------------------------------------------------------------------------------





“Guaranty Agreement”: that certain Guaranty Agreement, dated as of the Effective
Date (as amended, amended and restated, supplemented or otherwise modified from
time to time) by and among the Borrower, the Guarantors, the Administrative
Agent and the Collateral Agent.
“Guaranty Reimbursement Obligations”: all obligations of the Loan Parties under
Section 1 of the Guaranty Agreement.
“Immaterial Subsidiary”: any Domestic Subsidiary that is not a Material Domestic
Subsidiary.
“Increased Amount Date”: the meaning set forth in Section 2.25(a).
“Incremental Commitment”: the meaning set forth in Section 2.25(a).
“Incremental Commitment Supplement”: the meaning set forth in Section 2.25(a).
“Incremental Lender”: the meaning set forth in Section 2.25(a).
“Incremental Term Loans”: the meaning set forth in Section 2.25(a).
“Incremental Term Percentage”: as to any Lender at any time, the percentage
which such Lender’s Incremental Commitment then constitutes of the aggregate of
the Incremental Commitments in respect of any series of Incremental Term Loans
(or, at any time after the making of such Incremental Term Loans, the percentage
which the aggregate principal amount of such Lender’s series of Incremental Term
Loans then outstanding constitutes of the aggregate principal amount of all
Incremental Term Loans of such series then outstanding).
“Incurrence-Based Amounts”: as such term is defined in Section 1.4.
“Indebtedness”: with respect to any specified Person, any indebtedness of such
Person (excluding accrued expenses or trade payables), whether or not contingent
(without duplication):
(1)    in respect of borrowed money;
(2)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit or reimbursement agreements in respect thereof;
(3)    in respect of bankers’ acceptances;
(4)    representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;
(5)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or
(6)    representing any obligations under Swap Agreements (except as expressly
set forth below),
if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt or obligations under Swap Agreements) would appear as a
liability upon a balance sheet of the specified Person prepared in accordance
with GAAP. In addition, the term “Indebtedness” includes all Indebtedness of
others secured by a Lien on any asset of the specified Person (whether or not
such Indebtedness is assumed by the specified Person)


-16-
        

--------------------------------------------------------------------------------





and, to the extent not otherwise included, the Guarantee by the specified Person
of any Indebtedness of any other Person.
The amount of any Indebtedness outstanding as of any date will be:
(1)    the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
(2)    the principal amount of the Indebtedness, in the case of any other
Indebtedness; and
(3)    in respect of Indebtedness of other Persons secured by a Lien on the
assets of the specified Person, the lesser of:
(A)    the Fair Market Value of such asset at such date of determination, and
(B)    the amount of such Indebtedness of such other Persons.
Notwithstanding the foregoing, “Indebtedness” shall not include:
(1)    any obligations under Swap Agreements or Cash Management Obligations that
are entered into for bona fide hedging or cash management purposes of the
Borrower or its Restricted Subsidiaries (as determined in good faith by the
Board of Directors or senior management of the Borrower, whether or not
accounted for as a hedge in accordance with GAAP); and
(2)    in-kind obligations relating to energy balancing positions arising in the
ordinary course of business and consistent with past practice.
“indemnified liabilities”: the meaning set forth in Section 9.5.
“Indemnitee”: the meaning set forth in Section 9.5.
“Information Memorandum”: that certain Presentation to Lenders related to this
Agreement dated as of December 4, 2017.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Multiemployer Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property of any Loan Party, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof.


-17-
        

--------------------------------------------------------------------------------





“Interest Period”: as to any Eurodollar Loan, (a) with respect to all Term Loans
borrowed or converted on or after the Effective Date, initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or, if agreed
to by all relevant Lenders, twelve months or a period of less than one month)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or,
if agreed to by all relevant Lenders, twelve months or a period of less than one
month) thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 10:00 A.M., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period that would extend beyond
the Termination Date; and
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Interpolated Rate”: in relation to any Eurodollar Loan, the rate per annum
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the applicable Published LIBO Rate
for the longest period (for which the applicable Published LIBO Rate is
available) that is shorter than the Interest Period of that Published LIBO Rate
Loan and (b) the applicable Published LIBO Rate for the shortest period (for
which such Published LIBO Rate is available) that exceeds the Interest Period of
that Eurodollar Loan, in each case, as of 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.


“Investment Grade Rating”: a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P.
“Investments”: with respect to any Person, all direct or indirect investments by
such Person in other Persons (including Affiliates) in the forms of loans
(including Guarantees or similar obligations), advances or capital contributions
(excluding payroll, commission, travel and similar advances to officers and
employees made in the ordinary course of business), purchases or other
acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. “Investment”
shall exclude extensions of trade credit by the Borrower and its Restricted
Subsidiaries in the ordinary course of business. If the Borrower or any
Restricted Subsidiary of the Borrower sells or otherwise disposes of any Equity
Interests of any direct or indirect Restricted Subsidiary of the Borrower such
that, after giving effect to any such sale or disposition, such Person is no
longer a Restricted Subsidiary of the Borrower, the Borrower will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
Fair Market Value of the Borrower’s Investments in such Restricted Subsidiary
that were not sold or disposed of. Except as otherwise provided in this
Agreement, the amount of an Investment shall be its Fair Market Value at the
time the Investment is made and without giving effect to subsequent changes in
value.


-18-
        

--------------------------------------------------------------------------------





“Joint Bookrunners”: collectively, Credit Suisse Securities (USA) LLC, Morgan
Stanley Senior Funding, Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Barclays Bank PLC, Credit Agricole
Corporate and Investment Bank, BNP Paribas Securities Corp., Deutsche Bank
Securities Inc., The Bank of Tokyo-Mitsubishi UFJ, LTD., Goldman Sachs Lending
Partners LLC, Royal Bank of Canada, Natixis Securities Americas LLC and UBS
Securities LLC.
“Joint Lead Arrangers”: collectively, Credit Suisse Securities (USA) LLC, Morgan
Stanley Senior Funding, Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citigroup Global Markets Inc., Barclays Bank PLC, Credit Agricole
Corporate and Investment Bank, BNP Paribas Securities Corp., Deutsche Bank
Securities Inc., The Bank of Tokyo-Mitsubishi UFJ, LTD., Goldman Sachs Lending
Partners LLC, Royal Bank of Canada, Natixis Securities Americas LLC and UBS
Securities LLC.
“Legal Holiday”: a Saturday, a Sunday or a day on which banking institutions in
the City of New York or at a place of payment are authorized by law, regulation
or executive order to remain closed. If a payment date is a Legal Holiday at a
place of payment, payment may be made at that place on the next succeeding day
that is not a Legal Holiday.
“Lenders”: the meaning set forth in the preamble to this Agreement, including
any Person that shall have become a party to this Agreement as a Lender pursuant
to an Assignment and Acceptance or pursuant to Section 2.25, other than any
Person that ceases to be a party hereto as a Lender pursuant to an Assignment
and Acceptance or pursuant to Section 2.26.
“Lien”: with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement and any lease that
constitutes a security interest.
“Loan”: any Term Loan.
“Loan Documents”: this Agreement and, after execution and delivery thereof
pursuant to the terms of this Agreement, the Guaranty Agreement, the Security
Documents, each Note, each Incremental Commitment Supplement and any amendment,
waiver, supplement or other modification to any of the foregoing.
“Loan Parties”: the Borrower and the Guarantors.
“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their payment obligations under the Loan Documents, (c) the
validity or enforceability of the Loan Documents taken as a whole or (d) the
material rights and remedies available to, or conferred upon, the Lenders, the
Administrative Agent and the Collateral Agent under the Loan Documents, taken as
a whole (it being understood that any event or condition described in Section
7.1(f) or (g) hereof that would not give rise to a Default or Event of Default
thereunder shall not constitute a Material Adverse Effect under preceding clause
(c) or (d)).
“Material Domestic Subsidiary”: any Domestic Subsidiary having Total Assets that
constitute more than 5% of Total Assets.


-19-
        

--------------------------------------------------------------------------------





“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or asbestos, or
polychlorinated biphenyls or any other chemicals, substances, materials, wastes,
pollutants or contaminants in any form, regulated under any Environmental Law.
“Master Agreement”: the meaning set forth in the definition of “Swap Agreement.”
“Maximum Incremental Facilities Amount”: at any date of determination, (a) the
sum of (i) $50,000,000, (ii) an additional aggregate principal amount equal to
the greater of (x) $100.0 million and (y) 5.0% of Total Assets, (iii) the
aggregate principal amount of all voluntary prepayments or purchases of Term
Loans (at the price paid in the case of such purchases at below par) made after
the Effective Date (other than to the extent funded with long-term Indebtedness
(other than revolving Indebtedness)) and (iv) an additional aggregate principal
amount of Indebtedness if (in the case of this clause (iv) only), (x) the Fixed
Charge Coverage Ratio for the Borrower’s most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred would have
been at least 2.0 to 1.0, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Indebtedness
had been incurred, at the beginning of such four-quarter period and (y) after
giving effect to the incurrence of such Indebtedness and the application of the
proceeds from such Indebtedness, the Consolidated Senior Secured Leverage Ratio
of the Borrower was not greater than 4:75:1.00 (it being understood that the
Borrower shall be deemed to have used amounts under clause (iv) to the maximum
extent permitted thereunder prior to utilization of amounts under any of clauses
(i), (ii) or (iii) and any such amounts incurred under any of such clauses (i),
(ii) or (iii) shall not be included in any calculation of amounts incurred under
such clause (iv)), minus (b) the aggregate principal amount of Indebtedness
theretofore issued or incurred (including any unused commitments obtained)
pursuant to clause (i) or (xvii) of the definition of Permitted Debt and
outstanding on such date.
“Minimum Extension Condition”: the meaning set forth in Section 2.27(b).
“Moody’s”: Moody’s Investors Service, Inc. or its successor.
“Mortgaged Property”: collectively, the owned real properties of the Borrower or
applicable Guarantor described in Schedule 1.1B and designated as Mortgaged
Property thereon, as to which the Collateral Agent for the benefit of the
Secured Parties is or shall be granted a Lien pursuant to the Mortgages and the
other owned real properties of the Borrower or any Guarantor, as to which the
Collateral Agent for the benefit of the Secured Parties is or shall be granted a
Lien pursuant to the Mortgages or this Agreement.
“Mortgages”: collectively, each of the mortgages and deeds of trust made by any
Loan Party in favor of, or for the benefit of, the Collateral Agent for the
benefit of the Secured Parties referred to therein, as each may be amended,
restated, supplemented or otherwise modified from time to time.
“Multiemployer Plan”: a multiemployer plan as defined in Section 4001(a)(3) of
ERISA to which the Borrower or any Commonly Controlled Entity makes or is
obligated to make contributions or during the preceding five plan years, has
made or been obligated to make contributions.


-20-
        

--------------------------------------------------------------------------------





“Net Income”: with respect to any specified Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:
(1)    any gain (or loss), together with any related provision for taxes on such
gain (or loss), realized in connection with: (A) any Asset Sale; or (B) the
disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries; and
(2)    any extraordinary gain (or loss), together with any related provision for
taxes on such extraordinary gain (or loss).
“Net Proceeds”: the aggregate cash proceeds received by the Borrower or any of
its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of (i) the principal amount,
premium or penalty, if any, interest and other amounts on Indebtedness that is
secured by the asset subject to such Asset Sale, (ii) the fees, expenses and
costs relating to such Asset Sale, including, without limitation, legal,
accounting and investment banking fees, costs and expenses, and sales
commissions, and any relocation expenses incurred as a result of the Asset Sale,
(iii) taxes paid or payable as a result of the Asset Sale, in each case, after
taking into account any available tax credits or deductions and any tax sharing
arrangements, and (iv) amounts reserved for adjustment in respect of (x) the
sale price of such asset or assets established in accordance with GAAP and (y)
any liabilities associated with such asset or assets and retained by the
Borrower or any Restricted Subsidiaries after such Asset Sale.
“Non-Excluded Taxes”: all Taxes, other than Excluded Taxes.
“Non-Recourse”: with respect to any specified Person and the Indebtedness of
such Person:
(1)neither the Borrower nor any of its Restricted Subsidiaries (A) provides
credit support of any kind (including any undertaking, agreement or instrument
that would constitute Indebtedness) for the Indebtedness of such Person other
than a pledge of the Equity Interests of such Person or Indebtedness otherwise
permitted hereunder, (B) is directly or indirectly liable as a guarantor or
otherwise of the Indebtedness of such Person, or (C) constitutes the lender with
respect to the Indebtedness of such Person; and
(2)in the case of an Unrestricted Subsidiary, no default on the Indebtedness of
such Person (including any rights that the holders of the Indebtedness may have
to take enforcement action against an Unrestricted Subsidiary) would permit upon
notice, lapse of time or both any holder of Indebtedness of the Borrower or any
of its Restricted Subsidiaries to declare a default on such Indebtedness of the
Borrower or any of its Restricted Subsidiaries or cause the payment of such
Indebtedness of the Borrower nor any of its Restricted Subsidiaries to be
accelerated or payable prior to its stated maturity.


“Notes”: the collective reference to any promissory note evidencing Term B Loans
or any Incremental Term Loans.
“obligations”: any principal, interest, penalties, fees, expenses,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest, fees and other
amounts accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest,
fees or other amounts is allowed in such proceeding) the Term Loans and all
other obligations and liabilities of the Borrower to the Administrative Agent or
to any


-21-
        

--------------------------------------------------------------------------------





Lender, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document or any other document
made, delivered or given in connection herewith or therewith, whether on account
of principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses (including all fees, charges and disbursements of counsel to the
Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
“Offer Document”: the meaning set forth in Exhibit I.
“Original Term B Termination Date”: January 15, 2025.
“Other Taxes”: all present or future stamp or documentary Taxes or any other
excise, property or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.
“Parent”: any direct or indirect parent company of the Borrower.
“Parity Secured Debt”:
(1)    Indebtedness incurred pursuant to clause (i) of the definition of
“Permitted Debt”;
(2)    Indebtedness incurred pursuant to clause (xv) of the definition of
Permitted Debt; provided that after giving effect to such incurrence and the
application of the proceeds from, and the creation of Liens to secure, such
Indebtedness, the Consolidated Senior Secured Leverage Ratio of the Borrower was
not greater than 4.75 to 1.0;
(3)    [Intentionally Omitted];
(4)    Indebtedness incurred pursuant to clause (xvii) of the definition of
Permitted Debt;
(5)    the Obligations under this Agreement, including pursuant to Section 2.25;
(6)    Permitted Refinancing Indebtedness incurred by the Borrower or a
Guarantor;
(7)    Permitted Refinancing Indebtedness, the net proceeds of which are used to
refinance Parity Secured Debt; and
(8)    any other Indebtedness incurred by the Borrower or any Guarantor if
(A) when it was incurred, the incurrence of such Indebtedness by the Borrower or
such Guarantor was permitted by this Agreement and (B) on the day such
Indebtedness was incurred, after giving effect to such incurrence and the
application of the proceeds from, and the creation of Liens to secure, such
Indebtedness, the Consolidated Senior Secured Leverage Ratio of the Borrower was
not greater than 4.75 to 1.0;


-22-
        

--------------------------------------------------------------------------------





provided, in each case (except in the case of the Term Loans), that the Secured
Debt Representative on behalf of the holders of any such Indebtedness shall have
become party to the Parity Secured Intercreditor Agreement.
“Parity Secured Intercreditor Agreement”: the intercreditor agreement in form
and substance as may be satisfactory to the Administrative Agent and the
Borrower.
“Parity Secured Obligations”: collectively, all Obligations in respect of Parity
Secured Debt.
“Participant”: the meaning set forth in Section 9.6(c).
“Participant Register”: the meaning set forth in Section 9.6(c)(ii).
“Partnership Interest Pledge Agreement”: that certain non-recourse Partnership
Interest Pledge Agreement dated as of the Effective Date among the Direct
Parents and the Collateral Agent.
“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
on October 26, 2001, as amended.
“Payment Default”: the meaning set forth in Section 7.1(e)(i)(A).
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Perfection Certificate”: the meaning set forth in the Pledge and Security
Agreement.
“Permitted Business”: the ownership, construction, operation and maintenance of
the Effective Date Facilities and any other power and energy generating
facilities located in the United States, together with any related assets or
facilities, including gas pipelines supplying natural gas to such generating
facilities, electric transmission lines carrying energy generated from such
generating facilities, and any related gas or electric interconnection
facilities, as well as the engagement in commodity transactions in connection
with such business operations, or any business that is similar, reasonably
related, incidental, complimentary or ancillary to any of the foregoing.
“Permitted Counterparty Lien”: a Lien in favor of a counterparty under a PPA;
provided that the following conditions are satisfied:
(1)    the counterparty is not an Affiliate of the Borrower;
(2)    the Lien does not secure any Indebtedness and (a) is granted solely to
secure the performance obligations of the Borrower or the applicable Restricted
Subsidiary under the PPA and/or any obligation of the Borrower or the applicable
Restricted Subsidiary to make a termination payment under the PPA upon the
occurrence of the event described in clause (3)(c)(i) below or the termination
by the counterparty upon the occurrence of any of the events described in clause
(3)(c)(ii) below, or (b) creates rights designed to enable the counterparty to
assume operational control of the relevant Facility or Facilities (e.g., step-in
rights) or otherwise continue performance of the Borrower’s or the applicable
Restricted Subsidiary’s obligations under the PPA;
(3)    the counterparty can exercise its rights with respect to the Lien only
(a) for so long as the counterparty remains current with respect to all of its
payment obligations under the PPA and is not otherwise in a continuing default
under the PPA, (b) if the counterparty continues to acknowledge the existence of
the Liens securing the Parity Secured Obligations (unless and until Liens
securing the Parity Secured Obligations are eliminated in connection with a
foreclosure of the Permitted


-23-
        

--------------------------------------------------------------------------------





Counterparty Liens as contemplated by clause (4) of this definition) and (c) if
either (i) the Borrower or the applicable Restricted Subsidiary has terminated,
rejected or repudiated the PPA (including, without limitation, any rejection or
similar act by or on behalf of the Borrower or the applicable Restricted
Subsidiary in connection with any bankruptcy proceeding) or (ii) the Borrower or
the applicable Restricted Subsidiary has intentionally breached its obligations
under the PPA; provided that the following actions will be considered an
intentional breach by the Borrower or the applicable Restricted Subsidiary under
the PPA:
(A)    the Borrower or the applicable Restricted Subsidiary provides or delivers
capacity or energy to a third party if the Borrower or the applicable Restricted
Subsidiary is required under the PPA to provide or deliver such capacity or
energy to the counterparty;
(B)    the Borrower or the applicable Restricted Subsidiary fails to operate or
attempt to operate one or more of the relevant Facilities at a time when the
Borrower or the applicable Restricted Subsidiary was required under the PPA to
operate or attempt to operate such Facility or Facilities and such operation or
attempted operation is not prevented by force majeure, forced outage or other
events or circumstances outside the reasonable control of the Person responsible
therefor;
(C)    any failure by the Borrower or the applicable Restricted Subsidiary to
comply with any provisions of the PPA designed to enable the counterparty to
assume operational control of the relevant Facility or Facilities (e.g., step-in
rights) or otherwise take actions necessary to continue performance of the
Borrower’s or the applicable Restricted Subsidiary’s obligations under the PPA,
in each case to the extent the Borrower or the applicable Restricted Subsidiary
is then capable of complying with such provisions; or
(D)    any failure by the Borrower or the applicable Restricted Subsidiary to
pay to the counterparty any amount due and payable in accordance with the terms
and conditions of the PPA; and
(4)    the counterparty’s exercise of its rights with respect to the Lien is
limited to (a) the taking of actions pursuant to any provisions of the PPA
designed to enable the counterparty to assume operational control of the
relevant Facility or Facilities (e.g., step-in rights) or otherwise necessary to
continue performance of the Borrower’s or the applicable Restricted Subsidiary’s
obligations under the PPA or (b) the recovery of any termination payment due
under the PPA upon the occurrence of the event described in clause
(3)(c)(i) above or the termination by the counterparty upon the occurrence of
any of the events described in clause (3)(c)(ii) above.
“Permitted Debt” the meaning set forth in Section 6.1(b).
“Permitted Investments”:
(1)    any Investment in the Borrower or in a Restricted Subsidiary of the
Borrower;
(2)    any Investment in Cash Equivalents;


-24-
        

--------------------------------------------------------------------------------





(3)    any Investment by the Borrower or any Restricted Subsidiary of the
Borrower in a Person, if as a result of such Investment:
(A)    such Person becomes a Restricted Subsidiary of the Borrower; or
(B)    such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Borrower or a Restricted Subsidiary of the Borrower;
(4)    any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 6.8
or as a result of a sale or other disposition of any asset that does not
constitute an Asset Sale;
(5)    Investments made as a result of the sale of Equity Interests of any
Person that is a Subsidiary of the Borrower such that, after giving effect to
any such sale, such Person is no longer a Subsidiary of the Borrower and, if the
sale of such Equity Interests constitutes an Asset Sale, the Net Proceeds
received from such Asset Sale are applied and/or reinvested as set forth in
Section 6.8;
(6)    any acquisition of assets or Equity Interests solely in exchange for the
issuance of Equity Interests of the Borrower (other than Disqualified Capital
Stock) or any Parent;
(7)    any Investments received in compromise or resolution of (A) obligations
of trade creditors or customers that were incurred in the ordinary course of
business of the Borrower or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;
(8)    Investments represented by obligations under Swap Agreements or Cash
Management Obligations;
(9)    loans or advances to officers, directors or employees made in the
ordinary course of business up to an aggregate principal amount not to exceed
$10.0 million at any one time;
(10)    any Investment acquired by the Borrower or any of its Restricted
Subsidiaries on account of any claim against, or interest in, any other Person
(A) acquired in good faith in connection with or as a result of a bankruptcy,
workout, reorganization or recapitalization of such other Person or (B) as a
result of a bona fide foreclosure by the Borrower or any of its Restricted
Subsidiaries with respect to any claim against any other Person;
(11)    repurchases of the Term Loans pursuant to Section 2.28 or Section 9.6(f)
or pari passu Indebtedness;
(12)    receivables owing to the Borrower or a Restricted Subsidiary of the
Borrower, if created or acquired in the ordinary course of business and payable
or dischargeable in accordance with customary trade terms; provided, however,
that such trade terms may include such concessionary trade terms as the Borrower
or such Restricted Subsidiary deems reasonable under the circumstances;
(13)    any Investments in the form of, or pursuant to, working interests,
royalty interests, mineral leases, processing agreements, farm-out agreements,
contracts for the sale, transportation or exchange of oil and natural gas,
unitization agreements, pooling agreements, area of mutual interest agreements,
production sharing agreements or other similar or customary agreements,
transactions,


-25-
        

--------------------------------------------------------------------------------





properties, interests or arrangements, and Investments and expenditures in
connection therewith or pursuant thereto, in each case, made or entered into in
the ordinary course of business;
(14)    [Reserved];
(15)    other Investments so long as, at the time thereof, the aggregate Fair
Market Value (measured on the date each such Investment was made and without
giving effect to subsequent changes in value) of such Investments, taken
together with all other Investments made pursuant to this clause (15), does not
to exceed the greater of (x) $20.0 million and (y) 1.0% of Total Assets; and
(16)    Investments existing on the Effective Date.
“Permitted Liens”:
(1)    Liens on Collateral securing all Parity Secured Obligations which, if any
Parity Secured Debt other than the Obligations under this Agreement are
outstanding, shall be subject at all times to the Parity Secured Intercreditor
Agreement;
(2)    Liens securing an aggregate principal amount of Indebtedness under Credit
Facilities not to exceed the greater of (x) amount permitted to be incurred
pursuant to Section 6.1(b)(i) and (y) an amount that would not cause the
Consolidated Senior Secured Leverage Ratio, after giving effect to such
incurrence, to exceed 4.75 to 1.0;
(3)    Liens (x) on property of a Person existing at the time such Person is
merged with or into or consolidated with the Borrower or any Restricted
Subsidiary of the Borrower or (y) on property (including Capital Stock) existing
at the time of acquisition of such property by the Borrower or any Restricted
Subsidiary of the Borrower; provided that such Liens were in existence prior to
the contemplation of such merger or consolidation and do not extend to any
assets other than those of the Person merged into or consolidated with the
Borrower or the Restricted Subsidiary or the property acquired;
(4)    Liens securing Indebtedness (including Capital Lease Obligations)
permitted to be incurred pursuant to Section 6.1(b)(iii) covering only the
assets acquired with or financed by such Indebtedness plus repairs,
improvements, additions and accessions to such assets and proceeds or
distributions thereof;
(5)    Liens securing obligations under sale leaseback transactions permitted by
Section 6.4 covering only the assets subject to such transaction plus repairs,
improvements, additions and accessions to such assets and proceeds or
distributions thereof;
(6)    Liens in favor of the Borrower or the Guarantors;
(7)    Liens for taxes, assessments or governmental charges or claims that (x)
are not yet delinquent or that are being contested in good faith by appropriate
proceedings; provided that any reserve or other appropriate provision as is
required in conformity with GAAP has been made therefor or (y) are immaterial;


-26-
        

--------------------------------------------------------------------------------





(8)    Liens imposed by law, such as carriers’, warehousemen’s, landlord’s and
mechanics’, materialmen’s, repairmen’s, landlords’ or other similar Liens, in
each case, incurred in the ordinary course of business;
(9)    survey exceptions, encumbrances, easements or reservations, including
those for licenses, rights-of-way, sewers, electric lines, telegraph and
telephone lines, mineral reservations and rights and leases, zoning restrictions
and other restrictions (including defects or irregularities in title and similar
encumbrances that are not material to the operations of the Borrower and its
Restricted Subsidiaries taken as a whole) as to the use of real property that
were not incurred in connection with Indebtedness and that (A) exist on the
Effective Date and are recorded on such date, (B) are permitted under the terms
of the Loan Documents or (C) do not in the aggregate materially adversely affect
the value of said properties or materially impair their use in the operation of
the business of such Person;
(10)    Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement if such Permitted Refinancing Indebtedness is
incurred by one or more of the same obligors on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; provided, however, that:
(A)    the new Lien shall be limited to all or part of the same categories of
property and assets that secured or, under the written agreements pursuant to
which the original Lien arose, could secure the original Lien (plus repairs,
improvements, additions and accessions to such property or proceeds or
distributions thereof); and
(B)    the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (i) the outstanding principal amount or, if greater,
committed amount of the Permitted Refinancing Indebtedness, (ii) an amount
necessary to pay any interest, fees and expenses, including premiums, related to
such refinancings, refunding, extension, renewal or replacement and (iii) any
protective advances with respect to the property and assets that secure such
Permitted Refinancing Indebtedness;
(11)    financing statements (including precautionary statements) filed in
connection with a Capital Lease Obligation or an operating lease, in each case,
not prohibited hereunder; provided that no such financing statement extends to,
covers or refers to as collateral any property or assets of the Borrower or a
Restricted Subsidiary of the Borrower, other than the property or assets which
are subject to such Capital Lease Obligation or such operating lease;
(12)    Liens arising out of or in connection with (x) any judgment that does
not constitute an Event of Default or (y) in connection with any litigation or
other legal proceeding as to which an appeal to contest or review is timely
commenced in good faith by appropriate proceedings and as to which adequate
reserves have been established in accordance with GAAP; provided that (in the
case of this clause (y)) any right to levy, seizure, attachment, sequestration,
foreclosure or garnishment of any property and assets of the Borrower or a
Restricted Subsidiary thereof arising out of or in connection with any such Lien
has been and continues to be enjoined or effectively stayed;
(13)    inchoate statutory Liens arising under ERISA;
(14)    Liens (A) on cash and short-term investments (i) deposited by the
Borrower or any of its Restricted Subsidiaries in margin accounts with or on
behalf of futures contract brokers or paid over to other counterparties or
(ii) pledged or deposited as collateral to a contract counterparty or issuer of
surety bonds or letters of credit by the Borrower or any of its Restricted
Subsidiaries, in the case of clause (i) or (ii), to secure obligations with
respect to (a) contracts for commercial and trading activities in the ordinary
course of business and contracts (including without limitation, physical
delivery, option


-27-
        

--------------------------------------------------------------------------------





(whether cash or financial), exchange, swap and futures contracts) for the
purchase, transmission, distribution, sale, lease or hedge of any energy-related
commodity or service or (b) interest rate, commodity price, or currency rate
management contracts or derivatives and (B) encumbering assets other than
accounts or receivables arising out of contracts or agreements relating to the
generation, distribution or transmission of energy; provided that all such
agreements or contracts are entered into in the ordinary course of business;
(15)    Liens arising by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights, contractual
rights of setoff or netting arrangements entered into in the ordinary course of
business and similar rights with respect to deposit accounts, commodity accounts
and/or securities accounts;
(16)    pledges and deposits to secure the payment of worker’s compensation,
unemployment insurance, social security benefits or obligations under similar
laws, or to secure the payment or performance of statutory or public obligations
(including environmental, municipal and public utility commission obligations
and requirements), reimbursement or indemnity obligations arising out of surety,
performance, or other similar bonds, and other obligations of a like nature, in
each case incurred in the ordinary course of business;
(17)    Liens existing on the Effective Date (but excluding, from and after the
Effective Date, Liens securing the 2013 Credit Agreement to be repaid with the
proceeds of the Tem Loans on the Effective Date after such Indebtedness has been
repaid); provided that the Borrower shall use commercially reasonable efforts to
enter into a subordination agreement having terms not materially less favorable,
taken as a whole, to the Secured Parties than the liens subordination agreement
in effect immediately prior to the Effective Date pursuant to which the Lien
granted by the Borrower in favor of Magic Valley Electric Cooperative, Inc. (as
subsequently assigned to South Texas Electric Cooperative, Inc.) pursuant to the
Power Purchase and Sale Agreement dated as of May 22, 1998 securing certain
obligations thereunder shall be subordinated to the Liens granted in favor of
the Collateral Agent;
(18)    Liens not in respect of Indebtedness consisting of the interest of the
lessor under any operating lease entered into in the ordinary course of business
and not otherwise prohibited by this Agreement;
(19)    Liens securing obligations under Swap Agreements and Cash Management
Obligations permitted under this Agreement;
(20)    Liens securing obligations with respect to contracts (other than for
Indebtedness) for commercial and trading activities for the purchase,
distribution, sale, lease or hedge of any energy-related commodity or service
(including contracts and derivative financial instruments entered into with
respect to electric energy or capacity, emissions allowances, fuel and other
commodities);
(21)    leases, licenses, subleases and sublicenses of assets (including,
without limitation, real property and intellectual property rights) which do not
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Restricted Subsidiaries;


-28-
        

--------------------------------------------------------------------------------





(22)    any restrictions on any Equity Interest or undivided interests, as the
case may be, of a Person providing for a breach, termination or default under
any joint venture, stockholder, membership, limited liability company,
partnership, owners’, participation or other similar agreement between such
Person and one or more other holders of Equity Interests or undivided interests
of such Person, as the case may be, if a security interest or Lien is created on
such Equity Interest or undivided interest, as the case may be, as a result
thereof;
(23)    any customary provisions limiting the disposition or distribution of
assets or property (including without limitation Equity Interests) or any
related restrictions thereon in joint venture, partnership, membership,
stockholder and limited liability company agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements,
including owners’, participation or similar agreements governing projects owned
through an undivided interest; provided, however, that any such limitation is
applicable only to the assets that are the subjects of such agreements;
(24)    Liens granted by a Person in favor of a commercial trading counterparty
pursuant to a netting agreement, which Liens encumber rights under agreements
that are subject to such netting agreement and which Liens secure such Person’s
obligations to such counterparty under such netting agreement; provided that any
such agreements and netting agreements are entered into in the ordinary course
of business; and provided, further, that the Liens are incurred in the ordinary
course of business and when granted, do not secure obligations which are past
due;
(25)    Liens arising out of or in connection with the transfer of an undivided
interest in the Magic Valley Generating Center in Edinburg, Texas pursuant to
the purchase option set forth in Article XIV of the Power Purchase and Sale
Agreement with South Texas Electric Cooperative, Inc., dated May 22, 1998, as in
effect on the Effective Date;
(26)    Permitted Counterparty Liens, which Liens shall rank pari passu to the
Liens securing Parity Secured Obligations (although the Obligations securing
such Permitted Counterparty Liens shall not constitute Parity Secured
Obligations under this Agreement);
(27)    Liens on the Equity Interests of Unrestricted Subsidiaries;
(28)    [Reserved];
(29)    [Reserved]; and
(30)    Liens securing obligations that at the time of incurrence of any such
Lien do not in the aggregate with any of Liens created pursuant to this clause
(30) exceed the greater of (x) $20.0 million and (y) 1.0% of Total Assets.
“Permitted Refinancing Indebtedness”: any Indebtedness of the Borrower or any of
its Restricted Subsidiaries issued in exchange for, or the net proceeds of which
are used to extend, refinance, renew, replace, defease or refund, other
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:
(1)    the principal amount (or accreted value, if higher) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness extended, refinanced, renewed,
replaced, defeased or refunded (plus all accrued interest on the Indebtedness
and the amount of all expenses, costs and fees and premiums incurred in
connection therewith);


-29-
        

--------------------------------------------------------------------------------





(2)    such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
(3)    if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Term Loans, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Term Loans on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being extended, refinanced,
renewed, replaced, defeased or refunded, as reasonably determined by the
Borrower or such Restricted Subsidiary;
(4)    such Indebtedness is incurred either by the Borrower or any of its
Restricted Subsidiaries who is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; and
(5)    (x) if incurred by the Borrower, such Indebtedness may be guaranteed by
the Guarantors and (y) if incurred by a Guarantor, such Indebtedness may be
guaranteed by the Borrower and the other Guarantors.
“Person”: any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan, other than a
Multiemployer Plan, that is covered by Section 302 or Title IV of ERISA or
Section 412 of the Code, and in respect of which the Borrower or a Commonly
Controlled Entity is (or, if such plan were terminated at such time, would under
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA.
“Platform”: the meaning set forth in Section 9.2(b).
“Pledge and Security Agreement”: that certain Pledge and Security Agreement,
dated as of the Effective Date (as amended, amended and restated, supplemented
or otherwise modified from time to time), by and among the Borrower, the other
Grantors from time to time party thereto and the Collateral Agent.
“Pledged Stock”: as defined in the Pledge and Security Agreement.
“PPA”: an agreement (including a tolling agreement, fuel conversion services
agreement or other similar agreement) entered into by the Borrower or any of its
Restricted Subsidiaries for the sale of capacity or energy (and services
ancillary or related thereto) from one or more of the Facilities.
“Prime Rate”: the rate of interest announced, from time to time, by the
Administrative Agent as its prime rate. The Prime Rate is a reference rate and
does not necessarily represent the lowest rate actually charged to any customer.
Credit Suisse AG, Cayman Islands Branch may make commercial loans or other loans
at rates of interest at, above or below the Prime Rate.
“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.
“Public Lender”: the meaning set forth in Section 9.15.


-30-
        

--------------------------------------------------------------------------------





“Published LIBO Rate”: with respect to any Interest Period when used in
reference to any Loan or Borrowing:


(a)the rate of interest appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such service, or any successor to such service
as determined by Administrative Agent) as the London interbank offered rate for
deposits in Dollars for a term comparable to such Interest Period, at
approximately 11:00 a.m. (London time) on the date which is two Business Days
prior to the commencement of such Interest Period (but if more than one rate is
specified on such page, the rate will be an arithmetic average of all such
rates),


(b)if the rates described in clauses (a) is not available at such time for any
reason, then the “Published LIBO Rate” for such Interest Period shall be the
Interpolated Rate, or


(c)if the rates referenced in preceding clauses (a) and (b) are not available at
such time for any reason, then the “Published LIBO Rate” for such Interest
Period shall be a comparable successor rate that is, at such time, broadly
accepted by the syndicated loan market for loans denominated in Dollars in lieu
of the “Published LIBO Rate” or, if no such broadly accepted comparable
successor rate exists at such time, a successor index rate as the Administrative
Agent may determine with the consent of the Borrower and the Required Lenders.


“PUHCA 2005”: the meaning set forth in Section 3.19.
“Qualified ECP Guarantor”: in respect of any Swap Obligation, each Loan Party
that has total assets exceeding $10.0 million at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation is incurred or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Quarterly Payment Date”: the last Business Day of each March, June, September
and December of each year.
“Register”: the meaning set forth in Section 9.6(b)(iv).
“Regulation U”: Regulation U of the Board of Governors as in effect from time to
time.
“Related Persons”: with respect to any Indemnitee, any Affiliate of such
Indemnitee and any officer, director, employee, representative or agent of such
Indemnitee or Affiliate thereof, in each case that has provided any services in
connection with the transactions contemplated under this Agreement and the other
Loan Documents.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is in reorganization within the meaning of Section 4241
of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, other than those events as to which the
thirty (30) day notice period is waived under any regulation promulgated by the
PBGC.
“Repricing Transaction”: the prepayment (excluding, for the avoidance of doubt,
(x) regularly scheduled amortization payments and (y) any prepayments under
Section 2.14) or refinancing of all or a portion of the Term B Loans with the
incurrence by any Loan Party of any long-term secured term loan bank debt
financing (excluding intercompany loans and obligations among the Borrower and
its Subsidiaries) having an


-31-
        

--------------------------------------------------------------------------------





effective weighted average yield (with the comparative determinations to be made
by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fee or “original issue discount” shared with all
lenders of such loans or Term B Loans, as the case may be, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders of such loan or Term B
Loans, as the case may be, and without taking into account any fluctuations in
the Eurodollar Rate) that is less than the weighted average yield (as determined
by the Administrative Agent on the same basis) of the Term B Loans, including
without limitation, as may be effected through any amendment to this Agreement
relating to the interest rate for, or weighted average yield of, the Term B
Loans, but excluding any prepayment or amendment in connection with any Change
of Control or Transformative Acquisition.
“Required Incremental Lenders”: at any time for any series of Incremental Term
Loans, Lenders holding more than 50% of the aggregate unpaid principal amount of
such series of Incremental Term Loans then outstanding.
“Required Term B Lenders”: at any time, Lenders holding more than 50% of the
aggregate unpaid principal amount of the Term B Loans then outstanding.
“Required Lenders”: at any time, Lenders holding more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
“Responsible Officer”: the chief executive officer, president, any executive
vice president or Financial Officer of the Borrower, but in any event, with
respect to financial matters, a Financial Officer of the Borrower.
“Restricted Payment”: the meaning set forth in Section 6.9.
“Restricted Subsidiary”: of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.
“S&P”: Standard & Poor’s Ratings Services, or its successor.
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Cuba,
Iran, North Korea, Syria and Crimea).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, the European Union or any European Union member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clauses (a)
or (b).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.


-32-
        

--------------------------------------------------------------------------------





“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Debt Representative”: the meaning set forth in the Parity Secured
Intercreditor Agreement.
“Secured Parties”: collectively, the Administrative Agent, the Collateral Agent,
the Arrangers, the Lenders and each counterparty to a Swap Agreement or a Cash
Management Agreement if such person is an Agent or a Lender or an Affiliate of
an Agent or a Lender or if at the date of entering into such Swap Agreement or a
Cash Management Agreement such person was an Agent or a Lender or an Affiliate
of an Agent or a Lender.
“Secured Obligations”: collectively, (a) the Obligations, (b) the due and
punctual payment and performance of all obligations of Borrower and the other
Loan Parties under each Swap Agreement entered into with any counterparty that
is a Secured Party and (c) the due and punctual payment and performance of all
obligations of Borrower and the other Loan Parties (including overdrafts and
related liabilities) under each Cash Management Agreement entered into with any
counterparty that is a Secured Party; provided that Excluded Swap Obligations
shall not be a Secured Obligation of any Guarantor that is not a Qualified ECP
Guarantor.
“Security Documents”: the Pledge and Security Agreement, the Mortgages, the
Partnership Interest Pledge Agreement, and all other security agreements, pledge
agreements, control agreements, collateral assignments, mortgages, deed of
trusts or other grants or transfers for security or agreements related thereto
executed and delivered by the Borrower or any Guarantor creating (or purporting
to create) a Lien upon Collateral in favor of the Collateral Agent to secure the
Secured Obligations, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time.
“Significant Subsidiary”: any Restricted Subsidiary that would be a “significant
subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X, promulgated
pursuant to the Exchange Act, as such Regulation is in effect on the date of
this Agreement.
“Solvent”: when used with respect to any Person and its Subsidiaries, means
that, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of such Person and its Subsidiaries on a
consolidated basis will, as of such date, exceed the amount of all “liabilities
of such Person and its Subsidiaries on a consolidated basis, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person and its Subsidiaries will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person and its
Subsidiaries on a consolidated basis on its debts as such debts become absolute
and matured, (c) such Person and its Subsidiaries on a consolidated basis will
not have, as of such date, an unreasonably small amount of capital with which to
conduct their business, and (d) such Person and its Subsidiaries will be able to
pay their debts as they mature. For purposes of this definition, (i) “debt”
means liability on a “claim”, and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.


-33-
        

--------------------------------------------------------------------------------





“Stated Maturity”: (i) in the case of the Term B Loans, the Original Term B
Termination Date and (ii) in the case of Incremental Term Loans of any series,
the final maturity date for such series of Incremental Term Loans; provided
that, with respect to any tranche of Extended Term Loans, the Stated Maturity
with respect thereto shall instead be the final maturity date as specified in
the applicable Extension Offer accepted by the respective Lender.
“Subsidiary”: with respect to any specified Person:
(1)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof).
“Swap Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (whether or not any such agreement is
governed by or subject to any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”)); provided
that no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or any of its Subsidiaries shall be a “Swap
Agreement.”
“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
charges, assessments, fees, withholdings or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Term B Commitment”: with respect to each Lender, the obligation of such Lender,
if any, to make Term B Loans in an aggregate principal amount not to exceed the
amount set forth opposite its name on Schedule 1.1A annexed hereto under the
heading “Term B Commitment Amounts”.
“Term B Lender”: at any time, (a) on or prior to the Effective Date, any Lender
that has a Term B Commitment at such time and (b) at any time after the
Effective Date, any Lender that holds Term B Loans at such time.
“Term B Loans”: the meaning set forth in Section 2.1.
“Term B Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term B Commitment then constitutes of the aggregate Term B Commitments
(or, at any time after the making of the Terms B Loans on the Effective Date,
the percentage which the aggregate principal amount of such Lender’s


-34-
        

--------------------------------------------------------------------------------





Term B Loans then outstanding constitutes of the aggregate principal amount of
all Term B Loans then outstanding).
“Term Loans”: collectively, the Term B Loans and, if applicable, the Incremental
Term Loans.
“Term Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the making of the Terms Loans on the Effective Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of all Term Loans then
outstanding).
“Termination Date”: the earlier to occur of (a) the Stated Maturity and (b) the
acceleration of any Term Loans. In the event that one or more Extensions are
effected in accordance with Section 2.27, then the Termination Date of each
tranche of Term Loans shall be determined based on the respective Stated
Maturity applicable thereto (except in cases where clause (b) of the preceding
sentence is applicable).
“Title Insurance Company”: Stewart Title Insurance Company, or such other title
insurance company as shall be reasonably acceptable to the Administrative Agent.
“Total Assets”: the total assets of the Borrower and its Restricted Subsidiaries
on a consolidated basis, as shown on the Borrower’s most recent internally
available balance sheet, as may be expressly stated.
“Total Debt”: as of any date of determination, the aggregate principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries outstanding on such
date, determined on a consolidated basis, but only to the extent required to be
recorded on a balance sheet, in accordance with GAAP, consisting of Indebtedness
for borrowed money, Capital Lease Obligations and debt obligations evidenced by
promissory notes or similar instruments.
“tranche”: the meaning set forth in Section 2.27(a).
“Transferee”: any Assignee or Participant.
“Transformative Acquisition”: any acquisition or Investment by the Borrower or
any of its Restricted Subsidiaries that (i) is not permitted by the terms of the
Loan Documents immediately prior to the consummation of such acquisition or
Investment or (ii) if permitted by the terms of this Agreement immediately prior
to the consummation of such acquisition or Investment, would not provide the
Borrower and its Restricted Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.
“United States”: the United States of America.
“Unrestricted”: when referring to cash or Cash Equivalents means unrestricted
cash and Cash Equivalents as determined under GAAP.
“Unrestricted Subsidiary”: any Subsidiary of the Borrower or any successor to
the Borrower that is designated by the Board of Directors of the Borrower as an
Unrestricted Subsidiary pursuant to a Board Resolution, but only to the extent
that such Subsidiary:


-35-
        

--------------------------------------------------------------------------------





(1)    has no Indebtedness other than Indebtedness that is Non-Recourse to the
Borrower and its Restricted Subsidiaries;
(2)    is not party to any agreement, contract, arrangement or understanding
with the Borrower or any Restricted Subsidiary of the Borrower unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary in any material respect
than those that might be obtained at the time from Persons who are not
Affiliates of the Borrower; and
(3)    is a Person with respect to which neither the Borrower nor any of its
Restricted Subsidiaries has any direct or indirect obligation (A) to subscribe
for additional Equity Interests or (B) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results.
Any designation of a Subsidiary of the Borrower as an Unrestricted Subsidiary
will be evidenced to the Administrative Agent by filing with the Administrative
Agent a certified copy of the Board Resolution giving effect to such designation
and an officer’s certificate of a Responsible Officer certifying that such
designation complied with the preceding conditions and was permitted by Section
6.9. If, at any time, any Unrestricted Subsidiary would fail to meet the
preceding requirements as an Unrestricted Subsidiary, it will thereafter cease
to be an Unrestricted Subsidiary for purposes of this Agreement and any
Indebtedness of such Subsidiary will be deemed to be incurred by a Restricted
Subsidiary of the Borrower as of such date and, if such Indebtedness is not
permitted to be incurred as of such date in Section 6.1 the Borrower will be in
default of such covenant. The Board of Directors of the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary of the
Borrower; provided that such designation will be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of the Borrower of any outstanding
Indebtedness of such Unrestricted Subsidiary and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 6.1, calculated on
a pro forma basis as if such designation had occurred at the beginning of the
four-quarter reference period; and (2) no Default or Event of Default would be
in existence following such designation.
“Upgrades”: the development and implementation of the FD 3 upgrade to the
combustion turbines of any Facility and all activities directly related thereto.
“Voting Stock”: of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing:
(1)    the sum of the products obtained by multiplying (A) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (B) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
(2)    the then outstanding principal amount of such Indebtedness.
“Wholly-Owned Domestic Subsidiary”: a Domestic Subsidiary that is a Wholly-Owned
Subsidiary of any Person.


-36-
        

--------------------------------------------------------------------------------





“Wholly-Owned Subsidiary”: of any Person means a Restricted Subsidiary of such
Person, 100% of the outstanding Equity Interests of which (other than directors’
qualifying shares) shall at the time be owned by such Person or by one or more
Wholly-Owned Subsidiaries of such Person.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2.    Other Definitional Provisions
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.


(b)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” (ii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings) and
(iii) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, Capital Stock, securities, revenues, accounts,
leasehold interests and contract rights.


(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.


(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
required, any pronoun shall include the corresponding masculine, feminine and
neuter forms. References to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time to the extent permitted herein.


Except as otherwise provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.
1.3    Delivery of Notices or Receivables.    Any reference to a delivery or
notice date that is not
Business Day shall be deemed to mean the next succeeding day that is a Business
Day.


1.4    Fixed Amounts and Incurrence-Based Amounts.     Notwithstanding anything
to the contrary herein, with respect to any amounts incurred or transactions
entered into (or consummated) in reliance on a provision of this Agreement that
does not require compliance with a financial ratio or test (including, without
limitation, the Consolidated Senior Secured Leverage Ratio and the Fixed Charge
Coverage Ratio) (any such amounts, the “Fixed Amounts”) substantially
concurrently with any amounts incurred or transactions entered into (or
consummated) in reliance on a provision of this Agreement that requires
compliance with any such financial ratio or test (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that any Fixed Amount
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the relevant Incurrence-Based Amount in
connection with such substantially concurrent incurrence.


-37-
        

--------------------------------------------------------------------------------





SECTION 2


Amount and Terms of Loans and Commitments


2.1    Term Commitments.    Subject to the terms and conditions hereof, each
Term B Lender severally agrees to make a term loan (a “Term B Loan”) to the
Borrower on the Effective Date in an amount equal to the amount of the Term B
Commitment of such Lender. The Term B Loans may from time to time be Eurodollar
Loans or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 2.2 and 2.15. The Term B
Commitments shall automatically terminate upon the borrowing of the Term B Loans
on the Effective Date.


2.2    Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent
irrevocable notice substantially in the form of Exhibit B hereto (which notice
must be received by the Administrative Agent prior to 12:00 Noon, New York City
time (a) three (3) Business Days prior to the requested Borrowing Date (or such
shorter period as may be agreed to by the Administrative Agent), in the case of
Eurodollar Loans or (b) on the requested Borrowing Date, in the case of Base
Rate Loans requesting that the applicable Lenders make the applicable Term Loans
on the Effective Date (or, in the case of Incremental term Loans, the funding
date thereon) and specifying the amount to be borrowed for each such Term Loans;
provided, however, with respect to Incremental Term Loans, the Administrative
Agent may agree in its sole discretion that any such notice may be revocable by
the Borrower and may shorten the time periods set forth above for incurring such
Incremental Term Loans. Upon receipt of such notice the Administrative Agent
shall promptly notify each applicable Lender thereof. Not later than 12:00 Noon,
New York City time, on the Effective Date (or, in the case of Incremental Term
Loans, the funding date thereon), each Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender. The
Administrative Agent shall make the proceeds of such Term Loan or Term Loans
available to the Borrower on the Borrowing Date by wire transfer in immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent.
2.3    RESERVED.


2.4    RESERVED.


2.5    RESERVED.


2.6    RESERVED.


2.7    RESERVED.
  
2.8    Repayment of Loans; Evidence of Debt.
  
(a)On each Quarterly Payment Date, beginning with the Quarterly Payment Date on
March 30, 2018, the Borrower shall repay to the Administrative Agent for the
ratable account of the Term B Lenders an aggregate principal amount of Term B
Loans then outstanding equal to 0.25% of the aggregate initial principal amounts
of all Term B Loans theretofore borrowed by the Borrower pursuant to Section 2.1
(which amounts shall be reduced as a result of the application of prepayments or
repayments (which, for the avoidance of doubt, shall not include repayments
pursuant to this Section 2.8)). The remaining unpaid principal amount of the
Term B Loans and all other Obligations under or in respect of the Term B Loans
shall be due and payable in full, if not earlier in accordance with this
Agreement, on the Termination Date for the Term B Loans. The Borrower hereby
further agrees to pay interest on the unpaid principal amount of the Term B
Loans from time to time outstanding from the date hereof until payment in full
thereof at the rates per annum, and on the dates, set forth in Section 2.9.


-38-
        

--------------------------------------------------------------------------------







(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from each Term Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.


(c)The Administrative Agent shall, in respect of this Agreement, record in the
Register, with separate sub-accounts for each Lender, (i) the amount and
Borrowing Date of each Term Loan made hereunder, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) both the amount of any payment
received by the Administrative Agent hereunder from the Borrower and each
Lender’s Term B Percentage or Incremental Term Percentage, as applicable,
thereof.


(d)The entries made in the Register and the accounts of each Lender maintained
pursuant to Sections 2.8(b) and (c) shall, to the extent permitted by applicable
law, be prima facie evidence of the existence and amounts of the obligations of
the Borrower therein recorded absent manifest error; provided, however, that the
failure of any Lender or the Administrative Agent to maintain the Register or
any such account, or any error therein, shall not in any manner affect the
obligation of the Borrower to repay (with applicable interest) the Term Loans
made to the Borrower by such Lender in accordance with the terms of this
Agreement.


(e)If so requested after the Effective Date by any Lender by written notice to
the Borrower (with a copy to the Administrative Agent), the Borrower will
execute and deliver to such Lender, promptly after the Borrower’s receipt of
such notice, a Note to evidence such Lender’s Term Loans in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower.


2.9    Interest Rates and Payment Dates.


(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such
Interest Period plus the Applicable Margin.


(b)    Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate from time to time plus the Applicable Margin.


(c)    Notwithstanding the foregoing, upon the occurrence and during the
continuance of an Event of Default under Section 7.1(a) or (b) or at any time
after the date on which any principal amount of any Term Loan is due and payable
(whether on the maturity date therefor, upon acceleration or otherwise), and, in
each case, for so long as such overdue Obligation remains unpaid, the Borrower
shall pay, but only to the extent permitted by law, interest (after as well as
before judgment) on such unpaid overdue amounts at a rate per annum equal to (a)
in the case of overdue principal on any Term Loan, the rate of interest that
otherwise would be applicable to such Term Loan plus 2% per annum and (b) in the
case of overdue interest, fees, and other monetary Obligations, the rate then
applicable to Base Rate Loans plus 2% per annum.


(d)    Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.


(e)    The provisions of this Section 2.9 (and the interest rates applicable to
various extensions of credit hereunder) shall be subject to modification as
expressly provided in Section 2.27.




-39-
        

--------------------------------------------------------------------------------





2.10    Computation of Interest and Fees.


(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to Base Rate Loans, the interest thereon shall be calculated on the basis of a
365- (or 366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurodollar Rate. Any change in the interest
rate on a Term Loan resulting from a change in the Base Rate or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of the effective date
and the amount of each such change in interest rate.
(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate hereunder.


2.11.    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:


(i)    the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or


(ii)    the Administrative Agent shall have received notice from the Required
Lenders that the
Eurodollar Rate determined or to be determined for such Interest Period in good
faith by such Required Lenders will not adequately and fairly reflect the cost
to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Term Loans during such Interest Period,


the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (x) any Eurodollar Loans hereunder requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any Term
Loans hereunder that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurodollar Loans hereunder shall be converted, on the last
day of the then-current Interest Period, to Base Rate Loans; provided that if
the circumstances giving rise to such notice shall cease or otherwise become
inapplicable to such Required Lenders, then such Required Lenders shall promptly
give notice of such change in circumstances to the Administrative Agent and the
Borrower. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans hereunder shall be made or continued as such, nor shall
the Borrower have the right to convert Term Loans hereunder to Eurodollar Loans.
2.12    RESERVED.




-40-
        

--------------------------------------------------------------------------------





2.13    Optional Prepayment of Loans; Repricing Transaction.
  
(a)    Subject to the provisos below, the Borrower may at any time and from time
to time prepay
either the Term B Loans or any series of Incremental Term Loans, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent prior to 10:00 A.M., New York City time on the same
Business Day, which notice shall specify the date and amount of prepayment and
whether the prepayment is (i) of Eurodollar Loans or Base Rate Loans or a
combination thereof, and if a combination thereof, the amount allocable to each
and (ii) whether the repayment is of the Term B Loans or Incremental Term Loans
of a given series or a combination thereof, and if a combination thereof, the
amount allocable to each; provided that if a Eurodollar Loan is prepaid on any
day other than the last day of the Interest Period applicable thereto, the
Borrower shall also pay any amounts owing pursuant to Section 2.20. Upon receipt
of any such notice of prepayment, the Administrative Agent shall notify each
relevant Lender thereof on the date of receipt of such notice. If any such
notice is given, the amount specified in such notice shall be due and payable on
the date specified therein, together with (except in the case of prepayments of
Term Loans maintained as Base Rate Loans) accrued interest to such date on the
amount prepaid. Partial prepayments shall be in an aggregate principal amount of
$1,000,000 or a whole multiple of $100,000 in excess thereof (or, if less, the
then outstanding principal amount of Term B Loans or any series of Incremental
Term Loans, as applicable). The application of any prepayment pursuant to this
Section 2.13(a) shall be made, first, to Base Rate Loans of the respective
Lenders (and of the respective tranche, if there are multiple tranches) and,
second, to Eurodollar Loans of the respective Lenders (and of the respective
tranche, if there are multiple tranches). Any prepayments of Term Loans pursuant
to this Section 2.13(a) shall be applied to the remaining scheduled installments
of the Term B Loans or any series of Incremental Term Loan, as applicable, as
directed by the Borrower. A notice of prepayment of all outstanding Term B Loans
or any series of Incremental Term Loans, as applicable, pursuant to this Section
2.13(a) may state that such notice is conditioned upon the effectiveness of
other credit facilities the proceeds of which will be used to refinance in full
this Agreement, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.


(b)    At the time of the effectiveness of any Repricing Transaction that (x)
results in any prepayment of Term B Loans, or (y) effects any amendment of this
Agreement resulting in a Repricing Transaction with respect to Term B Loans and
(in either case) is consummated prior to June 15, 2018, the Borrower agrees to
pay to the Administrative Agent, for the ratable account of each applicable Term
B Lender, a fee in an amount equal to, without duplication, (I) in the case of
clause (x), a prepayment premium of 1% of the principal amount of the Term B
Loans being prepaid and (II) in the case of clause (y), a payment equal to 1% of
the aggregate amount of the applicable Term B Loans outstanding immediately
prior to such amendment and subject to such Repricing Transaction.


2.14.    Prepayment Offers.


(a)    If a Change of Control occurs, the Borrower shall make an offer to prepay
the entire principal
amount of all outstanding Term Loans (the “Change of Control Prepayment Offer”)
at 101% of the aggregate principal amount thereof and the Borrower shall notify
the Administrative Agent in writing of the Change of Control Prepayment Offer in
writing within thirty (30) days after the date of such Change of Control. Each
such notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment and include the payment
date, which shall be no earlier than thirty (30) days and no later than sixty
(60) days from the date of such notice is mailed (the “Change of Control Payment
Date”). The Administrative Agent will promptly notify each relevant Lender of
the contents of any such prepayment notice and of such Lender’s pro rata share
of the prepayment. Any Lender may elect, by delivering not less than three (3)
Business Days prior to the Change of Control Payment Date, a written notice
(such notice, an “Acceptance Notice”) that any change of control prepayment be
made with respect to all or any portion of the Term Loans held by such Lender
pursuant to this Section 2.14(a). If a Lender fails to deliver an Acceptance
Notice within


-41-
        

--------------------------------------------------------------------------------





the time frame specified above, any such failure will be deemed a rejection of
the Change of Control Prepayment Offer as to all outstanding Term Loans of such
Lender. Any prepayment of Term Loans pursuant to this Section 2.14(a) shall be
applied to the remaining scheduled installments of such Term Loans as directed
by the Borrower.


(b)    If, pursuant to Section 6.8, the Borrower shall be required to commence
an Asset Sale Offer, the Borrower shall notify the Administrative Agent in
writing of the Asset Sale Offer in writing within thirty (30) days after the
date of such Asset Sale. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment and include the payment date, which shall be no earlier than thirty
(30) days and no later than sixty (60) days from the date of such notice is
mailed (the “Asset Sale Payment Date”). The Administrative Agent will promptly
notify each relevant Lender of the contents of any such prepayment notice and of
such Lender’s pro rata share of the prepayment. Any Lender may elect, by
delivering not less than three (3) Business Days prior to the Asset Sale Payment
Date, a written notice (such notice, a “Acceptance Notice”) that any prepayment
be made with respect to all or any portion of the Term Loans held by such Lender
pursuant to this Section 2.14(b). If a Lender fails to deliver an Acceptance
Notice within the time frame specified above, any such failure will be deemed a
rejection of the Asset Sale Offer as to all outstanding Term Loans of such
Lender. Any prepayment of Term Loans pursuant to this Section 2.14(b) shall be
applied to the remaining scheduled installments of such Term Loans as directed
by the Borrower.
2.15    Conversion and Continuation Options.


(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
Base Rate Loans by
giving the Administrative Agent prior irrevocable notice, in substantially the
form attached hereto as Exhibit F, of such election no later than 12:00 Noon,
New York City time, on the Business Day preceding the proposed conversion date,
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
12:00 Noon, New York City time, on the third (3rd) Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor), provided that no Base Rate Loan may be converted into
a Eurodollar Loan when any Event of Default has occurred and is continuing and
the Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions. Upon receipt of any such notice,
the Administrative Agent shall promptly notify each relevant Lender thereof.


(b)    Any Eurodollar Loan may be continued as such upon the expiration of the
then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in substantially the form
attached hereto as Exhibit F, in accordance with the applicable provisions of
the term “Interest Period” set forth in Section 1.1, of the length of the next
Interest Period to be applicable to such Term Loans, provided that no Eurodollar
Loan may be continued as such when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined in its or their sole discretion not to permit such continuations, and
provided, further, that if the Borrower shall fail to give any required notice
as described above in this paragraph or if such continuation is not permitted
pursuant to the preceding proviso such Eurodollar Loans shall be automatically
converted to Base Rate Loans on the last day of such then expiring Interest
Period. Upon receipt of any such notice, the Administrative Agent shall promptly
notify each relevant Lender thereof.


2.16.    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (i) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each tranche
of Eurodollar Loans shall be


-42-
        

--------------------------------------------------------------------------------





equal to $5,000,000 or a whole multiple of $500,000 in excess thereof and (ii)
no more than ten different Interest Periods for any tranche of Term Loans be
outstanding at any one time (unless a greater number of Interest Periods is
permitted by the Administrative Agent).


2.17.    Pro Rata Treatment, etc.


(a)    Except as otherwise provided herein (including Section 2.27), each
Borrowing by the Borrower
from the Lenders hereunder shall be made pro rata according to the Term B
Percentages or applicable Incremental Term Percentages, as applicable, of the
relevant Lenders.


(b)    Except as otherwise provided herein (including Sections 2.14, 2.27, 2.28
and 9.6(f)), each payment (including each prepayment) by the Borrower on account
of principal or interest on each tranche of Term Loans shall be made pro rata
according to the respective outstanding principal amounts of the Term B Loans or
any series of Incremental Term Loans, as applicable, then held by the applicable
Lenders.


(c)    All payments by the Borrower hereunder and under any Notes shall be made
in Dollars in immediately available funds at the Funding Office of the
Administrative Agent by 2:00 P.M., New York City time, on the date on which such
payment shall be due, provided that if any payment hereunder would become due
and payable on a day other than a Business Day such payment shall become due and
payable on the next succeeding Business Day and, with respect to payments of
principal, interest thereon shall be payable at the then applicable rate during
such extension. Interest in respect of any Term Loan hereunder shall accrue from
and including the date of such Term Loan to but excluding the date on which such
Term Loan is paid in full.


(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a Borrowing that such Lender will not make the amount that
would constitute its share of such Borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent on demand, such amount with interest thereon, at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under this Agreement, on demand, from the Borrower, such recovery to be without
prejudice to the rights of the Borrower against any such Lender.


(e)    Unless the Administrative Agent shall have been notified in writing by
the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the applicable Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the Borrower within three (3) Business Days
after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average Federal Funds Effective Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrower.


-43-
        

--------------------------------------------------------------------------------







(f)Notwithstanding anything to the contrary contained in this Section 2.17 or
elsewhere in this Agreement, the Borrower may extend the final maturity of any
tranche of Term Loans in connection with an Extension that is permitted under
Section 2.27 without being obligated to effect such extensions on a pro rata
basis among the relevant Lenders. Furthermore, the Borrower may take all actions
contemplated by Section 2.27 in connection with any Extension (including
modifying pricing and repayments or prepayments), and in each case such actions
shall be permitted, and the differing payments contemplated therein shall be
permitted without giving rise to any violation of this Section 2.17 or any other
provision of this Agreement.


2.18.    Requirements of Law.


(a)    If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority, in each case, made subsequent to the
Effective Date (including, but not limited to, the Dodd-Frank Wall Street Reform
and Consumer Protection Act and, in each case, all requests, rules, guidelines
or directives thereunder or issued in connection therewith):


(i)shall subject any Lender to any Tax of any kind whatsoever with respect to
this Agreement or any Eurodollar Loan made by it (except for Non-Excluded Taxes
or Other Taxes required to be indemnified under Section 2.19 and any Excluded
Taxes);


(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate; or


(iii)shall impose on any such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable. If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(b)    If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by such Lender or any corporation controlling
such Lender with any request or directive regarding capital adequacy (whether or
not having the force of law) from any Governmental Authority made subsequent to
the Effective Date shall have the effect of reducing the rate of return on such
Lender’s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.


    


-44-
        

--------------------------------------------------------------------------------





(c)    A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Notwithstanding anything to the contrary in this Section 2.18, the Borrower
shall not be required to compensate any Lender pursuant to this Section 2.18 for
any amounts incurred more than 180 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such 180 days period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower pursuant to this
Section 2.18 shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.


2.19    Taxes.


(a)    Unless required by applicable law (as determined in good faith by the
applicable withholding agent), all payments by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Taxes. If any Taxes are required by law to be withheld by the applicable
withholding agent from any amounts payable to the Administrative Agent or any
Lender hereunder, or under any other Loan Document: (x) to the extent such Taxes
are Non-Excluded Taxes or Other Taxes, the amounts so payable by the applicable
Loan Party to the Administrative Agent or such Lender shall be increased to the
extent necessary so that after all required deductions (including deductions
applicable to additional sums payable under this Section 2.19) have been made,
such Lender (or, in the case of payments made to the Administrative Agent for
its own account, the Administrative Agent) receives an amount equal to the sum
it would have received had no such withholding or deductions been made, (y) the
applicable withholding agent shall make such deductions, and (z) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


Notwithstanding anything to the contrary contained in this Section 2.19(a) or
Section 2.19(b), unless the Administrative Agent or a Lender gives notice to the
applicable Loan Party that it is obligated to pay an amount under Section
2.19(a) or Section 2.19(b) within 180 days of the later of (x) the date the
applicable party incurs the Taxes or (y) the date the applicable party has
knowledge of its incurrence of the Taxes, then such party shall only be entitled
to be compensated for such amount by the applicable Loan Party pursuant to
Section 2.19(a) or Section 2.19(b) to the extent the Taxes are incurred or
suffered on or after the date which occurs 180 days prior to such party giving
notice to the applicable Loan Party that it is obligated to pay the respective
amounts pursuant to Section 2.19(a) or Section 2.19(b), but if the circumstances
giving rise to such claim have a retroactive effect (e.g., in connection with
the audit of a prior tax year), then such 180 day period shall be extended to
include such period of retroactive effect.
(b)    In addition, the relevant Loan Party shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.
(c)    Whenever any Non-Excluded Taxes or Other Taxes are payable by a Loan
Party, as promptly as possible thereafter such Loan Party shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received, if any, by the Borrower or other documentary evidence showing payment
thereof.
(d)    The Borrower shall indemnify the Administrative Agent and the Lenders
(within 30 days after demand therefor) for the full amount of any Non-Excluded
Taxes or Other Taxes (including Non-Excluded Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 2.19), and for
any reasonable expenses arising therefrom or with respect thereto, that may
become payable by the Administrative Agent or any Lender, whether or not such
Non-Excluded Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided that the Borrower shall not be


-45-
        

--------------------------------------------------------------------------------





obligated to indemnify the Administrative Agent or any Lender for any penalties,
interest or expenses relating to Non-Excluded Taxes or Other Taxes to the extent
that such penalties, interest or expenses are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such party’s
gross negligence or willful misconduct. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
(e)    Each Lender shall, at such times as are reasonably requested by the
Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent of its legal ineligibility to do so.
Unless the applicable withholding agent has received forms or other documents
satisfactory to it indicating that payments under any Loan Document to or for a
Lender are not subject to withholding tax or are subject to such Tax at a rate
reduced by an applicable tax treaty, the Borrower, Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable law from such payments at the applicable statutory rate. Each Lender
hereby authorizes the Administrative Agent to deliver to the Borrower and to any
successor Administrative Agent any documentation provided by the Lender to the
Administrative Agent pursuant to this Section 2.19(e).
Without limiting the generality of the foregoing:
(i)    Each Lender that is a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement two
properly completed and duly signed original copies of Internal Revenue Service
Form W-9 (or any successor form) certifying that such Lender is exempt from U.S.
federal backup withholding.


(ii)    Each Lender that is not a “United States person” (as defined in Section
7701(a)(30) of the Code) shall deliver to the Borrower and the Administrative
Agent on or before the date on which it becomes a party to this Agreement
whichever of the following is applicable:


(A)two duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States of America is a party,


(B)two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),


(C)in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (x) a certificate, in substantially
the form of Exhibit E (any such certificate a “United States Tax Compliance
Certificate”), or any other form approved by the Administrative Agent, to the
effect that such Lender is not (A) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and that no payments
in connection with the Loan Documents are effectively connected with such
Lender’s conduct of a U.S. trade


-46-
        

--------------------------------------------------------------------------------





or business and (y) two duly completed copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E (or any successor forms),


(D)to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, United States Tax Compliance
Certificate, Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
direct or indirect partners are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate shall be provided by such Lender on
behalf of such direct or indirect partner(s)), or


(E)any other form prescribed by applicable requirements of U.S. federal income
tax law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable Requirements of Law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.


(iii)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Sections 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations, to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct or withhold from such payment. Solely for purposes
of this clause (iii), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any documentation that such Lender is not legally eligible
to deliver.
(f)    If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Non-Excluded Taxes or Other
Taxes as to which it has been indemnified by a Loan Party or with respect to
which a Loan Party has paid additional amounts pursuant to this Section 2.19, it
shall pay over such refund to the applicable Loan Party (but only to the extent
of indemnity payments made, or additional amounts paid, by the such Loan Party
under this Section 2.19 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund, net of any Taxes payable by the Administrative
Agent or such Lender); provided that the applicable Loan Party, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender, as the case may be, is
required to repay such refund to such Governmental Authority. This paragraph
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.


-47-
        

--------------------------------------------------------------------------------





(g)    The agreements in this Section 2.19 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or any other Loan Document and any assignment of rights by, or replacement of,
any Lender.
(h)    For the avoidance of doubt, any payments made by the Administrative Agent
to any Lender shall be treated as payments made by the applicable Loan Party.
2.20    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Agreement, (b)
default by the Borrower in making any prepayment of or conversion from
Eurodollar Loans after the Borrower has given a notice thereof in accordance
with the provisions of this Agreement or (c) the making of a prepayment or
conversion of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Loans provided for herein (excluding, however, the Applicable Margin
included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurodollar market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. Notwithstanding anything to the
contrary in this Section 2.20, the Borrower shall not be required to compensate
a Lender pursuant to this Section 2.20 for any amounts incurred more than 180
days prior to the date that such Lender notifies the Borrower of such Lender’s
intention to claim compensation therefor; provided that, if the circumstances
giving rise to such claim have a retroactive effect, then such 180 days period
shall be extended to include the period of such retroactive effect. This
covenant shall survive the termination of this Agreement and the payment of the
Term Loans and all other amounts payable hereunder.


2.21.    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.18 or 2.19(a) with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Term Loans affected by such event with the object
of avoiding the consequences of such event; provided that such designation is
made on terms that, in the good faith judgment of such Lender, cause such Lender
and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.18 or 2.19(a).


2.22    Fees.


(a)    The Borrower agrees to pay to the Administrative Agent the administrative
agent fees in the
amounts and on the dates as set forth in any written agreements from time to
time between the Administrative Agent and the Borrower.


    


-48-
        

--------------------------------------------------------------------------------





(b)    The Borrower agrees to pay on the Effective Date to the Administrative
Agent for the pro rata benefit of each Lender an upfront fee in an amount equal
to 0.125% of the aggregate principal amount of the Term B Loans incurred on the
Effective Date; provided that such upfront fee may be structured as original
issue discount as agreed between the Borrower and the Administrative Agent.


2.23    RESERVED.


2.24    Nature of Fees. All Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (for the respective accounts of the
Administrative Agent and the Lenders), as provided herein. Once paid, none of
the Fees shall be refundable under any circumstances.


2.25    Incremental Term Loans.


(a)    At any time after the Effective Date, the Borrower may by written notice
to the Administrative
Agent elect to request the establishment of one or more incremental term loan
commitments (any such incremental term loan commitment, an “Incremental
Commitment”) to make one or more additional term loans (any such additional term
loan, an “Incremental Term Loan”); provided that (1) the total aggregate
principal amount for all such Incremental Commitments shall not (as of any date
of incurrence thereof) exceed the Maximum Incremental Facilities Amount at such
time and (2) the total aggregate principal amount for each Incremental
Commitment (and the Incremental Term Loans made thereunder) shall not be less
than $25,000,000 (or such lesser amount as may be (x) approved by the
Administrative Agent or (y) remaining pursuant to foregoing clause (1). Each
such notice shall specify the date (each, an “Increased Amount Date”) on which
the Borrower proposes that any Incremental Commitment shall be effective, which
shall be a date not less than five (5) Business Days (or such shorter period as
the Administrative Agent may agree to) after the date on which such notice is
delivered to the Administrative Agent. The Borrower may invite any Lender, any
Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Commitment (any such Person, an “Incremental Lender”). Any proposed Incremental
Lender offered or approached to provide all or a portion of any Incremental
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Commitment. Any Incremental Commitment shall become effective as of
such Increased Amount Date; provided that:


(i)    all the conditions in Section 4.2 shall have been met; provided that in
connection with an acquisition or investment permitted hereunder or an
irrevocable redemption of other Indebtedness permitted hereunder, if agreed to
by the respective Incremental Lenders, the Borrower shall only be required to
(i) comply with Section 4.2(a), (ii) make customary “Sungard” representations
and warranties and (iii) comply with a requirement that no Event of Default
under Sections 7.1(a), (b), (i) or (j) shall have occurred and be continuing on
the applicable Increased Amount Date or after giving effect to the making of the
Incremental Term Loans on such Increased Amount Date.


(ii)    the proceeds of any Incremental Term Loans shall be used for the working
capital and general corporate purposes (including acquisitions, investments and
Restricted Payments permitted under this Agreement) of the Borrower and its
Restricted Subsidiaries;


(iii)    each Incremental Commitment (and the Incremental Term Loans made
thereunder) shall constitute Obligations and Parity Secured Obligations for all
purposes under the Loan Documents and shall be secured and guaranteed with the
other Term Loans hereunder on a pari passu basis;


    


-49-
        

--------------------------------------------------------------------------------





(iv)    in the case of each series of Incremental Term Loans (the terms of which
shall be set forth in an amendment (an “Incremental Commitment Supplement”) to
this Agreement in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower):


(A)    such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Incremental Lenders making such Incremental Term
Loan and the Borrower, but will not in any event have a shorter Weighted Average
Life to Maturity than the remaining Weighted Average Life to Maturity of the
initial Term Loans made on the Effective Date or a final maturity date earlier
than that of such initial Term Loans;


(B)    the Applicable Margin, pricing grid, if applicable, and fees for such
Incremental Term Loan shall be determined by the applicable Incremental Lenders
and the Borrower and set forth in the applicable Incremental Commitment
Supplement;


(C)    any Incremental Lender making any Incremental Term Loan shall be entitled
to the same voting rights as the existing Lenders and each Incremental Term Loan
shall receive proceeds of prepayments on the same basis as the Term B Loans and,
in the case of mandatory prepayment offers required pursuant to Section 2.14,
such prepayments offers shall be on made pro rata on the basis of the original
aggregate funded amount thereof among the Term B Loans and the Incremental Term
Loans (except, in each case, to the extent that the respective Incremental
Lenders elect a lesser prepayment);


(D)    each series of Incremental Term Loan Commitments shall be effected
pursuant to an Incremental Commitment Supplement executed and delivered by the
Borrower, the Administrative Agent and the applicable Incremental Lenders (which
Incremental Commitment Supplement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.25); and


(E)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other customary documents (including, without limitation, a
resolution duly adopted by the board of directors (or equivalent governing body)
of each Loan Party authorizing such Incremental Term Loan and/or Incremental
Term Loan Commitment) reasonably requested by the Administrative Agent in
connection with any such transaction.


(b)    (i) Unless otherwise specifically provided herein, all references in the
Loan Documents to Term Loans shall be deemed, unless the context otherwise
requires, to include references to Incremental Term Loans that are Term Loans
made pursuant to this Agreement; provided that such Incremental Term Loan either
shall be designated as a separate tranche of Term Loans for all purposes of this
Agreement or may be added to a then existing tranche of Term Loans (and
thereafter, for all purposes of the Loan Documents, be treated as part of such
existing tranche of Term Loans).


(ii)    The Incremental Lenders shall be included in any determination of the
Required Lenders and, unless otherwise agreed or provided for in this Agreement,
the Incremental Lenders will not constitute a separate voting class for any
purposes under this Agreement.


-50-
        

--------------------------------------------------------------------------------





(iii)    The Incremental Term Loans may be drawn on a delayed draw basis if
agreed by the Incremental Lenders providing such Incremental Term Loans.
(c)    On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Lender
hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.


(d)    The Lenders hereby irrevocably authorize the Administrative Agent and the
Collateral Agent to enter into amendments to this Agreement and the other Loan
Documents with the Borrower and the other applicable Loan Parties as may be
necessary in order to effectuate the terms of this Section 2.25 (including,
without limitation, as applicable, (1) to permit the Incremental Term Loans to
share ratably in the benefits of this Agreement and the other Loan Documents and
(2) to include the Incremental Term Loan Commitments or outstanding Incremental
Term Loans in any determination of Required Lenders). Without limiting the
foregoing, in connection with any Incremental Term Loan, the respective Loan
Parties shall (at their expense) amend (and the Collateral Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
latest Stated Maturity so that such maturity date is extended to the then latest
Stated Maturity (or such later date as may be advised by local counsel to the
Collateral Agent).


2.26    Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18, 2.19 or 2.20, (b) refuses to extend its Term Loans pursuant to an
Extension Offer pursuant to Section 2.27 or (c) does not consent to any proposed
amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders has been obtained), in each case with a replacement financial
institution; provided that (i) prior to any such replacement pursuant to
preceding clause (a), such Lender shall have taken no action under Section 2.21
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.18, 2.19 or 2.20, (ii) the replacement financial institution shall
purchase, at par, all Term Loans outstanding and other amounts related thereto
owing to such replaced Lender on or prior to the date of replacement, (iii) the
Borrower shall be liable to such replaced Lender under Section 2.20 if any
Eurodollar Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (iv) the replacement
financial institution (if other than a then existing Lender or an affiliate
thereof or an Approved Fund) shall be reasonably satisfactory to the
Administrative Agent, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 9.6 (provided that the
Borrower shall be obligated to pay the registration and processing fee referred
to therein), (vi) until such time as such replacement shall be consummated, the
Borrower shall pay all additional amounts (if any) required pursuant to Section
2.18, 2.19 or 2.20, as the case may be, and (vii) any such replacement shall not
be deemed to be a waiver of any rights that the Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender.


2.27    Extensions of Loans and Commitments.


(a)    Notwithstanding anything to the contrary in this Agreement, pursuant to
one or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to any or all Lenders holding Term B Loans or Incremental Term Loans of
a given series with a like Stated Maturity, the Borrower may from time to time
extend the maturity date of such Term Loans and otherwise modify the terms of
such Term Loans pursuant to the terms of the relevant Extension Offer
(including, without limitation, by increasing the interest rate or fees payable
in respect of such Term Loans (and related outstandings), in each case, without
the consent of any other Lenders) (an “Extension,” and each group of Term Loans
so extended, as well as the original Term Loans (not so extended), being a
“tranche”; any Extended Term Loans shall constitute a separate tranche of Term
Loans


-51-
        

--------------------------------------------------------------------------------





from the tranche of Term Loans from which they were converted), so long as the
following terms are satisfied: (i) no Event of Default shall have occurred and
be continuing at the time any the offering document in respect of an Extension
Offer is delivered to the relevant Lenders, (ii) except as to interest rates,
fees and final maturity, the Term Loans of any Lender (an “Extending Term
Lender”) extended pursuant to an Extension (an “Extended Term Loan”) shall be a
Term Loan with the same terms as the original Term Loans; provided that at no
time shall there be Term Loans hereunder (including Extended Term Loans and any
original Term Loans) which have more than three different Stated Maturities
(unless a greater number is permitted by the Administrative Agent), (iii) if the
aggregate principal amount of Term Loans in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Term Loans offered to be extended by the Borrower pursuant
to such Extension Offer, then the Term Loans of such Lenders shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (viii) all documentation in respect of such
Extension shall be consistent with the foregoing, and all written communications
by the Borrower generally directed to the Lenders in connection therewith shall
be in form and substance consistent with the foregoing and otherwise reasonably
satisfactory to the Administrative Agent, and (ix) any applicable Minimum
Extension Condition shall be satisfied.


(b)    With respect to all Extensions consummated by the Borrower pursuant to
this Section 2.27, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.13 or 2.14 and (ii)
no Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrower may at its election specify as a condition
(a “Minimum Extension Condition”) to consummating any such Extension that a
minimum amount (to be determined and specified in the relevant Extension Offer
in the Borrower’s discretion) of Term Loans of any or all applicable tranches be
tendered. The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this Section 2.27(b)
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Term Loans on such terms as may be set forth in the
relevant Extension Offer) and hereby waive the requirements of any provision of
this Agreement (including, without limitation, Sections 2.13, 2.14, 2.17 and
9.7(a)) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.27.


(c)    The Lenders hereby irrevocably authorize the Administrative Agent to
enter into amendments to this Agreement and the other Loan Documents with the
Borrower and the other applicable Loan Parties as may be necessary in order
establish new tranches or sub-tranches in respect of Term Loans so extended and
such technical amendments as may be necessary in connection with the
establishment of such new tranches or sub-tranches, in each case on terms
consistent with this Section 2.27. Notwithstanding the foregoing, the
Administrative Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.27(c) and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the Borrower in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrower unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrower by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders.
Without limiting the foregoing, in connection with any Extensions, the
respective Loan Parties shall (at their expense) amend (and the Collateral Agent
is hereby directed to amend) any Mortgage that has a maturity date prior to the
then latest Stated Maturity so that such maturity date is extended to the then
latest Stated Maturity (or such later date as may be advised by local counsel to
the Collateral Agent).


(d)    In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written


-52-
        

--------------------------------------------------------------------------------





notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.27.


2.28    Dutch Auction Buy Backs. Notwithstanding anything to the contrary
contained in this Agreement or any other Loan Document, the Borrower may conduct
reverse Dutch auctions from time to time after the Effective Date in order to
purchase either Term B Loans or any Incremental Term Loans of any particular
tranche(s) (as determined by the Borrower in its sole discretion) (each, an
“Auction”) (each such Auction to be managed exclusively by Credit Suisse AG,
Cayman Islands Branch or another investment bank or commercial bank of
recognized standing selected by the Borrower (in such capacity, the “Auction
Manager”)), so long as the following conditions are satisfied: (i) each Auction
shall be conducted in accordance with the procedures, terms and conditions set
forth in this Section 2.28 and Exhibit I, (ii) no Event of Default shall have
occurred and be continuing on the date of the delivery of each Auction Notice in
connection with any Auction, (iii) the minimum principal amount (calculated on
the face amount thereof) of each and all tranches of Term Loans that the
Borrower offers to purchase in any such Auction shall be no less than
$25,000,000 (across all such tranches) or an integral multiple of $1,000,000 in
excess thereof (or such lesser amount as may be reasonably acceptable to the
Auction Manager) and (iv) the aggregate principal amount (calculated on the face
amount thereof) of all Term Loans of the applicable tranche or tranches so
purchased by the Borrower shall automatically be cancelled and retired by the
Borrower on the settlement date of the relevant purchase (and may not be
resold). The Borrower must terminate an Auction if it fails to satisfy one or
more of the conditions set forth above which are required to be met at the time
which otherwise would have been the time of purchase of Term Loans pursuant to
the respective Auction. If the Borrower commences any Auction (and all relevant
requirements set forth above which are required to be satisfied at the time of
the commencement of the respective Auction have in fact been satisfied), and if
at such time of commencement the Borrower reasonably believes that all required
conditions set forth above which are required to be satisfied at the time of the
purchase of Term Loans pursuant to such Auction shall be satisfied, then the
Borrower shall have no liability to any Lender for any termination of the
respective Auction as a result of its failure to satisfy one or more of the
conditions set forth above which are required to be met at the time which
otherwise would have been the time of purchase of Term Loans pursuant to the
respective Auction, and any such failure shall not result in any Default or
Event of Default hereunder. With respect to all purchases of Term Loans of the
applicable tranche or tranches made by the Borrower pursuant to this Section
2.28, (x) the Borrower shall pay on the settlement date of each such purchase
all accrued and unpaid interest (except to the extent otherwise set forth in the
relevant Offer Documents), if any, on the purchased Term Loans of the applicable
tranche or tranches up to the settlement date of such purchase and (y) such
purchases (and the payments made by the Borrower and the cancellation of the
purchased Loans, in each case in connection therewith) shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.13 or
2.14. Each Lender acknowledges and agrees that in connection with each Auction,
(i) the Borrower may purchase or acquire Term Loans hereunder from Lenders from
time to time, subject to this Section 2.28, (ii) the Borrower then may have, and
later may come into possession of, information regarding the Term Loans or the
Loan Parties hereunder that is not known to such Lender and that may be material
to a decision by such Lender to enter into an assignment of such Term Loans
hereunder (“Excluded Information”), (iii) such Lender has independently and
without reliance on the Borrower or any of its Subsidiaries or Affiliates made
such Lender’s own analysis and determined to enter into an assignment of such
Term Loans and to consummate the transactions contemplated thereby
notwithstanding such Lender’s lack of knowledge of the Excluded Information and
(iv) the Borrower and its Subsidiaries shall have no liability to such Lender,
and such Lender hereby waives and releases, to the extent permitted by law, any
claims such Lender may have against the Borrower and its Subsidiaries, under
applicable laws or otherwise, with respect to the nondisclosure of the Excluded
Information. Each Lender further acknowledges that the Excluded Information may
not be available to the Administrative Agent, the Auction Manager or the other
Lenders hereunder. Each Lender which tenders (or does not tender) Term Loans
pursuant to an Auction agrees to the provisions of the two preceding sentences,
and agrees that they shall control, notwithstanding any inconsistent provision
hereof or in any Assignment and Acceptance. The Administrative Agent and the
Lenders hereby consent to the Auctions and the other transactions contemplated
by this Section 2.28 and hereby waive


-53-
        

--------------------------------------------------------------------------------





the requirements of any provision of this Agreement or any other Loan Document
that may otherwise prohibit any Auction or any other transaction contemplated by
this Section 2.28. The Auction Manager acting in its capacity as such hereunder
shall be entitled to the benefits of the provisions of Section 8 and Section 9.5
mutatis mutandis as if each reference therein to the “Administrative Agent” or
an “Agent” were a reference to the Auction Manager, and the Administrative Agent
shall cooperate with the Auction Manager as reasonably requested by the Auction
Manager in order to enable it to perform its responsibilities and duties in
connection with each Auction.


SECTION 3


Representations and Warranties


In order to induce the Lenders to enter into this Agreement and to make Term
Loans, the Borrower represents and warrants on the Effective Date to the
Administrative Agent and to each Lender as follows:
3.1    Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and
(to the extent such concept is applicable) in good standing under the laws of
the jurisdiction of its organization, (b) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (c) is
duly qualified as a foreign corporation or other organization and (to the extent
such concept is applicable) in good standing under the laws of each jurisdiction
where its ownership, lease or operation of property or the conduct of its
business requires such qualification and (d) is in compliance with all
Requirements of Law, except, in the case of each of the foregoing clauses (a)
through (d), to the extent that the failure to comply therewith would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.


3.2    Power; Authorizations; Enforceable Obligations. Each Loan Party has the
power and authority,
and the legal right, to make, deliver and perform the Loan Documents to which it
is a party and, in the case of the Borrower, to obtain extensions of credit
hereunder. Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrower, to authorize the extensions of
credit on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority is required in connection with the extensions of credit
hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents, except (i) that
have been obtained or made and are in full force and effect, (ii) the filings
made in respect of the Security Documents and (iii) to the extent that the
failure to obtain any such consent, authorization, filing, notice or other act
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party party thereto, enforceable against each such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).


    


-54-
        

--------------------------------------------------------------------------------





3.3    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the borrowings hereunder and the use of the
proceeds thereof (x) will not violate any Requirement of Law or any material
Contractual Obligation of any Loan Party and (y) will not result in, or require,
the creation or imposition of any Lien on any of their respective properties or
revenues pursuant to any Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents and other
Permitted Liens).


3.4    Accuracy of Information. No statement or information contained in this
Agreement, any other Loan Document, the Information Memorandum or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the Effective Date, taken as a whole and in
light of the circumstances in which made, any untrue statement of a material
fact or omitted to state a material fact necessary to make the statements
contained herein or therein not materially misleading.


3.5    No Material Adverse Effect. Since December 31, 2016, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.


3.6    Subsidiaries. Schedule 3.6 annexed hereto sets forth the name and
jurisdiction of organization of each Restricted Subsidiary of the Borrower as of
the Effective Date and, as to each such Restricted Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party as of the Effective Date,
and (b) as of the Effective Date, there are no outstanding subscriptions,
options, warrants, calls, rights or other agreements or commitments (other than
stock options or restricted stock granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
of the Guarantors directly owned by the Loan Parties that are included in the
Collateral, except as created by the Loan Documents or permitted under
Section 6.2.


3.7    Title to Assets; Liens. The Loan Parties have title in fee simple to, or
a valid leasehold or easement interest in, all their material real property,
taken as a whole, and good and marketable title to, or a valid leasehold or
easement interest in, all their other material property, taken as a whole, and
none of such property is subject to any Lien except Permitted Liens.


3.8    Intellectual Property. Each Loan Party owns, or is licensed to use, all
Intellectual Property material to the conduct of its business, and the conduct
of the business of each Loan Party does not infringe upon the intellectual
property rights of any other Person, in each case except where the failure to do
so would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.


3.9    Use of Proceeds. The proceeds of the Term Loans shall be utilized (i)
together with the proceeds from the issuance of the 2017 Notes or any other
capital contributions to the Borrower or cash on hand, to repay all outstanding
obligations under the 2013 Credit Agreement, fees and expenses related thereto
(including without limitation, any breakage fees) and any swap breakage costs
(if any) resulting therefrom and (ii) for general corporate purposes of the
Borrower and its Subsidiaries (including to pay cash dividends by the Borrower).
The proceeds of Incremental Term Loans shall be used for the purposes described
in Section 2.25.


3.10    Litigation. Except as disclosed in writing to the Administrative Agent
and the Lenders prior to the Effective Date or otherwise disclosed in the
Borrower’s public filings made prior to the Effective Date (other than any such
disclosure in the “Risk Factors” section of such public filings or in any other
forward-looking statements contained therein), no litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened in writing by or against any Loan
Party or against any of their respective properties or revenues that, in the
aggregate, would reasonably be expected to have a Material Adverse Effect.


-55-
        

--------------------------------------------------------------------------------







3.11    Federal Reserve Regulations. No part of the proceeds of any Term Loan
will be used (a) for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now in
effect for any purpose that violates the provisions of the Regulations of the
Board of Governors or (b) for any purpose that violates the provisions of the
Regulations of the Board of Governors. Neither the Borrower nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin stock.”


3.12    Solvency. The Borrower and its Subsidiaries, taken as a whole, are, and
after giving effect to the incurrence of all Indebtedness and obligations being
incurred in connection herewith on the Effective Date will be, Solvent.


3.13    Taxes. Each Loan Party has filed or caused to be filed all federal and
state income Tax and other Tax returns that are required to be filed, except if
the failure to make any such filing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and has paid all Taxes
(including in its capacity as withholding agent) shown to be due and payable on
said returns or on any assessments made against it or any of its property and
all other Taxes, fees or other charges imposed on it or any of its property by
any Governmental Authority (other than any (x) the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party, or (y) those where the failure to pay,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect). There is no proposed Tax assessment or other claim
against, and no Tax audit with respect to, any Loan Party that would reasonably
be expected to, individually or in the aggregate, have a Material Adverse
Effect.


3.14    ERISA. Except as, in the aggregate, does not or would not reasonably be
expected to result in a Material Adverse Effect: neither a Reportable Event nor
a failure to satisfy the minimum funding standard of Section 430 of the Code or
Section 303 of ERISA, whether or not waived, with respect to a Plan has occurred
during the five year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
respects with the applicable provisions of ERISA and the Code; no termination of
a Plan has occurred, and no Lien in favor of the PBGC or a Plan has arisen,
during such five-year period; the present value of all accrued benefits under
each Plan (based on those assumptions used to fund such Plans) did not, as of
the last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Plan allocable to
such accrued benefits; neither the Borrower nor any Commonly Controlled Entity
has had a complete or partial withdrawal (including under Section 4062(e) of
ERISA) from any Plan or Multiemployer Plan; to the knowledge of the Borrower,
neither the Borrower nor any Commonly Controlled Entity would become subject to
any liability under ERISA if the Borrower or any such Commonly Controlled Entity
were to withdraw completely from all Multiemployer Plans as of the valuation
date most closely preceding the date on which this representation is made or
deemed made; and to the knowledge of the Borrower, no Multiemployer Plan is in
Reorganization or Insolvent.


3.15    Environmental Matters; Hazardous Material. There have been no matters
with respect to Environmental Laws or Materials of Environmental Concern which,
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.




-56-
        

--------------------------------------------------------------------------------





3.16    Investment Company Act; Other Regulations. No Loan Party is an
“investment company”, or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended. No Loan
Party is subject to regulation under any Requirement of Law (other than
Regulation X of the Board of Governors) that limits its ability to incur
Indebtedness under this Agreement and the other Loan Documents.


3.17    Labor Matters. Except as, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Loan Party pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Loan Party have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Loan Party on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Loan Party.


3.18    Security Documents.


(a)    After the execution and delivery thereof, the Pledge and Security
Agreement and the Partnership Interest Pledge Agreement are effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Pledge and Security Agreement and the Partnership Interest Pledge Agreement,
when stock certificates (if any) representing such Pledged Stock are delivered
to the Collateral Agent, and in the case of the Collateral described in the
Pledge and Security Agreement and the Partnership Interest Pledge Agreement,
when financing statements and other filings specified on Schedule 5 of the
Perfection Certificate in appropriate form are filed in the offices specified on
Schedule 6 of the Perfection Certificate, the Pledge and Security Agreement and
the Partnership Interest Pledge Agreement shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral and the proceeds thereof to the extent security
interests can be so perfected (by delivery or filing UCC financing statements as
applicable) on such Collateral, as security for the Secured Obligations, in each
such case prior and superior in right to any other Person (except Permitted
Liens).


(b)    After the execution and delivery thereof, each of the Mortgages, is or
will be effective to create in favor of the Collateral Agent, for the benefit of
the Secured Parties, a legal, valid and enforceable Lien on the Mortgaged
Properties described therein and proceeds thereof, and each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in the Mortgaged Properties and the proceeds
thereof, as security for the Secured Obligations, in each case prior and
superior in right to any other Person other than Permitted Liens. Schedule 1.1B
lists, as of the Effective Date, each parcel of owned real property and each
leasehold interest in real property located in the United States and held by the
Borrower or any of its Guarantors that has a value, in the reasonable opinion of
the Borrower, in excess of $25,000,000.


3.19    Energy Regulation. The Borrower and its Restricted Subsidiaries are in
compliance with the Public Utility Holding Company Act of 2005 and the
implementing regulations of the Federal Energy Regulatory Commission, as amended
from time to time (together, “PUHCA 2005”), and consummation of the transactions
contemplated by this Agreement and the other Loan Documents will not cause the
Borrower or its Restricted Subsidiaries to cease to be in compliance with PUHCA
2005, except where any such non-compliance would not reasonably be expected to
have a Material Adverse Effect.


3.20    Anti-Corruption Laws and Sanctions. No Loan Party is a Sanctioned
Person. No Borrowing (or use of proceeds thereof) will violate any
Anti-Corruption Law or applicable Sanctions.


-57-
        

--------------------------------------------------------------------------------









SECTION 4


Conditions Precedent


4.1    Conditions to the Effective Date. The occurrence of the Effective Date is
subject to the satisfaction or waiver of the following conditions precedent:


(a)    Credit Agreement. The Administrative Agent shall have received
(i) counterparts hereof executed and delivered by the Borrower, the
Administrative Agent, the Collateral Agent and each other Lender and (ii)
Schedules to this Agreement.
(b)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where a Loan Party is organized,
and such search shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.2 or discharged on or prior to the
Effective Date pursuant to documentation reasonably satisfactory to the
Administrative Agent.
(c)    Corporate Documents and Proceedings. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Effective Date,
substantially in the form attached hereto as Exhibit A-1 or A-2 (as applicable),
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.
(d)    No Material Adverse Effect. Since December 31, 2016, there has been no
development or event that has had or would reasonably be expected to have a
Material Adverse Effect.
(e)    Legal Opinion. The Administrative Agent shall have received an executed
legal opinion from White & Case LLP, counsel to the Borrower and the Guarantors,
in form and substance reasonably satisfactory to the Arrangers.


(f)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Security Documents
or under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Collateral Agent, for
the benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall be in proper form for filing, registration or
recordation (other than, in each case, with respect to any Mortgages or any real
property).


(g)    [Reserved].


(h)    Payment of Fees; Expenses. The Arrangers and the Administrative Agent
shall have received all fees required to be paid, and all reasonable costs and
expenses required to be paid and for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Effective Date.


(i)    Term Notes. The Administrative Agent shall have received a Note executed
by the Borrower in favor of each Lender requesting a Note.




-58-
        

--------------------------------------------------------------------------------





(j)    2017 Notes. Prior to, or substantially concurrently with the occurrence
of the Effective Date, Calpine Corporation shall have issued the 2017 Notes and
the Borrower shall have received all or a portion of the net cash proceeds
therefrom as capital equity in the form of common equity or preferred equity
reasonably acceptable to the Administrative Agent, to be applied to the
repayment of the 2013 Credit Agreement.


(k)    2013 Credit Agreement. Substantially concurrently with the occurrence of
the Effective Date, the Administrative Agent shall have received customary
documentation evidencing the repayment of the outstanding aggregate principal
amount of all obligations under the 2013 Credit Agreement and the release of all
Liens, if any, in connection therewith.


(l)    Loan Documents. The Administrative Agent shall have received executed
counterparts of the Loan Documents listed in Schedule 4.2, each in form
reasonably satisfactory to the Administrative Agent.


4.2    Conditions to Each Borrowing of Term Loans. The occurrence of the
Effective Date and the making of Term Loans hereunder are subject to the
satisfaction or waiver of the following conditions precedent (except to the
extent otherwise provided in Section 2.25):


(a)Notice. The Administrative Agent shall have received the applicable notice of
borrowing, in substantially the form attached as Exhibit J, from the Borrower.


(b)Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date of each Borrowing of Term Loans
hereunder with the same effect as if made on and as of such date (unless stated
to relate to a specific earlier date, in which case, such representations and
warranties shall be true and correct in all material respects as of such earlier
date) (it being understood that any representation or warranty that is qualified
as to materiality or Material Adverse Effect shall be correct in all respects).


(c)No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such Borrowing Date or after giving effect to the
making of the Term Loans on such Borrowing Date.


SECTION 5




Affirmative Covenants


The Borrower hereby agrees that, so long as any Term Loan or other amount is
owing to any Lender or the Administrative Agent hereunder or under any other
Loan Document (other than contingent indemnification obligations for which no
claim has been asserted) or the Term Commitments are outstanding, the Borrower
shall and shall cause each of its Restricted Subsidiaries to:
5.1.    Financial Statements, Etc. Whether or not required by the SEC’s rules
and regulations, the Borrower will furnish to the Administrative Agent (for
distribution to the Lenders) unaudited quarterly financial statements of the
Borrower for the first three fiscal quarters of each fiscal year of the Borrower
(which statements have been certified by a Responsible Officer of the Borrower)
beginning with the fiscal quarter ended March 31, 2018, and audited annual
financial statements of the Borrower (which annual financial statements shall
include a report thereon from the Borrower’s certified independent accountants),
in each case prepared in accordance with GAAP (in absence of footnote
disclosures and year-end audit adjustments as it


-59-
        

--------------------------------------------------------------------------------





pertains to quarterly financial statements) and, in each case, within (x) 90
days after the end of the fiscal year of the Borrower, in the case of audited
annual financial statements and (y) 45 days after the end of each of the first
three fiscal quarters of each fiscal year of the Borrower, in the case of
unaudited quarterly financial statements of the Borrower.
5.2.    Compliance Certificate.
(a)The Borrower shall deliver to the Administrative Agent, within 90 days after
the end of each fiscal year of the Borrower, an officers’ certificate of a
Responsible Officer of the Borrower stating that a review of the activities of
the Borrower and its Subsidiaries during the preceding fiscal year has been made
under the supervision of the signing Responsible Officer with a view to
determining whether any Default or Event of Default has occurred and is
continuing under this Agreement, and further stating, as to such Responsible
Officer signing such certificate, that to the best of his or her knowledge no
Default or Event of Default has occurred and is continuing under this Agreement
(or, if a Default or Event of Default has occurred, describing all such Defaults
or Events of Default of which he or she may have knowledge and what action the
Borrower is taking or proposes to take with respect thereto).
(b)The Borrower will deliver to the Administrative Agent, promptly upon any
Responsible Officer becoming aware of any Default or Event of Default, an
officers’ certificate of a Responsible Officer of the Borrower specifying such
Default or Event of Default and what action the Borrower is taking or proposes
to take with respect thereto.
5.3.    Maintenance of Existence. Preserve, renew and keep in full force and
effect its organizational existence and (ii) take all reasonable action to
maintain all rights, privileges and franchises reasonably necessary in the
normal conduct of its business, except, in each case, (x) as otherwise permitted
by Section 6.3 or 6.8 or (y) to the extent that failure to do so would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.
5.4.    Maintenance of Insurance.
(a)The Borrower and the Grantors will maintain insurance policies (or
self-insurance) on all its material property in at least such amounts and
against at least such risks as are usually insured against by companies of a
similar size engaged in the same or a similar business and, from and after the
Effective Date, will name the Collateral Agent as an additional insured and loss
payee as its interests may appear, to the extent required by the Security
Documents. Upon the request of the Collateral Agent, the Borrower and the
Grantors will furnish to the Collateral Agent full information as to their
property and liability insurance carriers; and
(b)If at any time any Building or Mobile Home (each as defined by the Flood
Insurance Laws) located on a Mortgaged Property subject to a Mortgage is located
in an area identified by the Federal Emergency Management Agency (or any
successor agent) as a special flood hazard area, then the Borrower shall, or
shall cause the applicable Loan Party to, (i) maintain with a financially sound
and reputable insurer flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) if requested by the Administrative Agent, deliver
to the Administrative Agent evidence of such compliance.
5.5.    RESERVED.
5.6.    RESERVED.
5.7.    RESERVED.




-60-
        

--------------------------------------------------------------------------------





5.8.    Additional Guarantees. If (1) the Borrower acquires or creates another
Wholly-Owned Domestic Subsidiary after the date of this Agreement (that does not
constitute an Excluded Subsidiary) or (2) any Wholly-Owned Domestic Subsidiary
of the Borrower ceases to constitute an Excluded Subsidiary, then such
Wholly-Owned Domestic Subsidiary will become a Guarantor under the Guaranty
Agreement within 60 days thereof (as such date may be extended by the
Administrative Agent).


5.9.    After-Acquired Collateral.
(a)With respect to any property acquired after the Effective Date by the
Borrower or any Guarantor (other than (x) property constituting an “Excluded
Asset” under (and as defined in) the Pledge and Security Agreement and (y) any
property described in clauses (b)-(d) of this Section 5.9) as to which the
Collateral Agent, for the benefit of the Secured Parties, does not have a
perfected Lien, the Borrower and each applicable Guarantor shall promptly:
(i)execute and deliver to the Collateral Agent such amendments to the Pledge and
Security Agreement or such other documents as the Collateral Agent deems
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in such property; and
(ii)take all actions necessary or advisable to grant to the Collateral Agent,
for the benefit of the Secured Parties, a perfected first priority security
interest in such property (subject to Permitted Liens), including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Pledge and Security Agreement or by law or as may be reasonably
requested by the Collateral Agent.
(b)With respect to any fee interest in any real property having a fair market
value (together with improvements thereof) of at least $25,000,000 acquired
after the date of this Agreement by the Borrower or any Guarantor (other than
any such real property subject to a Permitted Lien which precludes the granting
of a Mortgage thereon), within 90 days after the creation or acquisition thereof
(as such date may be extended by the Administrative Agent), the Borrower or the
applicable Guarantor shall:
(i)execute and deliver a first priority Mortgage or where appropriate under the
circumstances, an amendment to an existing Mortgage (subject to Permitted
Liens), in each case in favor of the Collateral Agent, for the benefit of the
Secured Parties, covering such real property,
(ii)if requested by the Collateral Agent, provide the Collateral Agent with (A)
either (i) title insurance covering such real property in an amount at least
equal to the purchase price of such real property (or such other amount as shall
be reasonably specified by the Collateral Agent) in form and substance
reasonably satisfactory to the Collateral Agent, as well as a current ALTA
survey thereof, together with a surveyor’s certificate (only with respect to any
power plant or any other real property for which an ALTA survey was obtained
when such property was acquired) or (ii) where an amendment to an existing
Mortgage has been delivered pursuant to clause (i) instead of a Mortgage, an
endorsement to the existing title policy adding such property as an insured
parcel, and (B) any consents or estoppels reasonably deemed necessary or
advisable by the Collateral Agent in connection with such Mortgage or Mortgage
amendment (to the extent obtainable using commercially reasonable efforts), each
of the foregoing in form and substance reasonably satisfactory to the Collateral
Agent;
(iii)if requested by the Collateral Agent, deliver to the Collateral Agent
customary legal opinions relating to the matters described in clauses (i) and
(ii) above; and


-61-
        

--------------------------------------------------------------------------------





(iv)a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property, and to the
extent any Building or Mobile Home (as defined by the Flood Insurance Laws) on
the Mortgaged Property is located in an area identified by the Federal Emergency
Management Agency (or any successor agent) as a special flood hazard area, (i) a
notice about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and (ii) evidence of flood insurance as required by
Section 5.4 hereof.
(c)With respect to any new Wholly-Owned Domestic Subsidiary (other than an
Excluded Subsidiary) created or acquired after the date of this Agreement by the
Borrower or any Guarantor (which, for the purposes of this paragraph (c), shall
include any existing Wholly-Owned Domestic Subsidiary that ceases to be an
Excluded Subsidiary), within 60 days of the creation or acquisition thereof (as
such date may be extended by the Administrative Agent), the Borrower and each
applicable Guarantor shall:
(i)execute and deliver to the Collateral Agent such amendments to the Pledge and
Security Agreement as the Collateral Agent deems necessary or advisable to grant
to the Collateral Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Wholly-Owned
Domestic Subsidiary that is owned by the Borrower or any Guarantor (subject to
Permitted Liens and unless constituting an Excluded Asset),
(ii)deliver to the Collateral Agent the certificates representing such Capital
Stock (unless constituting an Excluded Asset), together with undated stock
powers, in blank, executed and delivered by a duly authorized officer of the
Borrower or the relevant Guarantor,
(iii)cause such new Wholly-Owned Domestic Subsidiary (A) to become a party to
the Pledge and Security Agreement, (B) to take such actions necessary or
advisable to grant to the Collateral Agent for the benefit of the Secured
Parties a perfected first priority security interest in the Collateral described
in the Pledge and Security Agreement with respect to such new Wholly-Owned
Domestic Subsidiary (subject to Permitted Liens), including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Pledge and Security Agreement or by law or as may be requested
by the Collateral Agent and (C) to deliver to the Collateral Agent a customary
closing certificate of such Wholly-Owned Domestic Subsidiary, with appropriate
insertions and attachments, and
(iv)if requested by the Collateral Agent, deliver to the Collateral Agent
customary legal opinions relating to the matters described above.
(d)With respect to any new direct Foreign Subsidiary created or acquired after
the Effective Date by the Borrower or any Guarantor, the Borrower or the
applicable Guarantor shall promptly:
(i)execute and deliver to the Collateral Agent such amendments to the Pledge and
Security Agreement as the Collateral Agent deems necessary or advisable to grant
to the Collateral Agent, for the benefit of the Secured Parties, a perfected
first priority security interest in the Capital Stock of such new Foreign
Subsidiary that is owned by the Borrower or such Guarantor (provided that in no
event shall more than 65% of the total outstanding voting Capital Stock of any
such new Foreign Subsidiary be required to be so pledged and then only so long
as such Capital Stock does not constitute an Excluded Asset), and
(ii)if commercially reasonable, deliver to the Collateral Agent the certificates
representing such Capital Stock (unless constituting an Excluded Asset),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the Borrower or the relevant Guarantor, and take such
other action as may be necessary or, in the opinion of the Collateral Agent,
desirable to perfect the Collateral Agent’s security interest therein.


-62-
        

--------------------------------------------------------------------------------





5.10.    Post-Closing Matters.
(a)Within thirty (30) days of the Effective Date (or such longer period as
Administrative Agent may agree in its sole discretion), the Collateral Agent
shall have received evidence of property and liability insurance policies (or
self-insurance) on all of the Borrower’s material property in at least such
amounts and against at least such risks as are usually insured against by
companies of a similar size engaged in the same or a similar business and, from
and after the Effective Date, endorsements naming the Collateral Agent as an
additional insured and loss payee as its interests may appear, to the extent
required by the Security Documents; and
(b)    Within the time periods set forth on Schedule 1.1B (or such longer period
as the Administrative Agent may agree in its sole discretion), the Collateral
Agent shall have received:
(1)    counterparts of a Mortgage with respect to each real property designated
as a Mortgaged Property listed on Schedule 1.1B hereto, duly executed and
delivered by the record owner of such property in form suitable for filing or
recording in the filing or recording office in the jurisdiction in which such
property is located or as the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and subsisting perfected first-priority
Lien (subject only to Permitted Liens) on the property and/or rights described
therein in favor of the Collateral Agent for the benefit of the Secured Parties,
and evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Collateral
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount of such mortgage
tax shall be calculated based on the lesser of (x) the amount of the
Indebtedness allocated to the applicable Mortgaged Property and (y) 110% of the
fair market value of the Mortgaged Property at the time the Mortgage is entered
into, which in the case of clause (x) will result in a limitation of the debt
secured by the Mortgage to such amount);
(2)    fully paid policies of title insurance (or marked-up title insurance
commitments having the effect of policies of title insurance) on each Mortgaged
Property naming the Collateral Agent as the insured party for its benefit and
that of the Secured Parties and respective successors and assigns (the “Title
Insurance Policies”) issued by the Title Insurance Company, such Title Insurance
Policies to be in form and substance and in an amount reasonably acceptable to
the Collateral Agent, insuring the Mortgages to be valid subsisting
first-priority Liens (subject to Permitted Liens) on the property described
therein, free and clear of all Liens other than Permitted Liens, each of which
shall (i) to the extent reasonably necessary, include such reinsurance
arrangements or coinsurance as shall be reasonably acceptable to the Collateral
Agent, (ii) contain a “tie-in” endorsement, if available under applicable law
and (iii) have been supplemented by such endorsements as shall be reasonably
requested by the Collateral Agent (including, if reasonably requested by the
Collateral Agent, endorsements on matters relating to usury, first loss, zoning,
contiguity, revolving credit, doing business, access, variable rate, survey,
environmental lien, subdivision, mortgage recording tax, separate tax lot and
so-called comprehensive coverage over covenants and restrictions);
(3)    either (a) a new survey with respect to the plant site located on each
Mortgaged Property prepared by a surveyor selected by the Borrower and
reasonably acceptable to the Collateral Agent, certified to the Administrative
Agent, the Collateral Agent and the Title Insurance Company issuing the title
insurance policy for such Mortgaged Property pursuant to clause (2) above, and
complying with the “Minimum Standard Detail Requirements for ALTA/ACSM Land
Title Surveys,” each in form and substance reasonably acceptable to the
Collateral Agent; or (b) an existing survey of


-63-
        

--------------------------------------------------------------------------------





the plant site located on each Mortgaged Property together with an “affidavit of
no-change”, in each case sufficient to provide coverage under the Title
Insurance Policies referred to in clause (2) above that does not contain a
general survey exception for survey matters with respect to the plant site and
which contains survey-related endorsements with respect to the plant site
reasonably acceptable to the Collateral Agent;
(4)    customary legal opinions, addressed to the Administrative Agent, the
Collateral Agent and the Lenders (a) in the state in which the applicable
Mortgaged Property is located with respect to the enforceability and perfection
of such Mortgage and any related fixture filing and any other customary matters
reasonably requested by the Collateral Agent and (b) in the state in which the
mortgagor is organized or formed, with respect to due authorization, execution
and delivery of such Mortgage and other customary matters reasonably requested
by the Collateral Agent;
(5)    with respect to each Mortgaged Property, a completed “Life-of-Loan”
Federal Emergency Management Agency Standard Flood Hazard Determination, and to
the extent any Building or Mobile Home (as defined by the Flood Insurance Laws)
on the Mortgaged Property is located in an area identified by the Federal
Emergency Management Agency (or any successor agent) as a special flood hazard
area, (i) a notice about special flood hazard area status and flood disaster
assistance duly executed by the Borrower and (ii) evidence of flood insurance as
required by Section 5.4 hereof.
(6)    with respect to the Magic Valley Facility, a collateral assignment of (a)
that certain Deed of Trust, Assignment of Rents, Security Agreement and Fixture
Filing, dated as of August 14, 2003, between Calpine Construction Finance
Company, L.P., Malcom S. Morris, and Magic Valley Pipeline L.P., recorded on
August 20, 2003 as document number 1233814 and (b) that certain Option
Agreement, dated as of August 14, 2003, as evidenced by that certain Memorandum
of Option Agreement, made effective as of August 14, 2003, in each case in form
and substance satisfactory to the Collateral Agent; and
(7)    a subordination agreement having terms not materially less favorable,
taken as a whole, to the Secured Parties than the lien subordination agreement
in effect immediately prior to the Effective Date pursuant to which the Lien
granted by the Borrower in favor of Magic Valley Electric Cooperative, Inc. (as
subsequently assigned to South Texas Electric Cooperative, Inc.) pursuant to the
Power Purchase and Sale Agreement dated as of May 22, 1998 securing certain
obligations thereunder shall be subordinated to the Liens granted in favor of
the Collateral Agent; provided, however, that Borrower shall only be required to
use commercially reasonably efforts to deliver such subordination agreement.
SECTION 6
Negative Covenants
The Borrower agrees that, so long as any Term Loan or other amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document (other than contingent indemnification obligations for which no claim
has been asserted) or the Term Commitments are outstanding:


-64-
        

--------------------------------------------------------------------------------





6.1.    Limitation on Incurrence of Indebtedness and Issuance of Preferred
Stock.


(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly
or indirectly, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur”) any Indebtedness, and the Borrower will not issue any
Disqualified Capital Stock and will not permit any of its Restricted
Subsidiaries to issue any shares of preferred stock; provided, however, that the
Borrower may incur Indebtedness or issue Disqualified Capital Stock, and the
Guarantors may incur Indebtedness or issue preferred stock, if the Fixed Charge
Coverage Ratio for the Borrower’s most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred or such Disqualified
Capital Stock or preferred stock is issued would have been at least 2.0 to 1.0,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Capital Stock or preferred stock had been issued, as the case may
be, at the beginning of such four-quarter period.


(b)    The provisions of Section 6.1(a) will not prohibit the incurrence of any
of the following items of Indebtedness (collectively, “Permitted Debt”):


(i)    the incurrence by the Borrower and its Restricted Subsidiaries and the
guarantee by the Borrower and its Restricted Subsidiaries of Indebtedness and
letters of credit under Credit Facilities in an aggregate principal amount at
any one time outstanding under this Section 6.1(b)(i) (with letters of credit
being deemed to have a principal amount equal to the maximum potential liability
of the Borrower and its Restricted Subsidiaries thereunder) not to exceed $50.0
million less the amount incurred pursuant to clause (a)(i) of the definition of
“Maximum Incremental Facilities Amount” (but only to the extent that such amount
is then outstanding);


(ii)    the incurrence by the Borrower and its Restricted Subsidiaries of
Indebtedness represented by the Term Loans (including Incremental Term Loans)
and the related guarantees and the incurrence by any Restricted Subsidiary of
the Borrower of any other guarantee of the Term Loans (including Incremental
Term Loans) and other Obligations;


(iii)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of design, construction,
installation or improvement of property, plant or equipment used or useful in
the business of the Borrower or any of its Restricted Subsidiaries or within 180
days thereafter; provided that at the time of incurrence of any such
Indebtedness, the aggregate amount of Indebtedness outstanding under this
Section 6.1(b)(iii), including all Permitted Refinancing Indebtedness incurred
to refund, refinance or replace any Indebtedness incurred pursuant to this
Section 6.1(b)(iii), does not exceed the greater of (x) $100.0 million and (y)
5.0% of Total Assets;
(iv)    Indebtedness, Disqualified Capital Stock or preferred stock of Persons
or assets that are acquired by the Borrower or any of its Restricted
Subsidiaries or merged into the Borrower or any of its Restricted Subsidiaries
in accordance with the terms of this Agreement; provided that such Indebtedness,
Disqualified Capital Stock or preferred stock is not incurred in contemplation
of such acquisition or merger; and provided further that after giving effect to
such acquisition or merger, either (a) the Borrower would be permitted to incur
at least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 6.1(a) or (b) the Fixed Charge Coverage Ratio
would be no less than that immediately prior to such acquisition or merger;




-65-
        

--------------------------------------------------------------------------------





(v)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to refund, refinance or replace, Indebtedness (other than intercompany
Indebtedness) that was permitted by this Agreement to be incurred under Section
6.1(a) or clauses (ii), (iii), (iv), (v), (xiii), (xiv), (xv) or (xvii) of this
Section 6.1(b);


(vi)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower or any of its Restricted
Subsidiaries; provided, however, that:


(A)if the Borrower or any Guarantor is the obligor on such Indebtedness and the
payee is not the Borrower or a Guarantor, such Indebtedness must be expressly
subordinated to the prior payment in full in cash of all Obligations then due
with respect to the Loans, in the case of the Borrower, or the guarantee, in the
case of a Guarantor; and


(B)(i) any subsequent issuance or transfer of Equity Interests that results in
any such Indebtedness being held by a Person other than the Borrower or any of
its Restricted Subsidiaries and (ii) any sale or other transfer of any such
Indebtedness to a Person that is not either the Borrower or a Restricted
Subsidiary of the Borrower (except transfers to the applicable Secured Debt
Representative to secure Parity Secured Obligations) will be deemed, in each
case, to constitute an incurrence of such Indebtedness by the Borrower or such
Restricted Subsidiary, as the case may be, that was not permitted by this
Section 6.1(b)(vi);


(vii)    the Guarantee by the Borrower or any of its Restricted Subsidiaries of
Indebtedness that was permitted by this Agreement to be incurred by another
provision of this Section 6.1(b);


(viii)    the issuance by any of the Borrower’s Restricted Subsidiaries to the
Borrower or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:


(A)    any subsequent issuance or transfer of Equity Interests that results in
any such preferred stock being held by a Person other than the Borrower or its
Restricted Subsidiary; and


(B)    any sale or other transfer of any such preferred stock to a Person that
is not either the Borrower or a Restricted Subsidiary of the Borrower


will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this Section
6.1(b)(viii);
(ix)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
obligations under Swap Agreements or Cash Management Obligations in the ordinary
course of business or consistent with past practice;


(x)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance, surety and similar bonds
provided by the Borrower or any of its Restricted Subsidiaries in the ordinary
course of business;


    


-66-
        

--------------------------------------------------------------------------------





(xi)    the incurrence by the Borrower or any of its Restricted Subsidiaries of
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument inadvertently drawn against insufficient
funds, so long as such Indebtedness is covered within five Business Days;


(xii)    the incurrence of Indebtedness arising from agreements of the Borrower
or any of its Restricted Subsidiaries providing for indemnification, adjustment
of purchase price or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of any business, assets or Equity
Interests of a Subsidiary; provided that the maximum aggregate liability in
respect of all such Indebtedness in respect of a disposition shall at no time
exceed the gross proceeds (including the Fair Market Value of non-cash proceeds)
actually received by the Borrower and/or such Restricted Subsidiary in
connection with such disposition;


(xiii)    Indebtedness of the Borrower or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business or consistent with past practice;


(xiv)    Indebtedness of the Borrower and its Restricted Subsidiaries existing
on the Effective Date (but excluding, from and after the Effective Date, the
obligations under the 2013 Credit Agreement to be repaid with the proceeds of
the Term Loans on the Effective Date when so repaid);


(xv)    (a) Environmental CapEx Debt or (b) Indebtedness in respect of Upgrades;
provided, in each case, that prior to the incurrence of any such Indebtedness,
the Borrower shall deliver to the Administrative Agent an officer’s certificate
of a Responsible Officer designating such Indebtedness as Environmental CapEx
Debt or Indebtedness in respect of Upgrades, as applicable;


(xvi)    [Intentionally Omitted]; and


(xvii)    the incurrence by the Borrower or any of its Restricted Subsidiaries
of additional Indebtedness in an aggregate principal amount (or accreted value,
as applicable) at any time outstanding pursuant to this Section 6.1(b)(xvii),
including all Permitted Refinancing Indebtedness incurred to refund, refinance
or replace any Indebtedness incurred pursuant to this clause (xvii), not to
exceed the greater of (x) $100.0 million and (y) 5.0% of Total Assets (which
may, but need not, be incurred under a Credit Facility) less the amount incurred
pursuant to clause (a)(ii) of the definition of “Maximum Incremental Facilities
Amount” (but only to the extent such amount is then outstanding).


(c)    The Borrower shall not, and shall not permit any Guarantor to, incur any
Indebtedness (including Permitted Debt) that is contractually subordinated in
right of payment to any other Indebtedness of the Borrower or that Guarantor
unless such Indebtedness is also contractually subordinated in right of payment
to the Obligations or the applicable guarantee on substantially identical terms;
provided, however, that no Indebtedness of the Borrower will be deemed to be
contractually subordinated in right of payment to any other Indebtedness of the
Borrower solely by virtue of being unsecured or by virtue of being secured on a
junior basis.


(d)    For purposes of determining compliance with this Section 6.1, in the
event that an item of proposed Indebtedness meets the criteria of more than one
of the categories of Permitted Debt described in clauses (i) through (xvii) of
Section 6.1(b), or is entitled to be incurred pursuant to Section 6.1(a), the
Borrower will be permitted to classify such item of Indebtedness on the date of
its incurrence, or later reclassify from time to time all or a portion of such
item of Indebtedness, in any manner that complies with this Section 6.1. The
accrual of interest, the accretion or amortization of original issue discount,
the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, and the payment of dividends on


-67-
        

--------------------------------------------------------------------------------





Disqualified Capital Stock or preferred stock in the form of additional shares
of the same class of Disqualified Capital Stock or preferred stock will not be
deemed to be an incurrence of Indebtedness or an issuance of Disqualified
Capital Stock or preferred stock for purposes of this Section 6.1; provided, in
each such case, that the amount thereof is included in (and to the extent
required by) Fixed Charges of the Borrower as accrued. Notwithstanding any other
provision of this Section 6.1, the maximum amount of Indebtedness that the
Borrower or any of its Restricted Subsidiaries may incur pursuant to this
Section 6.1 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.


6.2.    Limitation on Liens. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, directly or indirectly, create, incur, assume or
otherwise cause or suffer to exist or become effective any Lien of any kind on
any asset now owned or hereafter acquired, except Permitted Liens.


6.3.    Merger, Consolidation, or Sale of Assets.


(a)    The Borrower shall not, directly or indirectly, (1) consolidate or merge
with or into
another Person (whether or not the Borrower is the surviving corporation); or
(2) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Borrower and its Restricted Subsidiaries
taken as a whole, in one or more related transactions, to another Person,
unless:


(i)    either:
(A)    the Borrower is the surviving corporation; or


(B)    the Person formed by or surviving any such consolidation or merger (if
other than an Borrower) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is either (i) a corporation organized or
existing under the laws of the United States, any state of the United States or
the District of Columbia or (ii) a partnership or limited liability company
organized or existing under the laws of the United States, any state of the
United States or the District of Columbia;


(ii)    the Person formed by or surviving any such consolidation or merger (if
other than the Borrower) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of the
Borrower under this Agreement and the Security Documents pursuant to a
supplemental documentation reasonably satisfactory to the Administrative Agent;


(iii)    immediately after such transaction, no Event of Default exists; and


(iv)    the Borrower or the Person formed by or surviving any such consolidation
or merger (if other than the Borrower) or to which such sale, assignment,
transfer, conveyance or other disposition has been made will, on the date of
such transaction after giving pro forma effect thereto and to any related
financing transactions as if the same had occurred at the beginning of the
applicable four-quarter period, either (i) have a pro forma Fixed Charge
Coverage Ratio that is at least equal to the actual Fixed Charge Coverage Ratio
of the Borrower as of such date or (ii) be permitted to incur at least $1.00 of
additional Indebtedness pursuant to Section 6.1(a).


    


-68-
        

--------------------------------------------------------------------------------





(b)    In addition, the Borrower may not, directly or indirectly, lease all or
substantially all of its properties or assets, in one or more related
transactions, to any other Person.


(c)    Notwithstanding the foregoing:


(i)    any Restricted Subsidiary of the Borrower may consolidate with, merge
into or transfer all or part of its properties and assets to the Borrower or any
other Restricted Subsidiary of the Borrower; and


(ii)    the Borrower may merge with an Affiliate solely for the purpose of
reincorporating the Borrower or reforming in another jurisdiction.


(d)    Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the assets
of the Borrower in accordance with this Section 6.3, the successor entity formed
by such consolidation or into or with which the Borrower is merged or to which
such sale, assignment, transfer, lease, conveyance or other disposition is made
shall succeed to, and be substituted for (so that from and after the date of
such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Agreement referring to the Borrower shall refer instead to
the successor entity and not to the Borrower), and may exercise every right and
power of the Borrower under this Agreement with the same effect as if such
successor Person had been named as the Borrower herein; provided that the
predecessor Borrower shall not be relieved from the obligation to pay the
principal of and interest on the Notes except in the case of a sale, assignment,
transfer, conveyance or other disposition of all of the Borrower’s assets that
meets the requirements of this Section 6.3.


6.4.    Limitation on Sale and Leaseback Transactions.
  
(a)    The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, enter into
any sale and leaseback transaction; provided that the Borrower or any of its
Restricted Subsidiaries may enter into a sale and leaseback transaction if:


(i)    the Borrower or the Restricted Subsidiary, as applicable, could have
incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction under Section 6.1;
(ii)    the gross cash proceeds of that sale and leaseback transaction are at
least equal to the Fair Market Value of the property that is the subject of that
sale and leaseback transaction; and


(iii)    if such sale and leaseback transaction constitutes an Asset Sale, the
transfer of assets in that sale and leaseback transaction is permitted by, and
the Borrower apply the proceeds of such transaction in compliance with, Section
6.8.


(b)    Section 6.4(a) shall not apply to a sale and leaseback transaction
entered into between the Borrower and a Restricted Subsidiary of the Borrower or
between Restricted Subsidiaries of the Borrower.


6.5    Business Activities. The Borrower shall not, and shall not permit any of
its Restricted Subsidiaries to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to the Borrower and
its Subsidiaries taken as a whole.


    


-69-
        

--------------------------------------------------------------------------------





6.6    Designation of Restricted and Unrestricted Subsidiaries. The Board of
Directors of the Borrower may designate any Restricted Subsidiary of the
Borrower to be an Unrestricted Subsidiary if that designation would not cause an
Event of Default. If a Restricted Subsidiary of the Borrower is designated as an
Unrestricted Subsidiary, the aggregate Fair Market Value of all outstanding
Investments owned by the Borrower and its Restricted Subsidiaries in the
Subsidiary properly designated will be deemed to be an Investment made as of the
time of the designation and will reduce the amount available for Restricted
Payments under Section 6.9 or Permitted Investments, as determined by the
Borrower. That designation will only be permitted if the Investment would be
permitted at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary. The Board of Directors of the Borrower
may redesignate any Unrestricted Subsidiary to be a Restricted Subsidiary.


6.7    Transactions with Affiliates.


(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make
any payment to, or sell, lease, transfer or otherwise dispose of any of its
properties or assets to, or purchase any property or assets from, or enter into
or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Borrower
(each, an “Affiliate Transaction”) involving aggregate payments in excess of
$10.0 million, unless:


(i)    the Affiliate Transaction is on terms that are no less favorable (as
reasonably determined by the Borrower) to the Borrower or the relevant
Restricted Subsidiary than those that would have been obtained in a comparable
transaction by the Borrower or such Restricted Subsidiary with an unrelated
Person; and


(ii)    the Borrower delivers to the Administrative Agent:


(A)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $25.0 million,
either (x) a resolution of the Board of Directors of the Borrower set forth in
an officer’s certificate of a Responsible Officer certifying that such Affiliate
Transaction complies with this Section 6.7 and that such Affiliate Transaction
has been approved by a majority of the members of the Board of Directors of the
Borrower or (y) an opinion described in clause (B) below; and
(B)    with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $50.0 million, an
opinion as to the fairness to the Borrower or such Restricted Subsidiary of such
Affiliate Transaction from a financial point of view issued by an accounting,
appraisal or investment banking firm of national standing.


(b)    The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 6.7(a):


(i)    any employment agreement or director’s engagement agreement, employee
benefit plan, officer and director indemnification agreement or any similar
arrangement entered into by the Borrower or any of its Restricted Subsidiaries
in the ordinary course of business or approved by the relevant Board of
Directors;


(ii)    transactions between or among the Borrower and/or its Restricted
Subsidiaries;




-70-
        

--------------------------------------------------------------------------------





(iii)    transactions with a Person that is an Affiliate of the Borrower solely
because the Borrower owns, directly or through a Restricted Subsidiary, an
Equity Interest in, or controls, such Person;


(iv)    payment of reasonable directors’ fees and indemnities to Persons who are
not otherwise Affiliates of the Borrower;


(v)    any issuance of Equity Interests (other than Disqualified Capital Stock)
of the Borrower to Affiliates of the Borrower;


(vi)    Restricted Payments that do not violate the provisions of Section 6.9 or
a Permitted Investment;


(vii)    loans or advances to directors, officers and employees in the ordinary
course of business not to exceed $10.0 million in the aggregate outstanding at
any one time;


(viii)    any agreement, instrument or arrangement as in effect as of the
Effective Date and any transactions contemplated thereby and any amendment
thereto or replacement thereof, so long as any such amendment or replacement
agreement that at the time such amendment or agreement is executed is no less
favorable than those that would have been obtained in a comparable transaction
by the Borrower or such Restricted Subsidiary with an unrelated Person;


(ix)    any pro rata distribution (including a rights offering) to all holders
of a class of Equity Interests or Indebtedness of the Borrower or any of its
Restricted Subsidiaries, including Persons who are Affiliates of the Borrower or
any of its Restricted Subsidiaries;


(x)    any transaction involving sales of electric capacity, energy, ancillary
services, transmission services and products, steam, emissions credits, fuel,
fuel transportation, shared services agreements, operation and maintenance
agreements and fuel storage in the ordinary course of business on terms that are
no less favorable (as reasonably determined by the Borrower) to the Borrower or
the relevant Restricted Subsidiary of the Borrower than those that would have
been obtained in a comparable transaction by the Borrower or such Restricted
Subsidiary with an unrelated Person;
(xi)    if the Borrower or any of its Restricted Subsidiaries enter into a
transaction involving sales of electric capacity, energy, ancillary services,
transmission services and products, steam, emissions credits, fuel, fuel
transportation and fuel storage with any Person that is not an Affiliate, any
amendment to any agreement with an Affiliate with respect thereto that modifies
such agreement solely with respect to the subject matter of the transaction with
such non-Affiliate;


(xii)    the trading and sharing of parts and components for equipment, tools
and non-material equipment among the Borrower and its Affiliates, in the
ordinary course of business or consistent with past practices of the relevant
Persons, including for purposes of spare or replacement;


(xiii)    transactions with customers, clients, suppliers, joint venture
partners or purchasers or sellers of goods or services (including pursuant to
joint venture agreements) otherwise in compliance with the terms of this
Agreement that are fair to the Borrower and its Restricted Subsidiaries, in the
determination of a senior financial officer of the Borrower, or are on terms not
materially less favorable taken as a whole would reasonably have been obtained
at such time from an unaffiliated party; and


    


-71-
        

--------------------------------------------------------------------------------





(xiv)    transactions in which the Borrower or any Restricted Subsidiary of the
Borrower, as the case may be, delivers to the Administrative Agent a letter from
an accounting, appraisal or investment banking firm of national standing stating
that such transaction is fair to the Borrower or such Restricted Subsidiary from
a financial point of view or meets the requirements of Section 6.7(a)(i).


6.8.    Asset Sales.


(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to,
consummate an Asset Sale unless:


(i)    the Borrower (or its Restricted Subsidiary, as the case may be) receive
consideration at the time of the Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and


(ii)    at least 75% of the consideration received in the Asset Sale by the
Borrower or such Restricted Subsidiary is in the form of cash or Cash
Equivalents or Designated Non-Cash Consideration to the extent that all
Designated Non-Cash Consideration at such time does not exceed the greater of
$50.0 million and 2.5% of Total Assets (with the Fair Market Value of each item
of Designated Non-Cash Consideration being measured at the time received and
without giving effect to subsequent changes in value). For purposes of this
provision, each of the following will be deemed to be cash:


(A)    any liabilities, as shown on the Borrower’s most recent consolidated
balance sheet, of the Borrower or any Restricted Subsidiary (other than
contingent liabilities and liabilities that are by their terms subordinated to
the Obligations or any guarantee thereof) and assumed by the transferee of any
such assets pursuant to a customary novation agreement that releases the
Borrower or such Restricted Subsidiary from further liability;
(B)    any securities, notes or other obligations received by the Borrower or
any such Restricted Subsidiary from such transferee that are converted (by sale
or other disposition) by the Borrower or such Restricted Subsidiary into cash,
to the extent of the cash received in that conversion within 60 days; and


(C)reasonable reserves for indemnity obligations and purchase price adjustments
funded in cash or held back by the purchaser.


(b)    Within 365 days after the receipt of any Net Proceeds from an Asset Sale
or, if the Borrower or any of its Restricted Subsidiaries has entered into a
binding commitment or commitments with respect to any of the actions described
in Section 6.8(b)(iii)(A) through (iii)(C) below, within the later of (x) 365
days after the receipt of any Net Proceeds from an Asset Sale or (y) 365 days
after the entering into such commitment or commitments, the Borrower (or the
applicable Restricted Subsidiary, as the case may be) may apply such Net
Proceeds:


(i)    in the case of a sale of assets of a Restricted Subsidiary of the
Borrower that is not a Guarantor, to repay Indebtedness of that Restricted
Subsidiary and correspondingly reduce commitments with respect thereto;


        


-72-
        

--------------------------------------------------------------------------------





(ii)    in the case of a sale of assets pledged to secure Indebtedness
(including Capital Lease Obligations), other than Parity Secured Debt, to repay
the Indebtedness secured by those assets;


(iii)    in the case of any Asset Sale:


(A)    to acquire all or substantially all of the assets of (or any division,
business unit or line of business of), or all or a majority of the Voting Stock
of, a Person engaged in a Permitted Business, provided that such Person becomes
a Restricted Subsidiary;


(B)    to make a capital expenditure (including, without limitation, a
maintenance capital expenditure or expense); or


(C)    to acquire other assets that are not classified as current assets under
GAAP and that are used or useful in a Permitted Business;


(iv)    to collateralize the reimbursement obligations of the Borrower or any of
its Restricted Subsidiaries in connection with surety or performance bonds or
letters of credit or bankers’ acceptances issued in the ordinary course of
business; or


(v)    any combination of the foregoing.


(c)    As to any Net Proceeds from any Asset Sale, pending final application of
such Net Proceeds in accordance with this Section 6.8, the Borrower or any of
its Restricted Subsidiaries may temporarily reduce revolving credit borrowings
or otherwise invest the Net Proceeds in any manner that is not prohibited by
this Agreement.


(d)    Any Net Proceeds from Asset Sales that are not applied or invested as
provided in Section 6.8(b) will constitute “Excess Proceeds.” When the aggregate
amount of Excess Proceeds exceeds $40.0 million, the Borrower shall make an
Asset Sale Offer pursuant to Section 2.14(b) to all Lenders and an offer to all
holders of other Parity Secured Debt that is pari passu with the Term Loans
containing provisions similar to those set forth in this Agreement with respect
to offers to purchase or redeem with the proceeds of sales of assets, an
aggregate principal amount of Term Loans and such other Parity Secured Debt that
may be purchased (or repaid, prepaid or redeemed) on a pro rata basis equal to
the aggregate Excess Proceeds (an “Asset Sale Offer”). The offer price for the
Term Loans in any Asset Sale Offer will be equal to 100% of the principal amount
plus accrued and unpaid interest to the date of purchase, and will be payable in
cash. If any Excess Proceeds remain after consummation of an Asset Sale Offer,
the Borrower may use those Excess Proceeds for any purpose not otherwise
prohibited by this Agreement. If the aggregate principal amount of Term Loans
and other Parity Secured Debt tendered into such Asset Sale Offer or other offer
exceeds the amount of Excess Proceeds, the Borrower will select the Term Loans
and such other Parity Secured Debt to be purchased on a pro rata basis. Upon
completion of each Asset Sale Offer, the amount of Excess Proceeds will be reset
at zero.


6.9    Limitation on Restricted Payments.


(a)    The Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly
or indirectly:


(i)    declare or pay any dividend or make any other payment or distribution on
account of the Borrower or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Borrower or any of its Restricted Subsidiaries) or
to the direct or indirect holders of the Borrower’s or any of its Restricted
Subsidiaries’


-73-
        

--------------------------------------------------------------------------------





Equity Interests in their capacity as such (other than dividends or
distributions payable in Equity Interests (other than Disqualified Capital
Stock) of the Borrower or any of its Restricted Subsidiaries);


(ii)    purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Borrower) any Equity Interests of the Borrower or Parent;


(iii)    make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness of the Borrower or of any
Guarantor that is subordinated to the Term Loans or any guarantee thereof
(excluding any intercompany Indebtedness, intercompany receivables or
intercompany advances between or among any of the Borrower and any of its
Restricted Subsidiaries), except a payment of interest or principal at the
Stated Maturity thereof; or


(iv)    make any Investment that is not a Permitted Investment.
(all such payments and other actions set forth in these clauses (i) through (iv)
above being collectively referred to as “Restricted Payments”).
(b)    The foregoing provisions of Section 6.9(a) shall not prohibit:


(i)    the payment of any dividend or distribution or the consummation of any
irrevocable redemption within 60 days after the date of declaration of the
dividend or distribution or giving of the redemption notice, as the case may be,
if at the date of declaration or notice, the dividend, distribution or
redemption payment would have complied with the provisions of this Agreement;


(ii)    the making of any Restricted Payment in exchange for Equity Interests of
the Borrower, or out of the net cash proceeds of the substantially concurrent
sale (other than to a Subsidiary of any Borrower) of Equity Interests of the
Borrower (other than Disqualified Capital Stock) and, to the extent contributed
to the Borrower, Equity Interests of Parent, or out of the cash proceeds of the
substantially concurrent contribution of common equity capital or surplus to the
Borrower (other than, in each case, the proceeds of the 2017 Notes);


(iii)    the defeasance, redemption, repurchase or other acquisition or
retirement for value of Indebtedness or Disqualified Capital Stock of the
Borrower or any Guarantor that is subordinated to the Obligations or to any
guarantee thereof with the net cash proceeds from a substantially concurrent
incurrence of Permitted Refinancing Indebtedness;


(iv)    the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Restricted Subsidiary
of the Borrower to the holders of any series of its Equity Interests on a pro
rata basis;


(v)    so long as no Event of Default has occurred and is continuing or would be
caused thereby, (A) the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of any Parent, the Borrower or any
Restricted Subsidiaries of the Borrower in connection with any management equity
subscription agreement, stock option agreement, shareholders’ agreement,
severance agreement, employee benefit plan or agreement or similar agreement,
(B) the repurchase for value of any Equity Interests of any Parent, the Borrower
or any Restricted Subsidiaries of the Borrower in the open market to satisfy
stock options issued by Parent, the Borrower or any Restricted Subsidiaries of
the Borrower that are outstanding; provided that the aggregate price paid for
all such repurchased, redeemed, acquired or retired Equity Interests after the
Effective Date may not exceed (x) $10.0 million in any calendar year (or the pro
rata portion thereof for the calendar year 2017) or (y) $40.0 million in the
aggregate since the Effective Date; provided, however, that if the aggregate
amount


-74-
        

--------------------------------------------------------------------------------





applied pursuant to this Section 6.9(b)(v) shall be less than $10.0 million in
any calendar year or the pro rata portion thereof for the calendar year 2017
(before giving effect to any carryover), then the amount of such shortfall may
be added to the amount that may be applied under this Section 6.9(b)(v) in any
subsequent calendar year, subject at all times to the preceding clause (y);


(vi)    the repurchase of Equity Interests deemed to occur upon the exercise of
stock options to the extent such Equity Interests represent a portion of the
exercise price of those stock options and repurchases of Equity Interests in
connection with the withholding of a portion of the Equity Interests granted or
awarded to a director or an employee to pay for the taxes payable by such
director or employee upon such grant or award;


(vii)    the purchase by the Borrower of fractional shares upon conversion of
any securities of the Borrower into Equity Interests of the Borrower;


(viii)    the declaration and payment of dividends to holders of any class or
series of Disqualified Capital Stock of the Borrower or any preferred stock of
its Restricted Subsidiaries issued on or after the Effective Date in accordance
with the Fixed Charge Coverage Ratio test contained in Section 6.1;


(ix)    upon the occurrence of (i) a Change of Control and after the completion
of the Change of Control Prepayment Offer pursuant to Section 2.14(a) or (ii) an
Asset Sale to the extent an Asset Sale Offer is required in accordance with this
Agreement and after the completion of the Asset Sale Offer pursuant to Section
2.14(b) (including, in each case, the repayment of all Term Loans of accepting
Lenders), any purchase, defeasance, retirement, redemption or other acquisition
of Equity Interests or Indebtedness that is contractually subordinated to the
Obligations or any guarantee thereof required under the terms of such Capital
Stock or Indebtedness as a result of such Change of Control or Asset Sale, as
applicable;


(x)    [Reserved];


(xi)    the transactions with any Person (including any Affiliate of the
Borrower) set forth in clauses (i) and (iv) of Section 6.7 and the funding of
any obligations in connection therewith;


(xii)    the issuance of Equity Interests of the Borrower (other than
Disqualified Capital Stock) for other Equity Interests of the Borrower in
connection with any rights offering and payments for the redemption of
fractional shares in connection with any rights offering;


(xiii)    the declaration and payment of dividends or distributions to, or the
making of loans to any Parent:


(A)    with respect to any taxable period for which the Borrower is a
partnership or disregarded entity for U.S. federal income Tax purposes that is
wholly-owned (directly or indirectly) by a C corporation for U.S. federal and/or
applicable state or local income Tax purposes, in amounts required for such
Parent to pay federal, state and/or local income Taxes to the extent such income
Taxes are attributable to the income of the Borrower and/or its Restricted
Subsidiaries and, to the extent of the amount actually received from
Unrestricted Subsidiaries, in amounts required to pay such Taxes to the extent
attributable to the income of the Unrestricted Subsidiaries; provided, however,
that in each case the amount of such payments in any taxable year does not
exceed the amount that the Borrower and/or its applicable Restricted
Subsidiaries (and, to the extent described above, its applicable Unrestricted
Subsidiaries) would have been required to pay in respect of such federal, state
and/


-75-
        

--------------------------------------------------------------------------------





or local income Taxes, as applicable, for such taxable year had the Borrower
and/or such Restricted Subsidiaries (and/or such Unrestricted Subsidiaries, as
applicable) paid such Taxes as a stand-alone taxpayer, less any such federal,
state and/or local income Taxes, as applicable, actually payable directly by the
Borrower and/or its Restricted Subsidiaries (and/or its Unrestricted
Subsidiaries, as applicable); and


(B)    in an aggregate amount not to exceed $1.0 million per annum (such amount
to be adjusted upwards annually, beginning on January 1, 2018, by 5% on a
compounded basis) to pay reasonable accounting, legal and administrative
expenses of any Parent when due;


(xiv)    Investments in Unrestricted Subsidiaries not to exceed the greater of
(x) $50.0 million and (y) 5.0% of Total Assets since the Effective Date;


(xv)    the making of any Restricted Payment with the proceeds from the transfer
of an undivided interest in the Magic Valley Generating Center in Edinburg,
Texas pursuant to the purchase option set forth in Article XIV of the Power
Purchase and Sale Agreement with South Texas Electric Cooperative, Inc., dated
May 22, 1998, as in effect on the Effective Date;


(xvi)    additional Restricted Payments in an aggregate amount not to exceed
$10.0 million in any calendar year (or the pro rata portion thereof for the
calendar year 2017); provided, however, that if the aggregate amount applied
pursuant to this Section 6.9(b)(xvi) shall be less than $10.0 million in any
calendar year or the pro rata portion thereof for the calendar year 2017 (before
giving effect to any carryover), then the amount of such shortfall may be added
to the amount that may be applied under this Section 6.9(b)(xvi) in any
subsequent calendar year;


(xvii)    additional Restricted Payments so long as at the time of such
Restricted Payment, the amount of such Restricted Payments together with all
other Restricted Payments made pursuant to Section 6.9(b)(xvii) does not to
exceed the greater of (x) $75.0 million and (y) 3.5% of Total Assets; and


(xviii)    the dividend of the Equity Interests of any Unrestricted Subsidiary;
and


(xix)    the payment or making of any cash Restricted Payment; provided that no
Default or Event of Default has occurred and is continuing or would occur as a
consequence of such cash dividend.


The amount of all Restricted Payments (other than cash) will be the Fair Market
Value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the Borrower or its Restricted
Subsidiaries, as the case may be, pursuant to the Restricted Payment. The Fair
Market Value of any assets or securities that are required to be valued by this
Section 6.9 will be determined by the Board of Directors of the Borrower;
provided that if the Fair Market Value of such assets or securities involves an
aggregate amount in excess of $50.0 million, the Borrower shall deliver to the
Administrative Agent a resolution of the Board of Directors of the Borrower set
forth in an officer’s certificate of a Responsible Officer certifying that such
valuation has been approved by a majority of the members of the Board of
Directors of the Borrower.


-76-
        

--------------------------------------------------------------------------------





For purposes of determining compliance with this Section 6.9, in the event that
a Restricted Payment meets the criteria of more than one of the types of
Restricted Payments described in the above clauses, the Borrower, in their sole
discretion, may order and classify, and from time to time may reorder and
reclassify, such Restricted Payment if it would be permitted at the time of any
such reclassification.
6.10.    Changes in Covenants When Term Loans Rated Investment Grade.


(a)    If on any date following the Effective Date:


(i)    the rating assigned to the Term Loans by either S&P or Moody’s is an
Investment Grade Rating and


(ii)    no Default or Event of Default shall have occurred and be continuing,


then, beginning on that day and subject to the provisions of the following
paragraph, the covenants contained in Sections 6.1, 6.3(a)(iv), 6.4(a)(i),
6.4(a)(iii), 6.5, 6.6, 6.7, 6.8 (and 2.14(b)) and 6.9 will be suspended.
(b)    Notwithstanding the provisions of Section 6.10(a), if the ratings
assigned by both such rating agencies with respect to the Term Loans should
subsequently decline to below an Investment Grade Rating, the foregoing
covenants will be reinstituted as of and from the date that both such ratings
are below Investment Grade Ratings, unless and until such Term Loans
subsequently attain an Investment Grade Rating from either S&P or Moody’s (in
which event the suspended covenants will again be suspended for such time that
the Term Loans maintain an Investment Grade Rating from either S&P or Moody’s);
provided, however, that no Default, Event of Default or breach of any kind will
be deemed to exist under this Agreement, the Security Documents or the related
Guarantees with respect to the suspended covenants, and none of the Borrower or
any of its Subsidiaries will bear any liability for any actions taken or events
occurring after such Term Loans attain an Investment Grade Rating from either
S&P or Moody’s and before any reinstatement of the suspended covenants as
provided above, or any actions taken at any time pursuant to any contractual
obligation arising prior to the reinstatement, regardless of whether those
actions or events would have been permitted if the applicable suspended covenant
had remained in effect during such period.


SECTION 7


Events of Default


7.1    Events of Default. Each of the following is an “Event of Default”:


(a)    default for 30 days in the payment when due of interest on the Term
Loans;
(b)    default in payment when due (at maturity, upon redemption or otherwise)
of the principal of, or premium, if any, on, the Term Loans;
(c)    failure by Borrower to comply with the provisions of Section 2.14 or 6.3;
(d)    failure by any Loan Party for 60 days after notice from the
Administrative Agent or the Required Lenders to comply with any of the other
agreements in this Agreement or the Security Documents required by this
Agreement;


-77-
        

--------------------------------------------------------------------------------





(e)    (i) default under any other mortgage, indenture, agreement or instrument
under which there may be issued or by which there may be secured or evidenced
any Indebtedness of any Loan Party (or the payment of which is guaranteed by any
Loan Party), whether such Indebtedness or Guarantee now exists, or is created
after the date of this Agreement, if that default:
(A)    is caused by a failure to pay principal of such Indebtedness at its
stated final maturity (after giving effect to any applicable grace period
provided in such Indebtedness) (a “Payment Default”); or


(B)    results in the acceleration of such Indebtedness prior to its express
maturity,
and the principal amount of any such Indebtedness, together with the principal
amount of any other such Indebtedness under which there has been a Payment
Default or the maturity of which has been so accelerated, aggregates
$100,000,000 or more; provided that this Section 7.1(e)(i) shall not apply to
Indebtedness that becomes due solely as a result of the voluntary sale or
transfer of property or assets to the extent such sale or transfer is permitted
by the terms of such Indebtedness; or
(ii)    [Reserved];


(f)    any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than in accordance with its terms) with respect to
Collateral with a book value greater than $50,000,000, or any Loan Party shall
so assert, or any Lien (affecting Collateral with a book value greater than
$50,000,000) created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby
(other than, in each case, pursuant to a failure of the Administrative Agent,
the Collateral Agent, any other agent appointed by the Administrative Agent, the
Collateral Agent or the Lenders to take any action within the sole control of
such Person that is expressly required by the Loan Documents to be taken by such
Person) (it being understood that the release of Collateral from the Security
Documents or the discharge of a Guarantor therefrom in accordance with the terms
hereof and thereof shall not be construed (x) as any of the Security Documents
ceasing to be in full force and effect or (y) as any of the Liens created
thereunder ceasing to be enforceable or of the same priority and effect
purported to be created thereby);
(g)    except as permitted by this Agreement, the Guaranty Agreement or the
Pledge and Security Agreement, any Guaranty Reimbursement Obligation of a
Significant Subsidiary ceases, for any reason, to be in full force and effect
(other than in accordance with its terms), or any Significant Subsidiary that is
a Guarantor denies or disaffirms in writing its obligations under its Guaranty
Reimbursement Obligation;
(h)    [Reserved];


-78-
        

--------------------------------------------------------------------------------





(i)    the Borrower or any Guarantor that is a Significant Subsidiary or any
group of Guarantors that, taken together, would constitute a Significant
Subsidiary, pursuant to or within the meaning of any Bankruptcy Law:
(i)commences a voluntary case,


(ii)consents to the entry of an order for relief against it in an involuntary
case,


(iii)consents to the appointment of a custodian of it or for all or
substantially all of its property,


(iv)makes a general assignment for the benefit of its creditors, or


(v)generally is not paying its debt as they become due; or


(j)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(i)    is for relief against the Borrower or any Guarantor that is a Significant
Subsidiary or any group of Guarantors that, taken together, would constitute a
Significant Subsidiary, in an involuntary case;


(ii)    appoints a custodian of the Borrower or any Guarantor that is a
Significant Subsidiary or any group of Guarantors of the Borrower that, taken
together, would constitute a Significant Subsidiary, or for all or substantially
all of the property of the Borrower or any Guarantor that is a Significant
Subsidiary or any group of Guarantors that, taken together, would constitute a
Significant Subsidiary; or


(iii)    orders the liquidation of the Borrower or any Guarantor that is a
Significant Subsidiary or any group of Guarantors that, taken together, would
constitute a Significant Subsidiary;
and the order or decree remains unstayed and in effect for 60 consecutive days.
In the case of an Event of Default specified in clause (i) or (j) of this
Section 7.1 with respect to the Borrower, all outstanding Term Loans will become
due and payable immediately without further action or notice. If any other Event
of Default occurs and is continuing, the Required Lenders may declare all the
Term Loans to be due and payable immediately. Upon any such declaration, the
Term Loans shall become due and payable immediately. The Required Lenders by
written notice to the Administrative Agent may, on behalf of all of the Lenders,
rescind an acceleration and its consequences, if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest or premium that has become due solely
because of the acceleration) have been cured or waived.
SECTION 8


The Agents


8.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each Lender hereby


-79-
        

--------------------------------------------------------------------------------





irrevocably designates and appoints the Collateral Agent as the agent of such
Lender under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Collateral Agent by the terms of this Agreement and the other
Loan Documents, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, none of the Administrative Agent and the Collateral Agent shall have
any duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent.


8.2    Delegation of Duties. Each of the Administrative Agent and the Collateral
Agent may execute any of their duties under this Agreement and the other Loan
Documents by or through agents or attorneys in fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. None of the
Administrative Agent and the Collateral Agent shall be responsible for the
negligence or misconduct of any agents or attorneys in fact selected by it with
reasonable care.


8.3    Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, the value or sufficiency of the Collateral or for any failure of any
Loan Party a party thereto to perform its obligations hereunder or thereunder.
The Agents shall not be under any obligation to any Lender to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Agreement or any other Loan Document, or to inspect
the properties, books or records of any Loan Party.


8.4    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
email message, statement, order or other document or conversation believed by it
to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Borrower), independent accountants and other experts reasonably
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless the Administrative Agent shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all Lenders) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement or any other Loan Document, all Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.




-80-
        

--------------------------------------------------------------------------------





8.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
it has received written notice from a Lender or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement or any other Loan Document, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as the Administrative Agent shall deem advisable in the best
interests of the Lenders.


8.6    Non-Reliance on Arrangers, Agents and Other Lenders. Each Lender
expressly acknowledges that neither the Arrangers, the Agents nor any of their
respective officers, directors, employees, agents, attorneys in fact or
affiliates have made any representations or warranties to it and that no act by
any Arranger or Agent hereafter taken, including any review of the affairs of a
Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Arranger or Agent to any Lender. Each Lender
represents to the Arrangers and Agents that it has, independently and without
reliance upon any Arranger, Agent or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of the Loan Parties and their affiliates
and made its own decision to make its Term Loans hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon any Arranger, Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.


8.7    Indemnification. The Lenders agree to indemnify the Agents in their
capacity as such (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so), ratably according to their
respective Term Percentage in effect on the date on which indemnification is
sought under this Section 8.7 (or, if indemnification is sought after the date
upon which the Term B Commitments or any series of Incremental Commitments shall
have terminated and the Term B Loans or any series of Incremental Term Loans
shall have been paid in full, ratably in accordance with such Term Percentage or
Incremental Term Percentage immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Term Loans) be
imposed on, incurred by or asserted against such Agent, in any way relating to
or arising out of, the Term B Commitments, any Incremental Commitment, this
Agreement, any of the other Loan Documents or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by such Agent under or in connection with any of
the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, gross negligence or willful misconduct. The agreements in
this Section 8.7 shall survive the payment of the Term Loans and all other
amounts payable hereunder.




-81-
        

--------------------------------------------------------------------------------





8.8    Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Term
Loans made or renewed by it, each Agent shall have the same rights and powers
under this Agreement and the other Loan Documents as any Lender and may exercise
the same as though it were not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.


8.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon ten (10) days’ notice to the Lenders and the Borrower.
If the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall be subject to approval by the Borrower (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as an Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Term Loans. If no successor
agent has accepted appointment as an Administrative Agent by the date that is
thirty (30) days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After the
retiring Administrative Agent’s resignation, the provisions of this Section 8
and Section 9.5 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.


8.10    RESERVED. Collateral Security. The Collateral Agent will hold,
administer and manage any Collateral pledged from time to time under the
Security Documents either in its own name or as Collateral Agent, but each
Lender shall hold a direct, undivided pro rata beneficial interest therein, on
the basis of its proportionate interest in the secured obligations, by reason of
and as evidenced by this Agreement and the other Loan Documents, subject to the
priority of payments referenced in Section 7.2 of the Pledge and Security
Agreement and subject to the terms of any applicable intercreditor agreement.


8.12    Enforcement by the Administrative Agent and Collateral Agent. All rights
of action under this Agreement and under the Obligations and all rights to the
Collateral hereunder may be enforced by the Administrative Agent and the
Collateral Agent and any suit or proceeding instituted by the Administrative
Agent or the Collateral Agent in furtherance of such enforcement shall be
brought in its name as Administrative Agent or Collateral Agent without the
necessity of joining as plaintiffs or defendants any other Lenders, and the
recovery of any judgment shall be for the benefit of Lenders subject to the
expenses of the Administrative Agent and the Collateral Agent.


8.13    Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective), such Lender shall indemnify and hold harmless
the Agents (to the extent that the Administrative Agent has not already been
reimbursed by the Borrower pursuant to Sections 2.18 and 2.19 and without
limiting or expanding the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as Tax or
otherwise, together with all expenses incurred, including legal expenses and any
out-of-pocket


-82-
        

--------------------------------------------------------------------------------





expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 8.13. The agreements
in this Section 8.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other Obligations.


8.14    Intercreditor Agreements. The Administrative Agent and Collateral Agent
are hereby authorized to enter into the Parity Secured Intercreditor Agreement,
and the parties hereto acknowledge that the Parity Secured Intercreditor
Agreement is binding upon them. Each Lender (a) hereby agrees that it will be
bound by and will take no actions contrary to the provisions of the Parity
Secured Intercreditor Agreements and (b) hereby authorizes and instructs the
Administrative Agent and Collateral Agent to enter into the Parity Secured
Intercreditor Agreement. In addition, but in conformance with the terms hereof,
each Lender hereby authorizes the Administrative Agent and the Collateral Agent
to enter into any amendments to the Parity Secured Intercreditor Agreements to
the extent required to give effect to the establishment of intercreditor rights
and privileges as contemplated and required by Section 6.2 of this Agreement.
Each Lender waives any conflict of interest, now contemplated or arising
hereafter, in connection therewith and agrees not to assert against any Agent or
any of its affiliates any claims, causes of action, damages or liabilities of
whatever kind or nature relating thereto.


SECTION 9


Miscellaneous


9.1    Amendments and Waivers.


(a)    None of this Agreement, any Note, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 9.1. Except to the extent otherwise provided
in (or permitted by) the Parity Secured Intercreditor Agreement and/or the
Guaranty Agreement and the Pledge and Security Agreement, the Required Lenders
and each Loan Party party to the relevant Loan Document may, or, with the
written consent of the Required Lenders, the Administrative Agent and each Loan
Party party to the relevant Loan Document may, from time to time, (I) enter into
written amendments, supplements or modifications hereto or to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (II) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (A)(i) forgive the principal amount or extend
the final scheduled date of maturity of any Term Loan, (ii) reduce the stated
rate of any interest or fee payable hereunder (except in connection with the
waiver of applicability of any post-default increase in interest rates (which
waiver shall be effective with the consent of the Required Term B Lenders or
Required Incremental Lenders with respect to Term B Loans or the applicable
tranche of Incremental Term Loans, respectively)) or extend the scheduled date
of any payment thereof, (iii) increase the amount or extend the expiration date
of any Lender’s Term Commitment or Incremental Commitment (it being understood
that a waiver of any Event of Default or Default shall not be deemed to be an
increase in the amount of any Lender’s Term Commitment or Incremental
Commitment), or (iv) release all or substantially all of the Collateral for the
Obligations or release all or substantially all of the Guarantors (except, in
either case, as expressly permitted by the Loan Documents), in each case without
the


-83-
        

--------------------------------------------------------------------------------





written consent of each Lender directly affected thereby, (B) RESERVED; (C)
without the consent of all the Lenders, (i) amend, modify or waive any provision
of this Section 9.1(a) or any other provision of any Section hereof expressly
requiring the consent of all the Lenders (except, in either case, for technical
amendments with respect to additional extensions of credit pursuant to this
Agreement which afford protections to such additional extensions of credit of
the type provided to the Term Commitments on the Effective Date), or (ii) reduce
the percentage specified in or otherwise change the definition of Required
Lenders (it being understood that, with the consent of the Required Lenders or
the Required Term B Lenders, as applicable, or as otherwise permitted hereunder,
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
extensions of Term Commitments are included on the Effective Date), or (iii)
change Section 2.17 in a manner that would alter the pro rata sharing of
payments required thereby (other than as permitted thereby or by Section
9.1(b)), (D) amend, modify or waive any provision of Section 8 or any other
provision of this Agreement or the other Loan Documents, which affects, the
rights, duties or obligations of the Administrative Agent without the written
consent of the Administrative Agent, (E) require consent of any Person to an
amendment to this Agreement made pursuant to Section 2.27 other than the
Borrower and each Lender participating in the respective Extension and (F)
reduce the percentage specified in or otherwise change the definition of
Required Term B Lenders or Required Incremental Lenders without the consent of
the Required Term B Lenders or Required Incremental Lenders, as applicable
(other than as permitted by clause (C)(ii) above). Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under any other Loan Documents, and any
Default or Event of Default waived shall be deemed to have not occurred or to be
cured and not continuing, as the parties may agree; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon.


(b)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Borrower and the institutions
providing each Refinancing Credit Facility (as defined below) (a) to add one or
more additional credit facilities to this Agreement for the purpose of
refinancing or replacing any and all of the Term Loans and Term Commitments
hereunder (each a “Refinancing Credit Facility”) and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents and the accrued interest and fees in respect thereof
and (b) to include appropriately the Lenders holding such credit facilities in
any determination of the Required Term B Lenders or Required Incremental
Lenders, as applicable; provided that (i) no Default or Event of Default then
exists or would result therefrom, (ii) any Refinancing Credit Facility does not
mature prior to the earliest maturity date of the Term Loans being refinanced
and (iii) the other terms and conditions of such Refinancing Credit Facility
(excluding pricing and optional prepayment and redemption terms) are
substantially identical to, or (taken as a whole) are no more favorable to the
Lenders providing such Refinancing Credit Facility than, those applicable to the
Term Loans being refinanced (except for covenants or other provisions applicable
only to periods after the latest Termination Date of the Term Loans existing at
the time of such refinancing).


    


-84-
        

--------------------------------------------------------------------------------





(c)    Notwithstanding anything to the contrary contained in this Section 9.1,
if the Administrative Agent and the Borrower shall have jointly identified an
obvious error or any error or omission of a technical or immaterial nature, in
each case, in any provision of the Loan Documents, then the Administrative Agent
and the Borrower shall be permitted to amend such provision and such amendment
shall become effective without any further action or consent of any other party
to any Loan Document if the same is not objected to in writing by the Required
Lenders within five (5) Business Days following receipt of notice thereof.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, the Administrative Agent and the Collateral Agent are each hereby
irrevocably authorized by each Lender (and each such Lender expressly consents),
without any further action or the consent of any other party to any
Loan Document, to make any technical amendments to the Guaranty Agreement and
the Security Documents to correct any cross-references therein to any provision
of this Agreement that may be necessary in order to properly reflect the
amendments made to this Agreement.


(d)    Notwithstanding the foregoing, this Agreement and the other Loan
Documents may be amended (or amended and restated) as provided in Sections 2.25
and 2.27.


9.2    Notices.


(a)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when received, addressed as follows in the case of the Loan Parties and the
Administrative Agent, and as set forth in the administrative questionnaire
delivered to the Administrative Agent in the case of the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto and
any future Lenders:


The Borrower and the Guarantors:
Calpine Construction Finance Company, LP

717 Texas Avenue, Suite 11.051D
Houston, TX 77002
Attention: Chief Legal Officer
Telephone: 832-325-5065
Fascimile: 832-325-5066


The Administrative Agent:
Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 23rd Floor
New York, NY 10010
Attention: Loan Operations - Agency Manager
Telephone: 919-994-6369
Fascimile: 212-322-2291
E-mail: agency.loanops@credit-suisse.com
    
with copies (which shall not constitute notice) to:
Cahill Gordon & Reindel llp
80 Pine Street
New York, NY 10005
Attention: William J. Miller, Esq.
Fascimile: 212-378-2500
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites or other information platform (the “Platform”))
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall


-85-
        

--------------------------------------------------------------------------------





not apply to notices pursuant to Sections 2.2, 2.8(e), 2.11, 2.13, 2.14, 2.15,
2.20, 2.25 and 2.27(d) unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes, (i)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.


(c)    RESERVED.


(d)    Each of the Loan Parties understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the
Administrative Agent, as determined by a final, non-appealable judgment of a
court of competent jurisdiction.


(e)    The Platform and any Approved Electronic Communications are provided “as
is” and “as available.” None of the Agents or any of their respective officers,
directors, employees, agents, advisors or representatives warrant the accuracy,
adequacy, or completeness of the Approved Electronic Communications or the
Platform and each expressly disclaims liability for errors or omissions in the
Platform and the Approved Electronic Communications. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects is made by any of the Agents or any
of their respective officers, directors, employees, agents, advisors or
representatives in connection with the Platform or the Approved Electronic
Communications.


(f)    Each of the Loan Parties, the Lenders and the Agents agree that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Administrative
Agent’s customary document retention procedures and policies.


9.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.


9.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Term Loans and the other extensions of credit hereunder.


    


-86-
        

--------------------------------------------------------------------------------





9.5    Payment of Expenses and Taxes. The Borrower agrees (a) to pay or
reimburse each of the Administrative Agent and the Collateral Agent for all its
reasonable out-of-pocket costs and expenses reasonably incurred in connection
with (i) the development, negotiation, preparation, execution and delivery of
this Agreement and any other documents prepared in connection herewith or
therewith, including any amendment, supplement or modification to any of the
foregoing and (ii) the consummation and administration of the transactions
contemplated hereby and thereby, and the reasonable fees and disbursements of
one counsel to the Administrative Agent, the Collateral Agent and the Arrangers,
taken as a whole (and, to the extent necessary, one local counsel in each
relevant jurisdiction for all such entities, taken as a whole and, solely in the
case of an actual or potential conflict of interest, one additional local
counsel in each relevant jurisdiction to the affected entities similarly
situated, taken as a whole), and security interest filing and recording fees and
expenses, (b) to pay or reimburse the Administrative Agent, the Collateral Agent
and each Lender for all its reasonable costs and expenses reasonably incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents following the
occurrence and during the continuance of an Event of Default, including without
limitation, the reasonable fees and disbursements of one counsel to the
Administrative Agent, the Collateral Agent and the Lenders and each of their
respective affiliates, taken as a whole (and, to the extent reasonably
necessary, one local counsel in each relevant jurisdiction for all such
entities, taken as a whole, and, solely in the case of an actual or potential
conflict of interest, one additional local counsel in each relevant jurisdiction
to the affected entities similarly situated, taken as a whole), (c) to pay, and
indemnify and hold harmless each Lender, each Arranger, the Collateral Agent and
the Administrative Agent from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes, if any, which may be payable or determined to be payable
in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents (without
duplication to payments made pursuant to Section 2.19) and (d) to pay, and
indemnify and hold harmless each Lender, each Arranger, the Collateral Agent,
the Administrative Agent and each of their respective Affiliates, directors,
officers, employees, representatives, partners and agents (each, an
“Indemnitee”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance, preservation of rights and administration of
this Agreement, the other Loan Documents or the use of the proceeds of the Term
Loans or any of the foregoing relating to the violation of, noncompliance with
or liability under, any Environmental Law applicable to the operations of the
Loan Parties or any of their respective properties and the reasonable fees and
expenses of one legal counsel for the Indemnitees taken as a whole in connection
with claims, actions or proceedings by any Indemnitee against any Loan Party
under any Loan Document (all the foregoing in this clause (d), collectively, the
“indemnified liabilities”); provided that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to indemnified liabilities to the
extent (x) determined by the final judgment of a court of competent jurisdiction
to have resulted from the bad faith, gross negligence or willful misconduct of
such Indemnitee or any of such Indemnitee’s Related Persons, (y) resulting from
a material breach by such Indemnitee or any of such Indemnitee’s Related Persons
of its material obligations under this Agreement or the other Loan Documents or
(z) related to any dispute solely among Indemnitees other than any claims
against any Indemnitee in its capacity or in fulfilling its role as an Agent, an
Arranger or any similar role under this Agreement and the other Loan Documents
and other than any claims involving any act or omission on the part of the
Borrower or its Subsidiaries; provided, further, that the Borrower shall in no
event be responsible for consequential, indirect, special or punitive damages to
any Indemnitee pursuant to this Section 9.5 except such consequential, indirect,
special or punitive damages required to be paid by such Indemnitee in respect of
any indemnified liabilities. Without limiting the foregoing, and to the extent
permitted by applicable law, the Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee related to the


-87-
        

--------------------------------------------------------------------------------





indemnified liabilities. To the extent permitted by applicable law, no Loan
Party nor any of their respective Subsidiaries shall assert, and each Loan Party
hereby waives, on behalf of itself and its Subsidiaries, any claim against each
Lender, each Arranger, each Agent and their respective affiliates, directors,
officers, employees, attorneys, representatives, agents or sub-agents, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) (whether or not the claim therefor is
based on contract, tort or duty imposed by any applicable legal requirement)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any Loan Document or any agreement or instrument contemplated
hereby or thereby or referred to herein or therein, the transactions
contemplated hereby or thereby, any Term Loan or the use of the proceeds thereof
or any act or omission or event occurring in connection therewith, and each Loan
Party hereby waives, releases and agrees, on behalf of themselves and each of
their respective Subsidiaries, not to sue upon any such claim or any such
damages, whether or not accrued and whether or not known or suspected to exist
in its favor. All amounts due under this Section 9.5 shall be payable not later
than 10 days after written demand therefor. Statements payable by the Borrower
pursuant to this Section 9.5 shall be submitted to the Treasurer of the Borrower
(Telecopy No. 713-353-9137), at the address of the Borrower set forth in Section
9.2 (with copies (which shall not constitute notice) to the Associate General
Counsel of the Borrower at the respective addresses set forth in Section 9.2),
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Administrative Agent. The agreements in this
Section shall survive repayment of the Term Loans and all other amounts payable
hereunder.


9.6    Successors and Assigns; Participations.


(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted, except that (i) unless otherwise permitted by Section 6.3, the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.


(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (other than a Disqualified Lender)
(each, an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Commitments and the respective
tranche of Term Loans at the time owing to it) with the prior written consent
of:


(A)    the Borrower (such consent not to be unreasonably withheld, delayed or
conditioned); provided that no consent of the Borrower shall be required for an
assignment to a Lender, an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Section 7.1(a), (b), (i) (in the case of
the Borrower only) or (j) (in the case of the Borrower only) has occurred and is
continuing, any other Person; and
(B)    the Administrative Agent (such consent not to be unreasonably withheld,
delayed or conditioned), provided that no consent of the Administrative Agent
shall be required for an assignment to a Lender, an affiliate of a Lender or an
Approved Fund.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Term Loans of the respective tranche, the amount of the Term
Loans of the assigning Lender subject to each such assignment (determined as of
the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower


-88-
        

--------------------------------------------------------------------------------





shall be required if an Event of Default under Section 7(a), Section 7.1(b),
Section 7.1(i) (in the case of Borrower only) or Section 7(j) (in the case of
the Borrower only) has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;
(B)    (1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (although the Borrower shall not be responsible
for the payment of the recordation fee unless the Borrower has chosen to replace
a Lender pursuant to Section 2.26) and (2) the assigning Lender shall have paid
in full any amounts owing by it to the Administrative Agent;
(C)    the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire in which the Assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws; and
(D)    except as provided in Section 2.28 or in Section 9.6(f), none of the Loan
Parties, their respective Affiliates or any natural person shall be an Assignee
hereunder.
For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance, the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
2.18, 2.19, 2.20 and 9.5 for the period of time in which it was a Lender
hereunder. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.6 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Term Commitments of, and principal amount (and
interest amounts) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice. Any assignment of any Term Loan shall be effective only
upon appropriate entries with respect thereto being made in the Register.
    


-89-
        

--------------------------------------------------------------------------------





(v)    Upon its receipt of an Assignment and Acceptance (executed via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually)), by a transferor
Lender and an Assignee, as the case may be (and, in the case of an Assignee that
is not then a Lender, by the Administrative Agent and the Borrower to the extent
required under paragraph (c) above), together with payment to the Administrative
Agent by the transferor Lender or the Assignee of a recordation and processing
fee of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent), the Administrative Agent shall (i) promptly accept such
Assignment and Acceptance, (ii) on the effective date of such transfer
determined pursuant thereto record the information contained therein in the
Register and (iii) give notice of such acceptance and recordation to the
transferor Lender, the Assignee and the Borrower.
(vi)    Notwithstanding anything to the contrary contained in Section 9.6(b), no
consent of the Administrative Agent (and no processing and recordation fee or
administrative questionnaire) shall be required to be obtained, paid or
delivered (as the case may be) for any assignment of Term Loans in any principal
amount as part of a purchase of such Term Loans in accordance with Section 2.28.
(c)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, sell participations to one or more banks or other entities (other than
any Disqualified Lender) (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Term Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and any other Loan Document or to otherwise exercise its voting
righting rights under this Agreement and any other Loan Document; provided that
such agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 9.1(a) and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20
(subject to the requirements and limitations of such sections and Section 2.26)
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section (it being understood that
the documentation required under Section 2.19(e) shall be delivered solely to
the participating Lender). To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 9.7(a) as though it were a
Lender.
(i)A Participant shall not be entitled to receive any greater payment under
Section 2.18, 2.19 or 2.20 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent that any entitlement to a greater payment results from a change in
any Requirement of Law arising after such Participant became a Participant.
(ii)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Term Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary; provided that no Lender shall have
the obligation to disclose all or a portion of the Participant Register
(including the identity of the Participant or any information relating to a
Participant’s interest in any Loans or other obligations under any Loan


-90-
        

--------------------------------------------------------------------------------





Document) to any Person expect to the extent that such disclosure is necessary
to establish that any Loans are in registered form for U.S. federal income tax
purposes.


(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.


(e)    Subject to Section 9.15, the Borrower authorizes each Lender to disclose
to any Transferee and any prospective Transferee (in each case which agrees to
comply with the provisions of Section 9.15 or confidentiality requirements no
less restrictive on such prospective transferee than those set forth in Section
9.15) any and all financial information in such Lender’s possession concerning
the Borrower and its Affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or any other Loan Document or
which has been delivered to such Lender by or on behalf of the Borrower in
connection with such Lender’s credit evaluation of the Borrower and its
Affiliates prior to becoming a party to this Agreement.


(f)    Notwithstanding anything to the contrary contained herein, any Lender may
assign all or any portion of its Loans hereunder to the Borrower or any of its
Subsidiaries or Affiliates; provided that:


(i)    upon the effectiveness of any such assignment (or contribution of Loans
to the capital of the Borrower by an Affiliate thereof which shall occur
substantially concurrently with the assignment to an Affiliate of the Borrower),
such Loans shall be retired, and shall be deemed cancelled and not outstanding
for all purposes under this Agreement; and


(ii)    no Default or Event of Default shall exist or be continuing.


Each Lender acknowledges and agrees that in connection with each Assignment and
Acceptance pursuant to this Section 9.6(f), (i) the Borrower then may have, and
later may come into possession of Excluded Information, (ii) such Lender has
independently and without reliance on the Borrower or any of its Subsidiaries or
Affiliates made such Lender’s own analysis and determined to enter into an
assignment of such Term Loans and to consummate the transactions contemplated
thereby notwithstanding such Lender’s lack of knowledge of the Excluded
Information and (iii) the Borrower and its Subsidiaries shall have no liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against the Borrower and its
Subsidiaries, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information. Each Lender further acknowledges that
the Excluded Information may not be available to the Administrative Agent or the
other Lenders hereunder. Each Lender which assigns Term Loans pursuant to this
Section 9.6(f) agrees to the provisions of the two preceding sentences, and
agrees that they shall control, notwithstanding any inconsistent provision
hereof or in any Assignment and Acceptance.


    


-91-
        

--------------------------------------------------------------------------------





(g)    The Borrower, on behalf of itself and its Affiliates and the Lenders,
expressly acknowledges that the Administrative Agent (in its capacity as such or
as an arranger, bookrunner or other agent hereunder) shall not have any
obligation to monitor whether assignments or participations are made to
Disqualified Lenders and none of the Borrower, the Lenders or any of their
respective Affiliates will bring any claim to such effect. The Administrative
Agent shall have the right to disclose the list of Disqualified Lenders to any
Lender requesting the same.


9.7    Adjustments; Setoff.


(a)    Except to the extent that this Agreement, any other Loan Document or a
court order expressly provides or permits for payments to be allocated to a
particular Lender or to the Lenders, if any Lender (a “Benefited Lender”) shall
receive any payment of all or part of the Obligations owing to it (other than in
connection with an assignment or participation made pursuant to Section 9.6 or
in connection with an Auction that is permitted under Section 2.28), or receive
any collateral in respect thereof (whether voluntarily or involuntarily, by
setoff, pursuant to events or proceedings of the nature referred to in
Section 7.1(i) or (j), or otherwise), in a greater proportion than any such
payment to or collateral received by any other Lender, if any, in respect of the
Obligations owing to such other Lender, such Benefited Lender shall purchase for
cash from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral
ratably with each of the Lenders; provided that if all or any portion of such
excess payment or benefits is thereafter recovered from such Benefited Lender,
such purchase shall be rescinded, and the purchase price and benefits returned,
to the extent of such recovery, but without interest. Notwithstanding anything
to the contrary contained in this Section 9.7(a), no purchase or assignment of
Term Loans in connection with an Auction that is permitted under Section 2.28 or
Section 9.6(f) (and no payment made or cancellation of such Term Loans in
connection therewith) and no extension of Term Loans that is permitted under
Section 2.27 shall constitute a payment of any of such Term Loans for purposes
of this Section 9.7.


(b)    In addition to any rights and remedies of the Lenders provided by law and
subject to the terms of the Pledge and Security Agreement, each Lender shall
have the right, without notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon any
Obligations becoming due and payable by the Borrower (whether at the stated
maturity, by acceleration or otherwise), to apply to the payment of such
Obligations, by setoff or otherwise, any and all deposits (general or special,
time or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of the Borrower. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent after any
such application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such application.


9.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.


9.9.    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




-92-
        

--------------------------------------------------------------------------------





9.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.


9.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


9.12    Submission To Jurisdiction; Waivers.
  
(a)    Subject to clause (b)(iii) of this Section 9.12, each party hereto hereby
irrevocably and unconditionally submits for itself and its property in any legal
action or proceeding relating to this Agreement and the other Loan Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States for the Southern District of
New York, and appellate courts from any thereof, in each case that are located
in the Borough of Manhattan, The City of New York;


(b)    The Borrower hereby irrevocably and unconditionally:


(i)    agrees that any such action or proceeding shall be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;


(ii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;


(iii)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right of any
Agent, any Arranger or any Lender to sue in any other jurisdiction; and


(iv)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
9.13    Acknowledgements. The Borrower hereby acknowledges that:


(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    notwithstanding the provisions of this Agreement or any of the other Loan
Documents and the Arrangers shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement and the other Loan Documents;
(c)    the Agents, the Arrangers, the Lenders and their Affiliates may have
economic interests that conflict with those of the Borrower; and


-93-
        

--------------------------------------------------------------------------------





(d)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
9.14    Releases of Guarantees and Liens.


(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, each of the Administrative Agent and the Collateral Agent is
hereby irrevocably authorized by each Lender (and each such Lender hereby
expressly consents) (without requirement of notice to or consent of any Lender
except as expressly required by Section 9.1(a)) to take any action reasonably
requested by the Borrower having the effect of releasing any Collateral or
Guarantor from its guarantee obligations (i) that has been consented to in
accordance with Section 9.1(a) or in connection with any sale, transfer or other
disposition of any Collateral or Guarantor to a Person that is not a Loan Party,
including as a result of any investments of Collateral in non-Guarantor
Subsidiaries to the extent not prohibited by the Loan Documents, (ii) to the
extent any such release is permitted at such time pursuant to any applicable
intercreditor agreement and/or the applicable Security Document or (iii) under
the circumstances described in paragraphs (b) or (c) below (and, upon the
consummation of any such transaction in preceding clause (i), (ii) or (iii),
such Collateral shall be disposed of free and clear of all Liens under the
Security Documents and/or such Guarantor shall be released from its obligations
under the Loan Documents).


(b)    At such time as the Term Loans and the other Obligations under the Loan
Documents (other than obligations under or in respect of Swap Agreements or Cash
Management Agreements) shall have been paid in full and all Commitments of the
Lenders have expired or terminated, the Collateral shall be released from the
Liens created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.


(c)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Lenders hereby agree, and each of the Administrative Agent
and the Collateral Agent is hereby irrevocably authorized by each Lender
(without requirement of notice to or consent of any Lender) to take any action
required by the Borrower having the effect of releasing a Guarantor from its
guarantee obligations under the Guaranty Agreement and as a Grantor under the
Security Documents if (i) such Guarantor constitutes (or becomes) an Excluded
Subsidiary and is not required to be a Guarantor of the Term Loans pursuant to
Section 5.8, (ii) all or substantially all of the assets of such Guarantor have
been sold or otherwise disposed of (including by way of merger or consolidation)
to a Person that is not a Borrower or a Guarantor or (iii) such Guarantor has
been liquidated or dissolved.


(d)    In connection with any release of Collateral of the type described above
in clause (a) or (c) notwithstanding anything to the contrary contained herein
or in any other Loan Document, each of the Administrative Agent and the
Collateral Agent is hereby irrevocably authorized by each Lender (and each such
Lender hereby expressly consents) (without requirement of notice to or consent
of any Lender except as expressly required by Section 9.1(a)) to take any action
with respect to the Collateral requested by the Borrower to the extent necessary
to permit such release or other transaction, including without limitation,
directing the Collateral Agent to execute agreements with respect to any
Collateral, upon the delivery to the Administrative Agent and Collateral Agent
of a certificate signed by an officer of the Borrower stating that such action
and the release of the Collateral or other transaction, as applicable, is
permitted by each Loan Document.


9.15    Confidentiality. Each Agent, each Arranger and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party,
the Administrative Agent or any Lender pursuant to or in connection with this
Agreement; provided that nothing herein shall prevent any Agent, any Arranger or
any


-94-
        

--------------------------------------------------------------------------------





Lender from disclosing any such information (a) to the Administrative Agent, any
other Lender or any affiliate thereof (so long as such affiliate agrees to be
bound by the provisions of this Section 9.15), (b) subject to an agreement to
comply with provisions no less restrictive than this Section 9.15, to any actual
or prospective Transferee or any direct or indirect counterparty to any Swap
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, officers, agents, attorneys, accountants, partners and
other professional advisors or those of any of its affiliates, (d) upon the
request or demand, or in accordance with the requirements (including reporting
requirements), of any Governmental Authority having jurisdiction over such
Lender, provided that to the extent permitted by law, such Lender shall promptly
notify the applicable Loan Party of such disclosure (except with respect to any
audit or examination conducted by bank accountants or any governmental bank
authority exercising examination or regulatory authority), (e) in response to
any order of any court or other Governmental Authority or as may otherwise be
required pursuant to any Requirement of Law or other legal process, provided
that to the extent permitted by law, such Lender shall promptly notify the
applicable Loan Party of such disclosure (except with respect to any audit or
examination conducted by bank accountants or any governmental bank authority
exercising examination or regulatory authority), (f) if requested or required to
do so in connection with any litigation or similar proceeding; provided that to
the extent permitted by law, such Lender shall promptly notify the applicable
Loan Party of such disclosure, (g) to the extent such information has been
independently developed by such Lender or that has been publicly disclosed other
than in breach of this Agreement, (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document.


Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by the Borrower or the Administrative Agent pursuant
to, or in the course of administering this Agreement or the other Loan
Documents, will be syndicate-level information, which may (except as provided in
the following paragraph) contain material non-public information concerning the
Borrower and its Affiliates and their related parties or their respective
securities. Accordingly, each Lender confirms to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information, (ii) it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including Federal and state securities laws and
(iii) it will handle such material non-public information in accordance with
those procedures and applicable law, including Federal and state securities
laws.
The Borrower acknowledges that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its subsidiaries or their securities) (each, a
“Public Lender”) and, if documents required to be delivered pursuant to Section
5.1 or 5.2 or otherwise are being distributed through the Platform, the Borrower
agrees to designate those documents or other information that are suitable for
delivery to the Public Lenders as such. Any document that the Borrower has
indicated contains non-public information shall not be posted on that portion of
the Platform designated for such Public Lenders. If the Borrower has not
indicated whether a document delivered pursuant to Section 5.1 or 5.2 contains
non-public information, the Administrative Agent reserves the right to post such
document or notice solely on that portion of the Platform designated for Lenders
who wish to receive material nonpublic information with respect to the Borrower,
its Subsidiaries and their securities. The Borrower acknowledges and agrees that
copies of the Loan Documents may be distributed to Public Lenders (unless the
Borrower promptly notifies the Administrative Agent that any such document
contains material non-public information with respect to the Borrower or its
securities).
    


-95-
        

--------------------------------------------------------------------------------





9.16    WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT, THE
COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE
TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.


9.17    U.S.A. PATRIOT Act. Each Lender that is subject to the requirements of
the PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the PATRIOT Act. The Borrower
shall, and shall cause each of its Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by each Lender and the Administrative Agent to maintain
compliance with the PATRIOT Act.


9.18    No Fiduciary Duty. Each Agent, each Lender, the Arrangers and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Borrower,
its stockholders and/or its affiliates. The Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, its stockholders or its affiliates, on the
other. The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and (ii)
in connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower, its
stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person. The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto. None of the Arrangers
identified on the cover page or signature pages of this Agreement shall have any
rights, powers, obligations, liabilities, responsibilities or duties under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Lender hereunder. Without limiting any other provision of this
Article, none of such Arrangers in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender, the
Administrative Agent or any other Person by reason of this Agreement or any
other Loan Document.


9.19    Certain ERISA Matters.


(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of the Administrative Agent, the Co-Managers, the Joint
Lead Arrangers, the Joint Bookrunners and each of their Affiliates, and not, for
the avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Term Loans or the Term Commitments,




-96-
        

--------------------------------------------------------------------------------





(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
95-60 (a class exemption for certain transactions involving insurance company
general accounts), PTE 90-1 (a class exemption for certain transactions
involving insurance company pooled separate accounts), PTE 91-38 (a class
exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Lender’s entrance into,
participation in, administration of and performance of the Term Loans, the Term
Commitments and this Agreement,


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Term Loans, the Term
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Term Loans, the Term Commitments and
this Agreement satisfies the requirements of sub-sections (b) through (g) of
Part I of PTE 84-14 and (D) to the best knowledge of such Lender, the
requirements of subsection (a) of Part I of PTE 84-14 are satisfied with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement, or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Co-Managers, the Joint Lead Arrangers, the Joint
Bookrunners and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that:


(i)    none of the Administrative Agent, the Co-Managers, the Joint Lead
Arrangers, the Joint Bookrunners or any of their Affiliates is a fiduciary with
respect to the assets of such Lender (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto),


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is
independent (within the meaning of 29 CFR § 2510.3-21) and is a bank, an
insurance carrier, an investment adviser, a broker-dealer or other Person that
holds, or has under management or control, total assets of at least $50 million,
in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is
capable of evaluating investment risks independently, both in general and with
regard to particular transactions and investment strategies (including in
respect of the Obligations),


    


-97-
        

--------------------------------------------------------------------------------





(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Term Loans, the Term Commitments and this Agreement is a
fiduciary under ERISA or the Code, or both, with respect to the Term Loans, the
Term Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and


(v)    no fee or other compensation is being paid directly to any of the
Administrative Agent, the Co-Managers, the Joint Lead Arrangers, the Joint
Bookrunners or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Term Loans, the Term
Commitments or this Agreement.


(c)    Each of the Administrative Agent, the Co-Managers, the Joint Lead
Arrangers and the Joint Bookrunners hereby informs the Lenders that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Term Loans, the Term Commitments
and this Agreement, (ii) may recognize a gain if it extended the Term Loans or
the Term Commitments for an amount less than the amount being paid for an
interest in the Term Loans or the Term Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.


9.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments
of ownership in such EEA Financial Institution, its parent undertaking, or a
bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


    


-98-
        

--------------------------------------------------------------------------------





(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
***








-99-
        

--------------------------------------------------------------------------------






IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.
 
BORROWER:
 
 
 
 
CALPINE CONSTRUCTION FINANCE COMPANY, L.P.
 
 
 
 
By:
  /s/ ZAMIR RAUF
 
 
Name: Zamir Rauf
Title: Chief Financial Officer





[Signature Page to Credit Agreement]





--------------------------------------------------------------------------------







 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as Administrative Agent, Collateral Agent and a Lender
 
 
 
 
 
 
By:
  /s/ MIKHAIL FAYBUSOVICH
 
 
Name: Mikhail Faybusovich
Title: Authorized Signatory

 
By:
  /s/ WARREN VAN HEYST
 
 
Name: Warren Van Heyst
Title: Authorized Signatory







[Signature Page to Credit Agreement]









--------------------------------------------------------------------------------










Schedule 1.1A
Term Commitment Amounts






COMMITMENT PARTY
TERM B COMMITMENT AMOUNT
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
$1,000,000,000








--------------------------------------------------------------------------------





Schedule 1.1B
Mortgaged Properties1 


Owner on Effective Date
Common Name and Address
Calpine Construction Finance Company, L.P.
Magic Valley Energy Center


3333 North McColl Road
Edinburg, TX 78541-8804
Hidalgo County, Texas
Calpine Construction Finance Company, L.P.
Westbrook Energy Center

60 Eisenhower Drive
P.O. Box 616
Westbrook, ME 04092
Cumberland County, Maine
Jack A. Fusco Energy Center, LLC
Brazos Valley Energy Center

3440 Lockwood Road
Richmond, TX 77469
Fort Bend County, Texas
Calpine Bosque Energy Center, LLC
Bosque Energy Center

557 Bosque County Road 3610
Clifton, TX 76634
Bosque County, Texas and
Hill County, Texas
Guadalupe Power Partners, LP
Guadalupe

5740 Weil Road
Marion, TX 78124
Guadalupe County, TX
Calpine Fore River Energy Center, LLC
Fore River Energy Center

9 Bridge Street
North Weymouth, MA 02191
Norfolk County, MA



_________________________


1 The Mortgage and related documentation under Section 5.10 hereof shall be
delivered within 90 days after the Effective Date (or such longer period as the
Administrative Agent may agree in its sole discretion).











--------------------------------------------------------------------------------





Schedule 3.6
Subsidiaries


Legal Name 
Jurisdiction of Organization
Calpine Construction
Finance Company, L.P.
Ownership


Other Loan Party Ownership (if any)
Calpine Bosque Energy Center, LLC
Ontario, Canada
100
%
 
Calpine Fore River Energy Center, LLC
Delaware
100
%
 
Calpine Guadalupe GP, LLC
Delaware
100
%
 
Calpine Guadalupe LP, LLC
Delaware
100
%
 
Guadalupe Power Partners, LP
Delaware
0%


Calpine Guadalupe GP, LLC - 1%




Calpine Guadalupe LP, LLC - 99%
Jack A. Fusco Energy Center, LLC
Delaware
100
%
 
Westbrook Energy Center, LLC
Delaware
100
%
 






--------------------------------------------------------------------------------











Schedule 4.2
Effective Date Loan Documents




1.    Pledge and Security Agreement
2.    Guaranty Agreement
3.    Perfection Certificate
4.    Partnership Interest Pledge Agreement























--------------------------------------------------------------------------------






EXHIBIT A-1
FORM OF BORROWER’S
EFFECTIVE DATE CERTIFICATE
December 15, 2017
Reference is hereby made to the Credit Agreement, dated as of December 15, 2017
(in effect on the date hereof, the “Credit Agreement”), among Calpine
Construction Finance Company, L.P., a Delaware limited partnership (the
“Borrower”), the Lenders party thereto and Credit Suisse AG, Cayman Islands
Branch (“CS”), as Administrative Agent. Unless otherwise defined herein,
capitalized terms are used herein as defined in the Credit Agreement.
Pursuant to Section 4.1(c) of the Credit Agreement, the undersigned Chief Legal
Officer and Corporate Secretary of the Borrower hereby certifies, solely in such
person’s capacities as Chief Legal Officer and Corporate Secretary, and not
individually, as follows:
1.    The representations and warranties of the Borrower set forth in each of
the Loan Documents to which it is a party are true and correct in all material
respects on and as of the date hereof with the same effect as if made on and as
of the date hereof (unless stated to relate to a specific earlier date, in which
case, such representations and warranties were true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).
2.    No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the making of the Term Loans to be made on
the date hereof and the use of proceeds thereof.
3.    The condition precedent set forth in Section 4.1(d) of the Credit
Agreement was satisfied as of the Effective Date.
4.    There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Borrower, nor has any other event occurred
adversely affecting or threatening the continued partnership existence of the
Borrower.
5.    Attached hereto as Exhibit A are true and complete copies of certain
resolutions duly adopted by the General Partner of the Borrower as of December
15, 2017, such resolutions have not in any way been amended, modified, revoked
or rescinded, have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect and are the only
partnership proceedings of the Borrower now in force relating to or affecting
the matters referred to therein.
6.    Attached hereto as Exhibit B are true and complete copies of the limited
partnership agreement of the Borrower as in effect on the date hereof together
with all amendments thereto adopted through the date hereof.
7.    Attached hereto as Exhibit C are true and complete copies of the
certificate of limited partnership of the Borrower as in effect on the date
hereof together with all amendments thereto adopted through the date hereof that
are certified by the relevant authority of the jurisdiction of organization of
the Borrower.


EXHIBIT A-1-1




        

--------------------------------------------------------------------------------





8.    Attached hereto as Exhibit D is a true and complete copy of the good
standing certificate of the Borrower that is certified by the relevant authority
of the jurisdiction of organization of the Borrower.
9.    The following persons are now duly elected and qualified officers of the
Borrower on the date hereof holding the offices indicated next to their
respective names below, and the signatures appearing opposite their respective
names below are the true and genuine signatures of such officers, and each such
officer is duly authorized to execute and deliver on behalf of the Borrower each
of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Borrower pursuant to the Loan Documents to which
it is a party.
(Incumbency and specimen signature pages follow)


EXHIBIT A-1-2




        

--------------------------------------------------------------------------------







Incumbency and Specimen Signature for the Borrower


Name
 
Office
 
Signature
 
 
 
 
 
John B. (Thad) Hill
 
President
 
 
 
 
 
 
 
W. Thaddeus Miller
 
Corporate Secretary and Chief Legal Officer
 
 
 
 
 
 
 
Zamir Rauf
 
Chief Financial Officer
 
 
 
 
 
 
 





INCUMBENCY - BORROWER EFFECTIVE DATE CERTIFICATE
EXHIBIT A-1-3






        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.
 
 
 
 
By:
 
 
 
Name: W. Thaddeus Miller
Title: Corporate Secretary and Chief Legal Officer



BORROWER EFFECTIVE DATE CERTIFICATE - SIGNATURE PAGE
EXHIBIT A-1-4








        

--------------------------------------------------------------------------------





EXHIBIT A TO EFFECTIVE DATE CERTIFICATE
[Resolutions]




EXHIBIT A-1-5






        

--------------------------------------------------------------------------------





EXHIBIT B TO EFFECTIVE DATE CERTIFICATE
[Limited Partnership Agreement]




EXHIBIT A-1-6








        

--------------------------------------------------------------------------------





EXHIBIT C TO EFFECTIVE DATE CERTIFICATE
[Certificate of Limited Partnership]






EXHIBIT A-1-7








        

--------------------------------------------------------------------------------





EXHIBIT D TO EFFECTIVE DATE CERTIFICATE
[Good Standing Certificate]






EXHIBIT A-1-8






        

--------------------------------------------------------------------------------






EXHIBIT A-2
FORM OF GUARANTORS’
EFFECTIVE DATE CERTIFICATE
December 15, 2017
Reference is hereby made to the Credit Agreement, dated as of December 15, 2017
(in effect on the date hereof, the “Credit Agreement”), among Calpine
Construction Finance Company, L.P., a Delaware limited partnership (the
“Borrower”), the Lenders party thereto and Credit Suisse AG, Cayman Islands
Branch (“CS”), as Administrative Agent. Unless otherwise defined herein,
capitalized terms are used herein as defined in the Credit Agreement.
Pursuant to Section 4.1(c) of the Credit Agreement, the undersigned Responsible
Officer of each Loan Party set forth on Schedule I attached hereto (each, a
“Certifying Loan Party”) hereby certifies, solely in such person’s capacity as a
Responsible Officer of each such Certifying Loan Party and not individually, as
follows:
1.    The representations and warranties of each Certifying Loan Party set forth
in each of the Loan Documents to which it is a party are true and correct in all
material respects on and as of the date hereof with the same effect as if made
on and as of the date hereof (unless stated to relate to a specific earlier
date, in which case, such representations and warranties were true and correct
in all material respects as of such earlier date) (it being understood that any
representation or warranty that is qualified as to materiality or Material
Adverse Effect shall be correct in all respects).
2.    No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the making of the Term Loans to be made on
the date hereof and the use of proceeds thereof.
3.    The condition precedent set forth in Section 4.1(d) of the Credit
Agreement was satisfied as of the Effective Date.
4.    There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against any Certifying Loan Party, nor has any other event
occurred adversely affecting or threatening the continued corporate, limited
liability company or partnership existence, as the case may be, of any
Certifying Loan Party.
5.    Attached hereto as Exhibit A are true and complete copies of certain
resolutions duly adopted by the board of directors or other applicable governing
body of such Certifying Loan Parties as of December 15, 2017; such resolutions
have not in any way been amended, modified, revoked or rescinded, have been in
full force and effect since their adoption to and including the date hereof and
are now in full force and effect and are the only corporate, limited liability
company or partnership proceedings, as applicable, of each Certifying Loan Party
now in force relating to or affecting the matters referred to therein.
6.    Attached hereto as Exhibit B are true and complete copies of the by-laws,
limited partnership agreements, operating agreements, limited liability
partnership agreements or limited liability company agreements, as applicable,
of each Certifying Loan Party as in effect on the date hereof together with all
amendments thereto adopted through the date hereof.


EXHIBIT A-2-1




        

--------------------------------------------------------------------------------





7.    Attached hereto as Exhibit C are true and complete copies of the
certificate of incorporation, certificate of limited partnership, certificate of
limited liability partnership or certificate of formation, as applicable, of
each Certifying Loan Party as in effect on the date hereof together with all
amendments thereto adopted through the date hereof that are certified by the
relevant authority of the jurisdiction of organization of each Certifying Loan
Party.
8.    Attached hereto as Exhibit D are true and complete copies of the good
standing certificate of each Certifying Loan Party that is certified by the
relevant authority of the jurisdiction of organization of each Certifying Loan
Party.
9.    The undersigned is duly authorized to execute and deliver on behalf of
each Certifying Loan Party each of the Loan Documents to which it is a party and
any certificate or other document to be delivered by each Certifying Loan Party
pursuant to the Loan Documents to which it is a party.
(Incumbency and specimen signature pages follow)




EXHIBIT A-2-2




        

--------------------------------------------------------------------------------







Incumbency and Specimen Signature for the Certifying Loan Parties listed on
Schedule I


Name
 
Office
 
Signature
 
 
 
 
 
John B. (Thad) Hill
 
President
 
 
 
 
 
 
 
W. Thaddeus Miller
 
Corporate Secretary and Chief Legal Officer
 
 
 
 
 
 
 
Zamir Rauf
 
Chief Financial Officer
 
 
 
 
 
 
 



INCUMBENCY - GUARANTORS’ EFFECTIVE DATE CERTIFICATE
EXHIBIT A-2-3






        

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has signed and delivered this certificate as
of the date first written above.
 
 
 
 
By:
 
 
 
Name: W. Thaddeus Miller
Title: Chief Legal Officer and Corporate Secretary





GUARANTORS’ EFFECTIVE DATE CERTIFICATE - SIGNATURE PAGE
EXHIBIT A-2-4








        

--------------------------------------------------------------------------------





SCHEDULE I
Name of Guarantors
Calpine Bosque Energy Center, LLC
Calpine Fore River Energy Center, LLC
Calpine Guadalupe GP, LLC
Calpine Guadalupe LP, LLC
Guadalupe Power Partners, LP
Jack A. Fusco Energy Center, LLC
Westbrook Energy Center, LLC


EXHIBIT A-2-5






        

--------------------------------------------------------------------------------





EXHIBIT A TO EFFECTIVE DATE CERTIFICATE
[Resolutions]




EXHIBIT A-2-6






        

--------------------------------------------------------------------------------





EXHIBIT B TO EFFECTIVE DATE CERTIFICATE
[By-Laws, Operating Agreements, Limited Liability Company Agreements, Limited
Partnership Agreements and Limited Liability Partnership Agreements]






EXHIBIT A-2-7








        

--------------------------------------------------------------------------------





EXHIBIT C TO EFFECTIVE DATE CERTIFICATE
[Certificate of Incorporation, Certificate of Formation, Certificate of Limited
Liability Partnership and/or Certificate of Limited Partnership]








EXHIBIT A-2-8








        

--------------------------------------------------------------------------------





EXHIBIT D TO EFFECTIVE DATE CERTIFICATE
[Good Standing Certificate]






EXHIBIT A-2-9








        

--------------------------------------------------------------------------------






EXHIBIT B
FORM OF NOTICE OF BORROWING
Dated: ____________, 20__
Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent
Eleven Madison Avenue, 23rd Floor
New York, NY 10010


Attention: Loan Operations - Agency Manager
Fascimile: (212) 322-2291
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December 15, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms not defined herein shall
have the meanings as defined in the Credit Agreement), among the undersigned, as
Borrower, the Lenders named therein, Credit Suisse AG, Cayman Islands Branch
(“CS”), as Administrative Agent. Pursuant to Section 2.2 of the Credit
Agreement, the Borrower hereby requests a Borrowing of the Term Loans under the
Credit Agreement, and in that connection the Borrower specifies the following
information with respect to such Borrowing:


1.    The Business Day of the proposed Borrowing is _________.1     
2.    The aggregate principal amount of the proposed Borrowing is $_______.2 
3.    The Term Loans to be made pursuant to the proposed Borrowing shall be
initially maintained as [Base Rate Loans] [Eurodollar Loans].
4.    [The initial Interest Period for the proposed Borrowing is [one month]
[two months] [three months] [six months] [nine months] [twelve months].3    
5.    Account to which the funds will be deposited: _________.
The Borrower hereby certifies to the Administrative Agent and the Lenders by
execution hereof that:
_________________________
1
Shall be at least three Business Days after the date hereof for Eurodollar
Loans, or the same Business Day for Base Rate Loans.

2 
Not less than $5,000,000 for a Eurodollar Loan (or $1,000,000 in the case of a
Base Rate Loan) and an integral multiple of $1,000,000 in excess thereof.

3 
To be included for a proposed Borrowing of Eurodollar Loans.

EXHIBIT B-1





--------------------------------------------------------------------------------







1.    All representations and warranties contained in the Credit Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the Effective Date with the same effect as if made on and as of such
date (unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).
2.    No Default or Event of Default has occurred and is continuing as of the
Effective Date or after giving effect to the making of the Term Loans made on
the Effective Date.
The Borrower agrees that, if prior to the Effective Date any of the foregoing
certifications shall cease to be true and correct, the Borrower shall forthwith
notify the Administrative Agent thereof in writing (any such notice, a
“Non-Compliance Notice”). Except to the extent, if any, that prior to the
Effective Date the Borrower shall deliver a Non-Compliance Notice to the
Administrative Agent, each of the foregoing certifications shall be deemed to be
made additionally on the date of issuance as if made on such date.
[remainder of page intentionally left blank]


EXHIBIT B-2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Borrowing as of
the date first written above.
CALPINE CONSTRUCTION FINANCE COMPANY, L.P.
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 



Borrowing Certificate
EXHIBIT B-3





--------------------------------------------------------------------------------





EXHIBIT C
[FORM OF]
ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex I attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable Requirements of
Law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). In the case where the Assigned Interest covers all of
the Assignor’s rights and obligations under the Credit Agreement, the Assignor
shall cease to be a party thereto but shall continue to be entitled to the
benefits of Sections , 2.18 and 2.19 and 2.20 of the Credit Agreement with
respect to facts and circumstances occurring on or prior to the Effective Date
and subject to its obligations hereunder and under Section 9.15 of the Credit
Agreement. Such sale and assignment is (i) subject to acceptance and recording
thereof in the Register by the Administrative Agent pursuant to
Section 9.6(b)(v) of the Credit Agreement, (ii) without recourse to the Assignor
and (iii) except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
Assignor:    [•]
Assignee:    [•]
[and is an Affiliate/Approved Fund of [identify Lender]1     
Borrower:    Calpine Construction Finance Company, L.P.
_________________________
1     Select as applicable.
EXHIBIT C-1





--------------------------------------------------------------------------------





Administrative Agent: Credit Suisse AG, Cayman Islands Branch, as administrative
agent under the Credit Agreement
Credit Agreement: That certain Credit Agreement, dated as of December 15, 2017
(as amended, restated, amended and restated, supplemented or otherwise modified
and in effect on the date hereof, the “Credit Agreement”), by and among, inter
alios, Calpine Construction Finance Company, L.P., a Delaware limited
partnership (the “Borrower”), the Lenders from time to time party thereto,
Credit Suisse AG, Cayman Islands Branch, in its capacities as administrative
agent and collateral agent for the Lenders (in such capacities, the
“Administrative Agent”).
Assigned Interest:


Aggregate Amount of Commitment/
Loans


Class of
Loans Assigned


Amount of Commitment/
Loans Assigned2 
Percentage Assigned of Commitment/
Loans under
Relevant Class3 
CUSIP Number
$
 
$
%
 
$
 
$
%
 
$
 
$
%
 



Effective Date: [•] [•], 20[•] [TO BE INSERTED BY THE ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR].
THE PARTIES HERETO ACKNOWLEDGE THAT, IN THE EVENT THAT ANY ASSIGNMENT IS MADE TO
ANY DISQUALIFIED LENDER OR ANY AFFILIATE OF ANY DISQUALIFIED LENDER OR, TO THE
EXTENT THE BORROWER’S CONSENT IS REQUIRED UNDER SECTION 9.6 OF THE CREDIT
AGREEMENT, TO ANY OTHER PERSON, IN EACH CASE WITHOUT THE CONSENT OF THE
BORROWER, THE BORROWER SHALL BE ENTITLED TO PURSUE THE REMEDIES DESCRIBED IN
SECTION 9.6 OF THE CREDIT AGREEMENT.
[Signature Page Follows]






____________________
2
Not to be less than $1,000,000 of Term Loans and Term Commitments unless the
Borrower and the Administrative Agent otherwise consent.

3
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.





EXHIBIT C-2





--------------------------------------------------------------------------------







The terms set forth in this Assignment and Acceptance are hereby agreed to:
 
ASSIGNOR
 
 
 
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
 
Name:
Title:



EXHIBIT C-3





--------------------------------------------------------------------------------





ASSIGNEE HAS EXAMINED THE LIST OF DISQUALIFIED LENDERS AND (I) REPRESENTS AND
WARRANTS THAT (A) IT IS NOT IDENTIFIED ON SUCH LIST AND (B) IT IS NOT AN
AFFILIATE OF ANY LENDER IDENTIFIED ON SUCH LIST [(OTHER THAN, IN THE CASE OF
THIS CLAUSE (B), A BONA FIDE DEBT FUND)]4 AND (II) ACKNOWLEDGES THAT ANY
ASSIGNMENT MADE TO ANY DISQUALIFIED LENDER OR AN AFFILIATE OF A DISQUALIFIED
LENDER (OTHER THAN A BONA FIDE DEBT FUND) SHALL BE SUBJECT TO SECTION 9.6 OF THE
CREDIT AGREEMENT.
 
ASSIGNEE
 
 
 
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
 
Name:
Title:



Consented to and Accepted:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
as Administrative Agent5     
By:
 
 
Name:
Title:

By:
 
 
Name:
Title:

____________________
4
Insert bracketed language if Assignee is a bona fide debt fund.

5
To be added only if the consent of the Administrative Agent is required.



EXHIBIT C-4







--------------------------------------------------------------------------------





[Consented to:]6     
CALPINE CONSTRUCTION FINANCE COMPANY, L.P.,
as the Borrower
By:
 
 
Name:
Title:

____________________
6
To be added only if the consent of the Borrower is required by Section
9.6(b)(i)(A) of the Credit Agreement.



EXHIBIT C-5





--------------------------------------------------------------------------------





STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE
Representations and Warranties.
Assignor. The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) the Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, (iii) its Commitment,
and the outstanding balances of its Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth herein,
(iv) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and (v) it is not a Defaulting Lender; and
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statement, warranty or representation made in or in
connection with the Credit Agreement, any other Loan Document or any other
instrument or document furnished pursuant thereto (other than this Assignment
and Acceptance) or any collateral thereunder, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Restricted Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Restricted Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
Assignee. The Assignee (a) represents and warrants that (i) it is an eligible
assignee and has full power and authority, and has taken all action necessary,
to execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement and the other Loan
Documents as a Lender thereunder and, to the extent of the Assigned Interest,
shall have the obligations of a Lender thereunder, (iv) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire the Assigned Interest, is experienced in acquiring assets of
such type, (v) it has received a copy of the Credit Agreement and has received
or has been accorded the opportunity to receive copies of the most recent
financial statements delivered pursuant to Section 5.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (vi) it has examined the list of
Disqualified Lenders and it is not (A) a Disqualified Lender or (B) an Affiliate
of a Disqualified Lender [(other than, in the case of this clause (B), a bona
fide debt fund)]7 and (vii) if it is a foreign Lender, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to Section 2.19 of the Credit Agreement, duly completed and executed by
the Assignee and (b) agrees that (i) it will, independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it deems appropriate at the time, continue to make
its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the
_________________
6
Insert bracketed language if Assignee is a bona fide debt fund and not otherwise
identified on the list of Disqualified Lenders.



EXHIBIT C-6





--------------------------------------------------------------------------------





Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and (iii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
Payments. From and after the Effective Date, the Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Acceptance may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be construed in accordance with and
governed by the laws of the State of New York.


EXHIBIT C-7











--------------------------------------------------------------------------------





EXHIBIT D
RESERVED


EXHIBIT D-1







--------------------------------------------------------------------------------






EXHIBIT E-1
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENT, dated as of December 15, 2017 (the
“Agreement”), among CALPINE CONSTRUCTION FINANCE COMPANY, L.P., a Delaware
corporation (the “Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), as
administrative agent (in such capacity and including any successors in such
capacity, the “Administrative Agent” or the “Agent”), and each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall furnish the Borrower and the Administrative Agent
a properly completed and currently effective certificate in either the calendar
year in which payment is to be made to the undersigned, or in either of the two
calendar years preceding such payment.
[Signature Page Follows]






EXHIBIT E-1-1





--------------------------------------------------------------------------------





 
 
[Lender]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
[Address]



Dated: _____________________, 20[ ]
 



EXHIBIT E-1-2





--------------------------------------------------------------------------------







EXHIBIT E-2
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENT, dated as of December 15, 2017 (the
“Agreement”), among CALPINE CONSTRUCTION FINANCE COMPANY, L.P., a Delaware
corporation (the “Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), as
Administrative Agent (in such capacity and including any successors in such
capacity, the “Administrative Agent” or the “Agent”), and each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 2.19(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
Applicable Partners/Members is a ten percent shareholder of the Borrower within
the meaning of Code Section 881(c)(3)(B), (v) none of its Applicable
Partners/Members is a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with the a United States trade or business
conducted by the undersigned or its Applicable Partners/Members.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by one of the following forms
from each of its partners/members claiming the portfolio interest exemption: (i)
an Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
in writing and (2) the undersigned shall have at all times furnished the
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
[Signature Page Follows]




E-2-1





--------------------------------------------------------------------------------





 
 
[Lender]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
[Address]



Dated: _____________________, 20[ ]
 



EXHIBIT E-2-2





--------------------------------------------------------------------------------





EXHIBIT E-3
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENT, dated as of December 15, 2017 (the
“Agreement”), among CALPINE CONSTRUCTION FINANCE COMPANY, L.P., a Delaware
corporation (the “Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), as
Administrative Agent (in such capacity and including any successors in such
capacity, the “Administrative Agent” or the “Agent”), and each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code Section
881(c)(3)(B), (iv) it is not a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned.
The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such non-U.S. Lender in writing and (2) the undersigned
shall have at all times furnished such non-U.S. Lender with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
[Signature Page Follows]




EXHIBIT E-3-1





--------------------------------------------------------------------------------





 
 
[Participant]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
[Address]



Dated: _____________________, 20[ ]
 



EXHIBIT E-3-2





--------------------------------------------------------------------------------





EXHIBIT E-4
FORM OF
UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the CREDIT AGREEMENT, dated as of December 15, 2017 (the
“Agreement”), among CALPINE CONSTRUCTION FINANCE COMPANY, L.P., a Delaware
corporation (the “Borrower”), CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (“CS”), as
Administrative Agent (in such capacity and including any successors in such
capacity, the “Administrative Agent” or the “Agent”), and each of the financial
institutions from time to time party hereto (collectively, the “Lenders”).
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Agreement.
Pursuant to the provisions of Section 2.19(e) and Section 9.6(c) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members claiming the portfolio interest exemption (“Applicable
Partners/Members”) is a bank within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
Applicable Partners/Members is a ten percent shareholder of the Borrower within
the meaning of Code Section 881(c)(3)(B), (v) none of its Applicable
Partners/Members is a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code, and (vi) no payments in connection with any Loan
Document are effectively connected with a United States trade or business
conducted by the undersigned’s or its Applicable Partners/Members.
The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by one of the following forms from each
of its partners/members claiming the portfolio interest exemption: (i) an
Internal Revenue Service Form W-8BEN or W-8BEN-E or (ii) an Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN or
W-8BEN-E from each of such partner’s/member’s beneficial owners claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such non-U.S. Lender in writing and (2) the
undersigned shall have at all times furnished such non-U.S. Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
[Signature Page Follows]






E-4-1





--------------------------------------------------------------------------------





 
 
[Participant]
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
 
 
[Address]



Dated: _____________________, 20[ ]
 



E-4-2







--------------------------------------------------------------------------------






EXHIBIT F
FORM OF NOTICE OF CONTINUATION/CONVERSION
Dated: ____________, 20__
Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent
Eleven Madison Avenue, 23rd Floor
New York, NY 10010
Attention: Loan Operations - Agency Manager
Email: agency.loanops@credit-suisse.com
Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of December 15, 2017 (the
“Credit Agreement”; capitalized terms not defined herein shall have the meanings
as defined in the Credit Agreement), among Calpine Construction Finance Company,
L.P. (the “Borrower”), the Lenders party thereto, Credit Suisse AG, Cayman
Islands Branch (“CS”), as Administrative Agent and as Collateral Agent. Pursuant
to Section 2.15 of the Credit Agreement, the undersigned duly authorized officer
hereby requests to [continue][convert] a Borrowing under the Credit Agreement,
and in that connection the Borrower specifies the following information with
respect to such Borrowing:


The Borrower hereby gives you notice pursuant to Section 2.15 of the Credit
Agreement and requests that on ____________,
(1)
$____________ of the currently outstanding principal amount of the Term Loans
[currently being maintained as Base Rate Loans] [originally made as Eurodollar
loans on ____________, with Interest Period ending on ____]1,

(2)
be [converted into][continued as],

(3)
[Eurodollar Loans having an Interest Period of [one] [two] [three] [six] [nine]
[twelve] month(s)][Base Rate Loans].

The Borrower hereby:
(a)    certifies and warrants that [no Event of Default has occurred and is
continuing or will (immediately after giving effect to the continuation or
conversion requested hereby) occur and be continuing] [an Event of Default has
occurred and is continuing or will (immediately after giving effect to the
continuation or conversion requested hereby) occur and be continuing]; and
___________________________
1 
Conversion of Eurodollar Loans into Base Loans may only be made on the last day
of an Interest Period with respect thereto.





EXHIBIT F-1





--------------------------------------------------------------------------------





(b)    agrees that if prior to the time of such continuation or conversion any
matter certified to herein by it will not be true correct at such time as if
then made, it will immediately so notify the Administrative Agent.
Except to the extent, if any, that prior to the time of the continuation or
conversion requested hereby the Administrative Agent shall receive written
notice to the contrary from the Borrower, each matter certified to herein shall
be deemed to be certified at the date of such continuation or conversion as if
then made.
[remainder of page intentionally left blank]




EXHIBIT F-2





--------------------------------------------------------------------------------





The Borrower has caused this Notice of Continuation/Conversion to be executed
and delivered, and the certification and warranties contained herein to be made,
by its duly authorized officer as of the date first written above.
Very truly yours,
 
 
 
CALPINE CONSTRUCTION FINANCE COMPANY, L.P.
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 



EXHIBIT F-3





--------------------------------------------------------------------------------







EXHIBIT G


RESERVED






EXHIBIT G-1





--------------------------------------------------------------------------------





EXHIBIT H
FORM OF
PREPAYMENT NOTICE
Dated: ____________, 20__
Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent
Eleven Madison Avenue, 23rd Floor
New York, NY 10010
Attention: Loan Operations - Agency Manager
Email: agency.loanops@credit-suisse.com
Ladies and Gentlemen:
The undersigned, Credit Suisse AG, Cayman Islands Branch (“CS”), refers to the
Credit Agreement, dated as of December 15, 2017 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Calpine Construction Finance Company, L.P. (the “Borrower”),
the Lenders party thereto and Credit Suisse AG, Cayman Islands Branch (“CS”), as
Administrative Agent and as Collateral Agent. Unless otherwise defined herein,
terms defined in the Credit Agreement and used herein shall have the meanings
given to them in the Credit Agreement. The Administrative Agent hereby gives
notice of a prepayment of Term Loans to be made by the Borrower pursuant to
Section 2.13(a) of the Credit Agreement of the prepayment amount set forth
below. Amounts applied to prepay the Term Loans shall be applied first to the
Base Rate Loans then to the Eurodollar Loans held by you. The portion of the
prepayment amount to be allocated to the Term Loan held by you and the date on
which such prepayment will be made to you are set forth below:
(A) Total Term Loan Prepayment Amount __________
(B) Portion of Term Loan Prepayment Amount to be received by you __________




[remainder of this page intentionally left blank]


EXHIBIT H-1





--------------------------------------------------------------------------------





CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
 
 
 
By:
 
 
 
Name:
 
 
Title:
 
 
 
 
By:
 
 
 
Name:
 
 
Title:
 



 
 
(Name of Lender)
 
 
By:
 
 
Name:
 
Title:
 
 





EXHIBIT H-2







--------------------------------------------------------------------------------






EXHIBIT I
REVERSE DUTCH AUCTION PROCEDURES
This Exhibit I is intended to summarize certain basic terms of the reverse Dutch
auction procedures pursuant to and in accordance with the terms and conditions
of Section 2.28 of the Credit Agreement, of which this Exhibit I is a part. It
is not intended to be a definitive statement of all of the terms and conditions
of a reverse Dutch auction, the definitive terms and conditions for which shall
be set forth in the applicable offer document (each, an “Offer Document”). None
of the Administrative Agent, any Arranger, the Auction Manager, the Borrower or
any of their respective affiliates or any officers, directors, employees, agents
or attorneys-in-fact of such Persons (the “Agent-Related Person”) makes any
recommendation pursuant to any Offer Document as to whether or not any Lender
should sell its Term Loans to the Borrower pursuant to any Offer Documents, nor
shall the decision by the Administrative Agent, the Auction Manager or any other
Agent-Related Person (or any of their affiliates) in its respective capacity as
a Lender to sell its Term Loans to the Borrower be deemed to constitute such a
recommendation. Each Lender should make its own decision on whether to sell any
of its Term Loans and, if it decides to do so, the principal amount of and price
to be sought for such Term Loans. In addition, each Lender should consult its
own attorney, business advisor or tax advisor as to legal, business, tax and
related matters concerning each Auction and the relevant Offer Documents.
Capitalized terms not otherwise defined in this Exhibit I have the meanings
assigned to them in the Credit Agreement.
Summary. The Borrower may from time to time conduct reverse Dutch auctions in
order to purchase Term Loans (each, an “Auction”) from time to time after the
Effective Date pursuant to the procedures described herein.
Notice Procedures. In connection with each Auction, the Borrower will provide
notification to the Auction Manager (for distribution to the Lenders of the
applicable tranche(s)) of the tranche or tranches of Term Loans (as determined
by the Borrower in its sole discretion) that will be the subject of such Auction
(each, an “Auction Notice”). Each Auction Notice shall contain (i) the maximum
principal amount (calculated on the face amount thereof) of each tranche of Term
Loans that the Borrower offers to purchase in such Auction (the “Auction
Amount”), which shall be no less than $25,000,000 (across all such tranches) or
an integral of $1,000,000 in excess thereof (unless a lesser amount is agreed to
by the Administrative Agent and the Borrower); (ii) the range of discounts to
par (the “Discount Range”), expressed as a range of prices per $1,000, at which
any Borrower would be willing to purchase Term Loans in such Auction; and (iii)
the date on which such Auction will conclude, on which date Return Bids (as
defined below) will be due by 1:00 p.m. New York time (as such date and time may
be extended by the Auction Manager and the Borrower, such time the “Expiration
Time”). Such Expiration Time may be extended upon reasonable notice by the
Borrower to the Auction Manager and such notice shall include the duration of
such extension, which extension period shall be mutually agreed between the
Borrower and the Auction Manager; provided, however, that only one extension per
offer shall be permitted. An Auction shall be regarded as a “Failed Auction” in
the event that either (x) the Borrower withdraws such Auction in accordance with
the terms hereof or (y) the Expiration Time occurs with no Qualifying Bids (as
defined below) having been received. In the event of a Failed Auction, the
Borrower shall not be permitted to deliver a new Auction Notice prior to the
date occurring two (2) Business Days after such withdrawal or Expiration Time,
as the case may be. Notwithstanding anything to the contrary contained herein,
the Borrower shall not initiate any Auction by delivering an Auction Notice to
the Auction Manager until after the conclusion (whether successful or failed) of
the previous Auction (if any), whether such conclusion occurs by withdrawal of
such previous Auction or the occurrence of the Expiration Time of such previous
Auction.


EXHIBIT I-1





--------------------------------------------------------------------------------





Reply Procedures. In connection with any Auction, each Lender of the applicable
tranche(s) wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with a notice of participation, in the form
included in the respective Offer Document (each, a “Return Bid”) which shall
specify (i) a discount to par that must be expressed as a price per $1,000 in
principal amount of Term Loans (the “Reply Price”) of the applicable tranche
within the Discount Range and (ii) the principal amount of Term Loans of the
applicable tranche, in an amount not less than $1,000,000 or an integral
multiple of US$1,000 (in increments of $5) in excess thereof, that such Lender
offers for sale at its Reply Price (the “Reply Amount”). A Lender may submit a
Reply Amount that is less than the minimum amount and incremental amount
requirements described above only if the Reply Amount comprises the entire
amount of the Term Loans of the applicable tranche held by such Lender. Lenders
may only submit one Return Bid per tranche per Auction but each Return Bid may
contain up to three component bids, each of which may result in a separate
Qualifying Bid and each of which will not be contingent on any other component
bid submitted by such Lender resulting in a Qualifying Bid. In addition to the
Return Bid, the participating Lender must execute and deliver, to be held by the
Auction Manager, an assignment and acceptance in the form included in the Offer
Document (each, an “Auction Assignment and Acceptance”).
Acceptance Procedures. Based on the Reply Prices and Reply Amounts received by
the Auction Manager, the Auction Manager, with the consent of the Borrower, will
calculate the lowest purchase price (the “Applicable Threshold Price”) for such
Auction within the Discount Range for such Auction that will allow the Borrower
to complete the Auction by purchasing the full Auction Amount (or such lesser
amount of Term Loans for which the Borrower has received Qualifying Bids).
Unless the Auction Notice is withdrawn in accordance with the terms hereof, the
Borrower shall purchase Term Loans of the applicable tranche from each Lender
whose Return Bid is within the Discount Range and contains a Reply Price that is
equal to or less than the Applicable Threshold Price (each, a “Qualifying Bid”).
Unless the Auction Notice is withdrawn in accordance with the terms hereof, all
Term Loans of the applicable tranche included in Qualifying Bids (including
multiple component Qualifying Bids contained in a single Return Bid) received at
a Reply Price lower than the Applicable Threshold Price will be purchased at
such applicable Reply Prices (commencing with the Qualifying Bids at the lowest
applicable Reply Price) and shall not be subject to proration.
Proration Procedures. All Term Loans offered in Return Bids (or, if applicable,
any component thereof) constituting Qualifying Bids at the Applicable Threshold
Price will be purchased at the Applicable Threshold Price; provided that if the
aggregate principal amount (calculated on the face amount thereof) of all Term
Loans of the applicable tranche for which Qualifying Bids have been submitted in
any given Auction at the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans of the applicable
tranche to be purchased at prices below the Applicable Threshold Price), unless
the Auction Notice is withdrawn in accordance with the terms hereof, the
Borrower shall purchase the Term Loans of the applicable tranche for which the
Qualifying Bids submitted were at the Applicable Threshold Price ratably based
on the respective principal amounts offered and in an aggregate amount equal to
the amount necessary to complete the purchase of the Auction Amount. No Return
Bids or any component thereof will be accepted above the Applicable Threshold
Price.
Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the same Business Day as
the date the Return Bids were due (as such due date may be extended in
accordance with this Exhibit I). The Auction Manager will insert the principal
amount of Term Loans of the applicable tranche to be assigned and the applicable
settlement date into each applicable Auction Assignment and Acceptance received
in connection
EXHIBIT I-2





--------------------------------------------------------------------------------





with a Qualifying Bid. Upon the request of the submitting Lender, the Auction
Manager will promptly return any Auction Assignment and Acceptance received in
connection with a Return Bid that is not a Qualifying Bid.
Auction Assignment and Acceptance. Each Auction Assignment and Acceptance shall
contain the following acknowledgments:
“The Assignor hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.28 of the
Credit Agreement, (ii) the Assignee currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignor and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignor Excluded Information”), (iii)
the Assignor has independently and without reliance on the Assignee made its own
analysis and determined to enter into this Assignment and Acceptance and to
consummate the transactions contemplated hereby notwithstanding Assignor’s lack
of knowledge of the Assignor Excluded Information and (iv) the Assignee shall
have no liability to the Assignor, and the Assignor hereby (to the extent
permitted by law) waives and releases any claims it may have against the
Assignee (under applicable laws or otherwise) with respect to the nondisclosure
of the Assignor Excluded Information; provided that the Assignor Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of the Assignor contained in this Assignment and
Acceptance.  The Assignor further acknowledges that the Assignor Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders.
The Assignee hereby acknowledges that (i) this Assignment and Acceptance is
being made in compliance with and pursuant to the terms of Section 2.28 of the
Credit Agreement, (ii) the Assignor currently may have, and later may come into
possession of, information regarding the Loan Documents or the Loan Parties that
is not known to the Assignee and that may be material to a decision to enter
into this Assignment and Acceptance (the “Assignee Excluded Information”), (iii)
the Assignee has independently and without reliance on the Assignor made its own
analysis and determined to enter into this Assignment and Acceptance and to
consummate the transactions contemplated hereby notwithstanding Assignee’s lack
of knowledge of the Assignee Excluded Information and (iv) the Assignor shall
have no liability to the Assignee, and the Assignee hereby (to the extent
permitted by law) waives and releases any claims it may have against the
Assignor (under applicable laws or otherwise) with respect to the nondisclosure
of the Assignee Excluded Information; provided that the Assignee Excluded
Information shall not and does not affect the truth or accuracy of the
representations or warranties of the Assignee contained in this Assignment and
Acceptance.  The Assignee further acknowledges that the Assignee Excluded
Information may not be available to the Administrative Agent, the Auction
Manager or the other Lenders.”
Additional Procedures. Once initiated by an Auction Notice, the Borrower may
withdraw an Auction by prior written notice to the Administrative Agent.
Furthermore, in connection with any Auction with respect to a particular tranche
of Term Loans, upon submission by a Lender of a Return Bid, such Lender will not
have any withdrawal rights. Any Return Bid (including any component bid thereof)
delivered to the Auction Manager may not be modified, revoked, terminated or
cancelled by a Lender unless otherwise agreed by the Borrower. However, an
Auction may become void if the conditions to the purchase of Term Loans of the
applicable tranche by the Borrower required by the terms and conditions of
Section 2.28 of the Credit Agreement are not met. The purchase price in respect
of each


EXHIBIT I-3





--------------------------------------------------------------------------------







Qualifying Bid for which purchase by the Borrower is required in accordance with
the foregoing provisions shall be paid directly by the Borrower to the
respective assigning Lender on a settlement date as determined jointly by the
Borrower and the Auction Manager. The Borrower shall execute each applicable
Auction Assignment and Acceptance received in connection with a Qualifying Bid
upon consummation of such purchase.
All questions as to the form of documents and validity and eligibility of Term
Loans that are the subject of an Auction will be determined by the Auction
Manager and the Borrower, and their determination will be final and binding so
long as such determination is not inconsistent with the terms of Section 2.28 of
the Credit Agreement or this Exhibit I. The joint interpretation by the Auction
Manager and the Borrower of the terms and conditions of the Offer Document, will
be final and binding so long as such interpretation is not inconsistent with the
terms of Section 2.28 of the Credit Agreement or this Exhibit I.
None of the Administrative Agent, Auction Manager, any other Agent-Related
Person or any of their respective Affiliates assumes any responsibility for the
accuracy or completeness of the information concerning the Borrower, the Loan
Parties, or any of their Affiliates (whether contained in an Offer Document or
otherwise) or for any failure to disclose events that may have occurred and may
affect the significance or accuracy of such information.
This Exhibit I shall not require the Borrower to initiate any Auction.




EXHIBIT I-4





--------------------------------------------------------------------------------





EXHIBIT J
FORM OF INCREMENTAL BORROWING REQUEST
Dated: ____________, 20__
Credit Suisse AG, Cayman Islands Branch, as
Administrative Agent
Eleven Madison Avenue, 23rd Floor
New York, NY 10010
Attention: Loan Operations - Agency Manager
Email: agency.loanops@credit-suisse.com
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of December 15, 2017 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms not defined herein shall
have the meanings as defined in the Credit Agreement), among the undersigned, as
Borrower, the Lenders named therein, Credit Suisse AG, Cayman Islands Branch
(“CS”), as Administrative Agent. Pursuant to Section 2.25 of the Credit
Agreement, the Borrower hereby requests a Borrowing of Incremental Term Loans
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such Borrowing:


1.
The Business Day of the proposed Borrowing is ____________.1 

2.
The aggregate principal amount of the proposed Borrowing is ____________.2 

3.
The Incremental Term Loans to be made pursuant to the proposed Borrowing shall
be initially maintained as [Base Rate Loans] [Eurodollar Loans].

4.
[The initial Interest Period for the proposed Borrowing is [one month] [two
months] [three months] [six months] [nine months] [twelve months]3 

5.
Account to which the funds will be deposited: ____________.

    
The Borrower hereby certifies to the Administrative Agent and the Lenders by
execution hereof that:


___________________________
1 
Shall be at least five Business Days after the date of this notice.

2 
Not less than $25,000,000 or such lesser amount as may be approved by the
Administrative Agent or the amount remaining pursuant to Section 2.25(a)(1).

3 
To be included for a proposed Borrowing of Eurodollar Loans.







EXHIBIT J-1





--------------------------------------------------------------------------------





[1.    All representations and warranties contained in the Credit Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the Borrowing Date with the same effect as if made on and as of such
date (unless stated to relate to a specific earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects as of such earlier date) (it being understood that any representation
or warranty that is qualified as to materiality or Material Adverse Effect shall
be correct in all respects).]4 
[2.    No Default or Event of Default has occurred and is continuing as of the
Borrowing Date or after giving effect to the making of the Term Loans made on
the Borrowing Date.]5 
The Borrower agrees that, if prior to the Borrowing Date any of the foregoing
certifications shall cease to be true and correct, the Borrower shall forthwith
notify the Administrative Agent thereof in writing (any such notice, a
“Non-Compliance Notice”). Except to the extent, if any, that prior to the
Borrowing Date the Borrower shall deliver a Non-Compliance Notice to the
Administrative Agent, each of the foregoing certifications shall be deemed to be
made dditionally on the date of issuance as if made on such date.
[remainder of page intentionally left blank]


___________________________
4 
To be modified for incremental loans incurred in connection with an acquisition
or investment permitted under the Credit Agreement or an irrevocable redemption
of Indebtedness permitted under the Credit Agreement pursuant to Section
2.25(a)(i) of the Credit Agreement.

5 
To be modified for incremental loans incurred in connection with an acquisition
or investment permitted under the Credit Agreement or an irrevocable redemption
of Indebtedness permitted under the Credit Agreement pursuant to Section
2.25(a)(i) of the Credit Agreement.









EXHIBIT J-2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Incremental Borrowing
Request as of the date first written above.
 
CALPINE CONSTRUCTION FINANCE COMPANY, L.P.
 
 
 
 
By:
 
 
 
Name:
Title:





[SIGNATURE PAGE TO FORM OF INCREMENTAL BORROWING REQUEST]
EXHIBIT J-2





